

EXHIBIT 10.1






PURCHASE AND SALE OF MEMBERSHIP INTERESTS AGREEMENT
between
PKY SUSP, LLC
as Seller,
and
Banyan Street/GAP SUSP Holdings, LLC
as Purchaser
Dated: October 5, 2014
Premises:
Southern U.S. Portfolio II





--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page







ARTICLE I. Sale of
Property.....................................................................................................................
1


 
 
1.1
Sale............................................................................................................................................
1


 
 
ARTICLE II. Purchase
Price......................................................................................................................
2


 
 
2.1 Purchase
Price…........................................................................................................................
2


2.2
Deposit.......................................................................................................................................
2


2.3 Allocation of Purchase
Price......................................................................................................
2


 
 
ARTICLE III. Deposit and
Escrow.............................................................................................................
3


 
 
3.1 Application of
Deposit...............................................................................................................
3


3.2 Escrow
Agent.............................................................................................................................
4


 
 
ARTICLE IV. Closing, Post-Closing, Prorations and Closing
Costs.........................................................
5


 
 
4.1
Closing.......................................................................................................................................
5


4.2
Prorations...................................................................................................................................
6


4.3 Fines and
Penalties....................................................................................................................
8


4.4 Transfer
Taxes............................................................................................................................
8


4.5 Sales
Taxes.................................................................................................................................
8


4.6 Closing
Costs.............................................................................................................................
8


4.7 TI Expenditures and Leasing Commissions; Inducement
Costs...............................................
9


4.8 Letters of
Credit.........................................................................................................................
9


4.9 Closing
Ancillaries....................................................................................................................
10


4.10 Enforcement of the SUSP I
PSA...............................................................................................
10


4.11 Specific Performance Under the SUSP I
PSA...........................................................................
10


4.12
ROFO........................................................................................................................................
10


4.13 Seller
Subsidiaries.....................................................................................................................
11


4.14 Operating Agreements for Seller
Subsidiaries...........................................................................
11


4.15 Qualifications to Do
Business...................................................................................................
11


4.16 SUSP I PSA
Notices..................................................................................................................
11


 
 
ARTICLE V. Title and Survey
Matters.......................................................................................................
11


 
 
5.1 Title to the
Properties.................................................................................................................
11


5.2
Violations...................................................................................................................................
14


5.3 Due
Diligence............................................................................................................................
15


5.4 Intentionally
Omitted.................................................................................................................
15


5.5 Intentionally
Omitted.................................................................................................................
15


5.6
Permits.......................................................................................................................................
15




ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page



 
 
ARTICLE VI. Representations and Warranties of
Seller...........................................................................
15


 
 
6.1 Seller’s
Representations...........................................................................................................
15


6.2 Seller’s
Knowledge...................................................................................................................
21


6.3 No Warranty as to Existing
Leases...........................................................................................
21


6.4 Intentionally
Omitted................................................................................................................
21


6.5 “AS IS”
Sale.............................................................................................................................
21


 
 
ARTICLE VII. Representations and Warranties of
Purchaser....................................................................
22


 
 
7.1 Representations and Warranties of
Purchaser...........................................................................
22


7.2 Purchaser’s
Acknowledgment..................................................................................................
24


7.3 Purchaser’s Agreement Regarding Seller’s
Representations....................................................
26


7.4 Purchaser’s Breach of
Representation......................................................................................
26


 
 
ARTICLE VIII. Interim
Covenants............................................................................................................
27


 
 
8.1
Consent.....................................................................................................................................
27


8.2 Tax Appeal
Proceedings...........................................................................................................
27


8.3 Notices of
Violation..................................................................................................................
27


8.4
Access.......................................................................................................................................
27


8.5 Casualty and
Condemnation.....................................................................................................
28


8.6 Estoppel
Certificates.................................................................................................................
28


8.7 Amendments to SUSP I
PSA....................................................................................................
28


8.8 SUSP I Closing
Conditions......................................................................................................
28


8.9 SUSP I PSA
Notices.................................................................................................................
28


 
 
ARTICLE IX. Closing
Conditions.............................................................................................................
28


 
 
9.1 Conditions to Obligations of
Seller..........................................................................................
28


9.2 Conditions to Obligations of
Purchaser....................................................................................
29


9.3 Conditions to Obligations of Purchaser and
Seller...................................................................
31


 
 
ARTICLE X.
Closing.................................................................................................................................
32


 
 
10.1 Seller’s Closing
Obligations.....................................................................................................
32


10.2 Purchaser’s Closing
Obligations..............................................................................................
33


 
 
ARTICLE XI. Risk of
Loss........................................................................................................................
33


 
 
11.1
Casualty.....................................................................................................................................
33


11.2
Condemnation...........................................................................................................................
34


11.3 General Obligations
Law..........................................................................................................
35


 
 
ARTICLE XII. Pre-Closing Default and
Indemnification..........................................................................
35


 
 
12.1 Default by
Seller.......................................................................................................................
35


12.2 Default by
Purchaser.................................................................................................................
36




iii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page



 
 
12.3
Indemnification.........................................................................................................................
36


 
 
ARTICLE XIII.
Brokers.............................................................................................................................
43


 
 
13.1 Brokerage
Indemnity.................................................................................................................
43


 
 
ARTICLE XIV.
Publication........................................................................................................................
43


 
 
14.1 Publication; Audit
Rights..........................................................................................................
43


 
 
ARTICLE XV.
Miscellaneous....................................................................................................................
44


 
 
15.1
Notices.......................................................................................................................................
44


15.2 Governing Law;
Venue..............................................................................................................
45


15.3
Headings....................................................................................................................................
46


15.4 Business
Days............................................................................................................................
46


15.5 Counterpart
Copies....................................................................................................................
46


15.6 Binding
Effect............................................................................................................................
46


15.7 Successors and
Assigns.............................................................................................................
46


15.8
Assignment................................................................................................................................
46


15.9
Interpretation.............................................................................................................................
46


15.10 Entire
Agreement.......................................................................................................................
47


15.11
Severability................................................................................................................................
47


15.12
Survival......................................................................................................................................
47


15.13
Exhibits......................................................................................................................................
47


15.14 Limitation of
Liability...............................................................................................................
47


15.15 Prevailing
Party..........................................................................................................................
47


15.16 Real Estate Reporting
Person....................................................................................................
47


15.17 No
Recording.............................................................................................................................
48


15.18 No Other
Parties........................................................................................................................
48


15.19 Waiver of Trial by
Jury..............................................................................................................
48


15.20 State Specific
Provisions...........................................................................................................
48


15.21 Bulk Transfer
Laws...................................................................................................................
48




























iv

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page















LIST OF EXHIBITS AND SCHEDULES
Exhibits:
Exhibits A-1 through A-18 - Legal Descriptions
Exhibit B- Assignment and Assumption of Membership Interests
Exhibit C - Intentionally Omitted


Schedules:
Schedule 1 - SUSP I PSA Sellers and Properties
Schedule 2 - Seller Subsidiaries
Schedule 3 - Title Commitments and Surveys
Schedule 4 - Intentionally Omitted
Schedule 5 - TI Expenditures and Leasing Commissions
Schedule 6 - Construction Contracts
Schedule 7 -Violations
Schedule 8 - Intentionally Omitted
Schedule 9 - Purchase Options
Schedule 10 - Inducement Costs
Schedule 11 - Intentionally Omitted
Schedule 12 - Purchaser’s and Seller’s Tax Identification Number
Schedule 13 - Intentionally Omitted
Schedule 14 - Wire Instructions
Schedule 15 - Leases
Schedule 16 - Allocation Schedule
Schedule 17 - No Waiver Conditions





v

--------------------------------------------------------------------------------



PURCHASE AND SALE OF MEMBERSHIP INTERESTS AGREEMENT
THIS PURCHASE AND SALE OF MEMBERSHIP INTERESTS AGREEMENT (this “Agreement”) is
made and entered into as of the 5 day of October, 2014 (the “Effective Date”) by
and between PKY SUSP, LLC, a Delaware limited liability company (“Seller”) and
Banyan Street/GAP SUSP Holdings, LLC, a Delaware limited liability company
(“Purchaser” and Seller and Purchaser shall each be a “party” and collectively
the “parties”).
RECITALS
A.    WHEREAS, pursuant to that certain Purchase and Sale Agreement (the “SUSP I
PSA”) dated September 19, 2014 by and among those entities set forth on Schedule
1 (each individually a “SUSP I PSA Seller” and collectively, the “SUSP I PSA
Sellers”), as sellers, and Seller, as purchaser, Seller is under contract to
purchase, among other things, those parcels of real estate set forth on Exhibit
A (each such parcel a “Plot” and collectively the “Land”) on which nineteen (19)
buildings sit (the “Improvements” and together with the Land, the “Properties”;
and each Plot together with its Improvements a “Property”). The Property owned
by each of the SUSP I PSA Sellers is set forth opposite its name on Schedule 1
and is more particularly described in Exhibits A-1 through A-18.
B.    WHEREAS, pursuant to the terms of the SUSP I PSA, Seller has assigned or
will assign its contractual right to purchase each Property to the entities set
forth on Schedule 2 (each individually a “Seller Subsidiary” and collectively
the “Seller Subsidiaries”).
C.    WHEREAS, Seller is the owner of one hundred percent (100%) of the
membership interests of each Seller Subsidiary (collectively, the “Membership
Interests”).
D.    WHEREAS, immediately upon the consummation of the transactions
contemplated by the SUSP I PSA, Seller desires to sell, assign and convey to
Purchaser and Purchaser desires to purchase, acquire and accept from Seller all
of Seller’s right, title and interest in and to the Membership Interests in
accordance with and subject to the terms and conditions set forth in this
Agreement.
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth and of other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Seller and
Purchaser hereby agree as follows:
ARTICLE I.


SALE OF PROPERTY


1.1    Sale. Subject to and in accordance with the terms and conditions set
forth in this Agreement, Seller hereby agrees to sell, assign and convey to
Purchaser, and Purchaser agrees to purchase, acquire and accept from Seller, all
of Seller’s right, title and interest in and to the Membership Interests.

1

--------------------------------------------------------------------------------



ARTICLE II.


PURCHASE PRICE


2.1    Purchase Price.  The purchase price for the Membership Interests shall be
Two Hundred Thirty-Seven Million U.S. dollars ($237,000,000.00) (the “Purchase
Price”). The Purchase Price shall be paid by Purchaser as follows:


2.1.1    Ten Million and No/100 Dollars ($10,000,000.00) of the Purchase Price
(together with any interest that may accrue thereupon the “Deposit” and any such
interest, “Interest”) shall be deposited with the Title Company, as escrow agent
(the “Escrow Agent”), by wire transfer of immediately available federal funds
pursuant to the wire transfer instructions set forth on Schedule 14 attached
hereto, within two (2) Business Days after the execution and delivery of this
Agreement by Purchaser and Seller. Purchaser and Seller agree that if the
Deposit is not received by the Title Company within two (2) Business Days after
the execution and delivery of this Agreement by Purchaser and Seller, then this
Agreement shall be null and void and of no further force and effect; and


2.1.2    The balance of the Purchase Price (the “Balance of the Purchase
Price”), plus or minus, as the case may require, the closing prorations pursuant
to Section 4.2, and any other adjustments expressly set forth in this Agreement,
shall be paid on the Closing Date (as hereinafter defined) by wire transfer of
immediately available federal funds to, or as directed by, Seller.


2.2    Deposit. The Deposit shall be held in escrow in an interest bearing
account, and not in trust, by the Escrow Agent. The Deposit shall be held in
escrow and shall be payable in accordance with Article III hereof.


2.3    Allocation of Purchase Price.


2.3.1    A written schedule prepared by Seller, and agreed to without objection
by Purchaser, allocating the portion of the Purchase Price to be paid for the
Membership Interests in each of the Seller Subsidiaries (an “Allocation
Schedule”) is attached hereto as Schedule 16. Such Allocation Schedule has been
prepared in accordance with Section 1060 of the Internal Revenue Code of 1986,
as amended (the “Code”).


2.3.2    After Closing, Purchaser and Sellers will each prepare an Internal
Revenue Service Form 8594 in a timely fashion in a manner that conforms with the
Allocation Schedule. The Allocation Schedule shall be binding on Purchaser and
Seller for all tax reporting purposes and neither Purchaser nor Seller (or any
of their respective affiliates) shall take any position (whether in audits, tax
returns or otherwise) that is inconsistent with such Allocation Schedule unless
required to do so by applicable law; provided, that nothing contained herein
shall prevent Purchaser or Seller from settling any proposed deficiency or
adjustment by any Governmental Authority based upon or arising out of the
Allocation Schedule. Purchaser and Seller shall promptly inform each other of
any challenge in writing by any taxing authority to any allocation contained in
an Allocation Statement made pursuant to this Section 2.3 and agree to
reasonably consult with and keep each other reasonably informed with respect to
the status of, and any discussion, proposal or submission with respect to, any
such challenge. “Governmental

2

--------------------------------------------------------------------------------



Authority” shall mean any federal, state or local government or other political
subdivision thereof, including, without limitation, any agency or entity
exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the person or property in question.


ARTICLE III.


DEPOSIT AND ESCROW


3.1    Application of Deposit.


3.1.1    If the Closing occurs as contemplated hereunder, then the Deposit shall
be paid to Seller and applied to the Purchase Price.


3.1.2    In the event that Seller is entitled to and elects to terminate this
Agreement pursuant to any express provision of this Agreement, including Section
12.2 hereof, the Deposit shall be promptly paid to and retained by Seller.


3.1.3    In the event that Purchaser is entitled and elects to terminate this
Agreement pursuant to any express provision of this Agreement, including Section
4.11, Section 5.1.2.1, Section 9.2.5, or Section12.1 hereof, the Deposit shall
be promptly paid to and retained by Purchaser (unless otherwise expressly
provided herein in respect of a material default or material breach of
Purchaser).


3.1.4    If the Agreement is terminated as set forth in Section 9.3 hereof, the
Deposit shall be promptly paid in accordance with the terms of Section 9.3
hereof;


3.1.5    Purchaser shall pay any income taxes on the Interest, except that if
Seller receives the Interest pursuant to Section 3.1.2 Seller shall pay any
income taxes on such Interest. Seller represents and warrants that Seller’s tax
identification number is as set out in Schedule 12. Purchaser represents and
warrants that Purchaser’s tax identification number is as set out on Schedule
12.


3.1.6    If a party hereto makes a demand upon the Escrow Agent for delivery of
the Deposit, the Escrow Agent shall promptly give notice to each other party of
such demand. If a notice of objection to the proposed payment is not received by
the Escrow Agent from any such other party within ten (10) calendar days of its
receipt of notice from the Escrow Agent, the Escrow Agent is hereby authorized
to deliver the Deposit to the party that made the demand. If the Escrow Agent
receives a notice of objection within said ten (10) calendar day period, or if
for any other reason the Escrow Agent in good faith elects not to deliver the
Deposit to the party that made the demand, then the Escrow Agent shall have the
right, at its option, to either (A) continue to hold the Deposit and thereafter
pay it to the party entitled thereto when the Escrow Agent receives (i) a
written notice from an objecting party withdrawing the objection, (ii) a written
notice signed by each party directing disposition of the Deposit or (iii) a
final judgment or order of a court of competent jurisdiction or (B) deposit the
same with a court of competent jurisdiction in the State of New York, and Escrow
Agent shall rely upon the decision of such court or a written statement executed
by Seller and Purchaser setting forth how the Deposit should be released.



3

--------------------------------------------------------------------------------



3.2    Escrow Agent. The parties further agree that:


3.2.1    The Escrow Agent is executing this Agreement to acknowledge the Escrow
Agent’s responsibilities hereunder, which may be modified only by a written
amendment signed by all of the parties hereto. Any amendment to this Agreement
that is not signed by the Escrow Agent shall be effective as to the parties
thereto, but shall not be binding on the Escrow Agent. Escrow Agent shall accept
the Deposit with the understanding of Seller and Purchaser that Escrow Agent is
not a party to this Agreement except to the extent of its specific
responsibilities hereunder, and does not assume or have any liability for the
performance or non-performance of Purchaser or Seller hereunder to any of them.


3.2.2    The Escrow Agent shall be protected in relying upon the accuracy,
acting in reliance upon the contents, and assuming the genuineness of any
notice, demand, certificate, signature, instrument or other document which is
given to the Escrow Agent without verifying the truth or accuracy of any such
notice, demand, certificate, signature, instrument or other document;


3.2.3    The Escrow Agent shall not be bound in any way by any other agreement
or understanding between Seller and Purchaser, whether or not the Escrow Agent
has knowledge thereof or consents thereto unless such consent by Escrow Agent is
given in writing.


3.2.4    The Escrow Agent’s sole duties and responsibilities shall be to hold
and disburse the Deposit accrued thereon in accordance with this Agreement.


3.2.5    The Escrow Agent shall not be liable for any action taken or omitted by
the Escrow Agent in good faith and believed by the Escrow Agent to be authorized
or within its rights or powers conferred upon it by this Agreement, except for
damage caused by the gross negligence, bad faith or willful misconduct of the
Escrow Agent.


3.2.6    Upon the disbursement of the Deposit in accordance with this Agreement,
the Escrow Agent shall be relieved and released from any liability under this
Agreement.


3.2.7    The Escrow Agent may resign at any time upon at least ten (10) days
prior written notice to Seller and Purchaser. If, prior to the effective date of
such resignation, Seller and Purchaser shall each have approved, in writing, a
successor escrow agent, then upon the resignation of the Escrow Agent, the
Escrow Agent shall deliver the Deposit to such successor escrow agent. From and
after such resignation and the delivery of the Deposit accrued thereon to such
successor escrow agent, the Escrow Agent shall be fully relieved of all of its
duties, responsibilities and obligations under this Agreement, all of which
duties, responsibilities and obligations shall be performed by the appointed
successor escrow agent. If for any reason, Seller and Purchaser shall each not
approve a successor escrow agent within such period, the Escrow Agent may bring
any appropriate action or proceeding for leave to deposit the Deposit with a
court of competent jurisdiction, pending the approval of a successor escrow
agent, and upon such deposit the Escrow Agent shall be fully relieved of all of
its duties, responsibilities and obligations under this Agreement.





4

--------------------------------------------------------------------------------



3.2.8    Seller and Purchaser hereby agree to, jointly and severally, indemnify,
defend and hold the Escrow Agent harmless from and against any liabilities,
damages, losses, costs or expenses incurred by, or claims or charges made
against, the Escrow Agent (including reasonable attorneys’ fees, expenses and
court costs) by reason of the Escrow Agent’s acting or failing to act in
connection with any of the matters contemplated by this Agreement as escrow
agent or in carrying out the terms of this Agreement as escrow agent, except as
a result of the Escrow Agent’s gross negligence, bad faith or willful
misconduct.


3.2.9    Subject to the provisions of Section 3.1.6, in the event that a dispute
arises in connection with this Agreement, or as to the rights of either Seller
or Purchaser in and to, or the disposition of, the Deposit, the Escrow Agent
shall have the right to (w) hold and retain the Deposit until such dispute is
settled or finally determined by litigation, arbitration or otherwise, or (x)
deposit the Deposit in an appropriate court of law, following which the Escrow
Agent shall thereby and thereafter be relieved and released from any liability
or obligation under this Agreement, or (y) institute an action in interpleader
or other similar action permitted by stakeholders in the State of New York, or
(z) interplead any of the parties hereto in any action or proceeding which may
be brought to determine the rights of Seller and Purchaser to all or any part of
the Deposit.


3.2.10    The Escrow Agent shall not have any liability or obligation for loss
of all or any portion of the Deposit by reason of the insolvency or other action
or omission of the institution of depository with whom the applicable escrow
account is maintained.


3.2.11    Each party shall promptly give such instructions to the Escrow Agent
as are necessary to give effect to the terms of this Agreement, including in
relation to disposition of the Deposit.


3.2.12    All costs and fees of the Escrow Agent shall be paid 50% by Purchaser
and 50% by Seller (collectively).


ARTICLE IV.


CLOSING, POST-CLOSING, PRORATIONS AND CLOSING COSTS


4.1    Closing.


4.1.1    The closing of the purchase and sale of the Membership Interests (the
“Closing”) shall take place via an escrow closing to be conducted by the Escrow
Agent, on November 5, 2014 (as such date may be extended in accordance with the
express provisions of this Agreement the “Scheduled Closing Date”) immediately
following the conclusion of the closing of the transactions under the SUSP I
PSA. Seller and Purchaser acknowledge and agree that TIME IS OF THE ESSENCE with
respect to the performance by Seller of its obligations under this Agreement and
the performance by Purchaser of its obligations to purchase the Membership
Interests and pay the Purchase Price in accordance with the terms of this
Agreement by the Scheduled Closing Date.


4.1.2    As used herein the term “Closing Date” shall mean the date on which the
Closing actually occurs. In order to facilitate the timely and expeditious
closing of title and the

5

--------------------------------------------------------------------------------



payment of the Purchase Price on the Closing Date, Seller and Purchaser shall
conduct and complete a comprehensive pre-closing on the Business Day or two
Business Days (as may be necessary) prior to the Closing Date.


4.1.3    Both Purchaser and Seller shall each have one (1) right to extend the
Closing Date (for any reason or no reason at all) to such date that is
(collectively, after all exercises of the extension rights pursuant to this
Section 4.1.3) up to thirty (30) days after the Scheduled Closing Date by
providing written notice to the other party at least four (4) Business Days
prior to the Scheduled Closing Date, provided, that Seller may also exercise its
right to extend the Closing Date pursuant to this Section 4.1.3 during the four
Business Day period prior to the Scheduled Closing Date if the SUSP I PSA
Sellers have exercised their rights under the SUSP I PSA to extend the closing
of the transactions contemplated by the SUSP I PSA within such time period.
Further, if the Closing Date (as such term is defined in the SUSP I PSA) is
extended for any reason, including without limitation any extension of the SUSP
I PSA mutually agreed to by the parties thereto, Seller shall also have the
right to extend the Closing Date hereunder to the date of the Closing Date under
the SUSP I PSA by providing written notice to Purchaser of same; provided,
however, if the Closing Date is extended under the SUSP I PSA to a date that is
later than March 5, 2015, without the prior written consent of Purchaser, which
consent may be granted or withheld in its sole discretion, Purchaser shall have
the right to terminate this Agreement and receive back the Deposit.


4.2    Prorations.


4.2.1    No later than three (3) Business Days prior to the Scheduled Closing
Date, Seller shall prepare a closing statement (the “Closing Statement”) of the
prorations required by this Agreement. The following items, as to each Property,
are to be prorated and adjusted between Purchaser and Seller, it being
understood that the intent is to credit or charge, as the case maybe, Seller
with all revenues and expenses respecting the Properties which are attributable
to operations before the Closing Date for which Seller is obligated to provide a
credit to the SUSP I PSA Sellers pursuant to the SUSP I PSA and to credit or
charge as the case may be, Purchaser with all such revenues and expenses
attributable to operations on and after the Closing Date to which Seller is
entitled under the SUSP I PSA:


4.2.1.1    Real estate and personal property taxes and assessments, in each
case, with Seller responsible for taxes attributable to the portion of the
current tax year which is prior to the Closing Date and for all prior years and
Purchaser responsible for taxes attributable to the remainder of the current tax
year and for all future years (which prorations shall be calculated on the basis
of the most recent available bill if the current bill is not available);


4.2.1.2    All rents and other payments under the licenses, occupancy agreements
and other agreements demising space in or providing for the use of occupancy of
the Properties or any part thereof (the “Leases”), including but not limited to
monthly rents, fixed periodic payments, additional rent payments, utility
charges, rent escalations, operating expenses, tax and insurances charges
payable by Tenant, cost-of-living adjustments and other forms of rent
(collectively, “Rent”); provided that no proration shall be made of any Rent
which is overdue as of the Closing Date until such Rent or other revenue item is
actually received, at which time it shall be prorated and paid to Purchaser or
Seller in accordance with the terms of this Agreement. To the extent Purchaser
receives Rents on or after the Closing Date, such payments shall be

6

--------------------------------------------------------------------------------



applied: (i) first toward the payment in full of any Rents due to any SUSP I PSA
Sellers pursuant to the SUSP I PSA solely for Rents that were, on the Closing
Date both (a) due and payable to any SUSP I PSA Sellers pursuant to the SUSP I
PSA with respect to any Property, and (b) less than thirty (30) days delinquent,
(ii) second, toward the payment in full of all Rents and other amounts due to
Purchaser, with respect to any Property, with respect to periods after Closing,
and (iii) thereafter, the balance applied to delinquent Rents or other amounts
due to Seller with respect to periods before Closing;


4.2.1.3    Water, electric, telephone and all other utility and fuel charges (on
the basis of the number of days in each applicable bill occurring prior to, and
on or after, the Closing Date) and fuel on hand (at cost plus sales tax);
provided, however, that any deposits with utility companies shall remain the
property of Seller and shall not be prorated or credited. Notwithstanding the
foregoing, at Purchaser’s sole option, Purchaser may elect in writing at least
five (5) Business Days prior to the Closing Date to assume any deposits with
utilities companies in which event Seller shall receive a credit for such
deposits at Closing;


4.2.1.4    Amounts due and payable by any SUSP I PSA Sellers pursuant to the
SUSP I PSA under all maintenance, service, advertising, utility, television,
internet and other like contracts and agreements with respect to the ownership
and operation of the Properties (the “Assumed Service Contracts”; provided that
the term Assumed Service Contracts shall not include any brokerage leasing
agreements or any property management agreements or Construction Contracts), and
any unamortized portion of any lump sum or up-front payments paid by any SUSP I
PSA Sellers under Assumed Service Contracts; and


4.2.1.5    Fees, costs and expenses payable to the Additional Estoppel Parties.


4.2.2    Except with respect to: (i) general real estate and personal property
taxes (which shall be reprorated as soon as practicable and in any event no
later than three (3) Business Days after the issuance of the actual bills) and
(ii) reconciliations for common area maintenance and similar charges pursuant to
Leases (which shall be reprorated on or before April 23, 2015), any proration in
the Closing Statement prepared pursuant to Section 4.2.1 shall (i) be paid on
the Closing Date pursuant to Section 2.1.2 and (ii) be reprorated and finally
adjusted on February 20, 2015 (or the earliest date subsequent to which any
dispute is resolved pursuant to the provisions of this Section 4.2.2);
otherwise, all prorations shall be final, subject to the provisions governing
the payment of delinquent Rent under Section 4.2.1.2. On or before January 8,
2015, Purchaser shall prepare and deliver to Seller a final Closing Statement;
provided that if Purchaser shall fail to deliver such final Closing Statement on
or before January 8, 2015, Seller may prepare and deliver such statement to
Purchaser (and Purchaser shall cooperate fully with Seller’s efforts to do the
same). Seller shall deliver a copy of such final Closing Statement to the SUSP I
PSA Sellers and shall reasonably cooperate with SUSP I PSA Sellers and Purchaser
to determine the amount of final prorations, and such amount shall be paid over
to Purchaser or Seller, as applicable, within three (3) Business Days thereof.
If the amount of final prorations is not agreed to by SUSP I PSA Sellers, Seller
and Purchaser within 45 days after the delivery of the final Closing Statement
to either Purchaser or Seller, as applicable, then the matters in dispute shall
be submitted to an Arbitrator for resolution pursuant to and in accordance with
the terms of the SUSP I PSA, whose decision shall be final and binding upon
Purchaser and Seller. Purchaser shall bear 50% of all costs and expenses of
Seller pursuant to the terms of the SUSP I PSA for the Arbitrator’s dispute
resolution. The provisions of this Section 4.2.2 shall survive the Closing.

7

--------------------------------------------------------------------------------



4.3    Fines and Penalties. Seller shall pay any fines or monetary penalties
levied or assessed against any Property on or before the Closing Date in
connection with any Violations.


4.4    Transfer Taxes. Any transfer taxes, bulk sales taxes, documentary stamp
taxes or similar taxes imposed upon the conveyance of the Membership Interests
(collectively, the “Transfer Taxes”), shall be paid by Purchaser (or credited to
Seller by Purchaser at Closing) and Purchaser agrees to indemnify and hold
harmless Seller for any unpaid Transfer Taxes. Seller shall file or cause to be
filed all necessary tax returns with respect to the conveyance of the Membership
Interests and, to the extent required by applicable law, Purchaser will join in
the execution of any such tax returns and provide any information that Seller
may reasonably request for the purposes of filing such tax returns. The
provisions of this Section 4.4 shall survive the Closing.


4.5    Sales Taxes. Although it is not anticipated that any sales tax shall be
due and payable in connection with the purchase and sale of the Membership
Interests or the conveyance of the Properties from SUSP I PSA Sellers to Seller,
Purchaser agrees that Purchaser shall pay any and all sales and compensating use
taxes imposed upon or due in connection with the foregoing. Purchaser shall file
all necessary tax returns with respect to all such taxes and, to the extent
required by applicable law, Seller will join in the execution of any such tax
returns. Seller shall request that the SUSP I PSA Sellers request sales tax
clearance letters (or similar statements) for any one or more of the Properties
located in Florida, and if any such sales tax clearance letters (or similar
statements) are actually received by Seller, Seller shall deliver to Purchaser
copies of same, provided, that, for the avoidance of doubt the receipt of any
such sales tax clearance letters (or similar statements) or, without limiting
the other express provisions of this Agreement, the failure to be in good
standing with respect to any matters the subject of such clearance letters (or
similar statements) shall not be a condition to Closing.


4.6    Closing Costs. Purchaser shall pay (or provide a credit to Seller at
Closing for) all recording fees and charges associated with the recordation of
the deeds from the SUSP I PSA Sellers to Seller for each of the Properties,
other than the Transfer Taxes which are payable in accordance with Section 4.4.
Seller shall pay all fees and commissions due to the Broker (as hereinafter
defined) in accordance with Section 13.1. Purchaser shall provide a credit to
Seller at Closing for (i) the actual costs of all property zoning reports that
were prepared on or after August 1, 2014 for each of the Properties, (ii) all
actual title insurance premiums, title endorsements, title examination fees and
survey costs incurred by Seller or SUSP I PSA Sellers in connection with the
SUSP I PSA, that Seller is obligated to, and actually does, reimburse SUSP I PSA
Sellers for under the SUSP I PSA, for each of the Properties, (iii) $61,166.67
for the property condition reports and the Phase I environmental reports in
respect of the Properties that were prepared on or after August 1, 2014 and
delivered to Purchaser prior to the date of this Agreement (the “Environmental
Reports” and together with the Title Commitments, the property condition
reports, the property zoning reports and the Surveys, collectively the
“Reports”), and (iv) the lesser of (a) 50% of Seller's actual legal fees and
costs in connection with the negotiation and execution of the SUSP I PSA, as
well as the consummation of the transactions contemplated thereby or (b)
$160,000.00. Except as otherwise explicitly set out in this Agreement, all other
costs, fees, expenses and charges of any kind incident to the sale and
conveyance of the Membership Interests from Seller to Purchaser, including
attorneys’ fees and consultants’ fees, shall be borne by the party incurring the
same.



8

--------------------------------------------------------------------------------



4.7    TI Expenditures and Leasing Commissions; Inducement Costs.


4.7.1    TI Expenditures and Leasing Commissions. Purchaser shall credit to
Seller at Closing (i) the TI Expenditures and Leasing Commissions listed on
Schedule 5 and (ii) with respect to any Lease or any amendment or modification
to a Lease of any portion of the Properties executed after the Effective Date of
the SUSP I PSA in accordance with the terms thereof and Section 8.1 hereof, all
TI Expenditures or Leasing Commissions that are actually paid or reimbursed by
Seller pursuant to the SUSP I PSA ((i) and (ii) collectively, the “Purchaser TI
Expenditures”). “TI Expenditures” shall mean out-of-pocket, verifiable tenant
improvement costs and expenses incurred by any SUSP I PSA Sellers for:
(a) repairs, improvements, equipment, painting, decorating, partitioning,
carpeting, and other work performed by any SUSP I PSA Sellers, (or its
contractor or agent, including pursuant to the Construction Contracts) in a
Tenant’s space, to the extent required under such Tenant’s Lease (“Landlord TI
Work”), and (b) any reimbursements paid to the Tenant in connection with any
tenant improvement or work (including any repairs, improvements, equipment,
painting, decorating, partitioning, carpeting, and other work) performed by the
Tenant or any agent or contractor on their behalf (“Tenant TI Work”). “Leasing
Commissions” shall mean leasing or brokerage commissions payable in connection
with a Lease, only to the extent the same are on market terms. If as of the
Closing Date, any Purchaser TI Expenditures have not been fully paid or
performed by any SUSP I PSA Sellers and Seller is obligated to assume
responsibility for such Purchaser’s TI Expenditures pursuant to the SUSP I PSA,
Purchaser shall assume the responsibility therefore and shall directly pay or
perform same (however, if and to the extent Purchaser assumes such
responsibility, Seller shall not receive any credit at Closing therefor). Seller
shall be responsible for the payment of all TI Expenditures and Leasing
Commissions in relation to Leases in effect as of Closing not payable by
Purchaser pursuant to clauses (i) and (ii) of this Section 4.7.1.1
(collectively, the “Seller TI Expenditures”). If as of the Closing Date, Seller
or SUSP I PSA Sellers have not paid Seller TI Expenditures, then Purchaser shall
receive a credit against the Purchase Price in an amount equal to such unpaid
Seller TI Expenditures. Purchaser shall promptly reimburse Seller for any
out-of-pocket cost or expense that Seller is obligated to reimburse SUSP I PSA
Seller for under the SUSP I PSA that is actually reimbursed to SUSP I PSA Seller
by Seller in cooperating with Purchaser to ensure a smooth transition of the
leasing for the Properties.


4.7.2    As of the Closing Date, to Seller’s actual knowledge based solely on
the SUSP I PSA, the SUSP I PSA Sellers have granted tenant inducements or
concessions, including lease buyout costs, moving allowances, and free-rental
periods as set forth in the Leases or otherwise on Schedule 10 that will affect
portions of the Properties after the Closing Date (“Inducement Costs”).


4.8    Letters of Credit. Purchaser shall credit to Seller at Closing any
transfer fees payable by Seller in connection with the transfer of any letters
of credit for Leases on the Properties from the SUSP I PSA Sellers to the Seller
Subsidiaries pursuant to the SUSP I PSA.















9

--------------------------------------------------------------------------------



4.9    Closing Ancillaries. As of or at (as applicable) the Closing (and
simultaneously with the payment to Seller of the Balance of the Purchase Price
in full) Seller will provide to Purchaser (either at the relevant Properties or
through the Escrow Agent):


4.9.1    Copies of all lease files, permits, licenses, certificates of occupancy
and warranties related to the Properties that are in the possession of Seller;
and


4.9.2    All keys and access codes for the Properties in the possession or
subject to the control of Seller, including master keys as well as combination,
card keys, cards, and codes for the security systems, if any.


4.10    Enforcement of the SUSP I PSA. At the reasonable request of Purchaser,
Seller covenants and agrees to use commercially reasonable efforts (excluding
instituting any judicial proceedings) to enforce all of the rights and remedies
of any of the Seller and/or the Seller Subsidiaries under the SUSP I PSA with
respect to the Properties (or any Property).


4.11    Specific Performance Under the SUSP I PSA. If Seller is entitled to,
desires to, and does commence judicial proceedings seeking specific performance
of the SUSP I PSA Sellers’ closing obligations under the SUSP I PSA, Purchaser
shall have the right to elect (which it shall be entitled to exercise in its
reasonable discretion) to terminate this Agreement, receive the Deposit from the
Escrow Agent in accordance with the terms and provisions of Section 3.1, and
neither Seller nor Purchaser shall have any further rights or obligations
hereunder except with respect to the Surviving Termination Obligations.


4.12    ROFO. In the event that the SUSP I PSA is terminated for any reason (a
“ROFO Event”), Seller hereby grants to Purchaser a right of first offer (“ROFO”)
pursuant to the terms and conditions set forth below. If, after a ROFO Event,
Seller (i) enters into a new contract to purchase the Properties (as such term
is defined in the SUSP I PSA), or any portion thereof with the SUSP I PSA
Sellers or their affiliates, or reinstates the SUSP I PSA (each a “SUSP III
PSA”), or (ii) otherwise acquires the Properties (as such term is defined in
this Agreement) or any portion thereof from the SUSP I PSA Sellers or their
affiliates prior to 5:00 p.m. Eastern time on the date that is one (1) year
after the date that the SUSP I PSA was terminated, then Seller shall notify
Purchaser in writing of same and Purchaser shall have a period of fourteen (14)
days to provide Seller with the terms of an offer (a “ROFO Offer”) to purchase
the membership interests of the entity or entities that, upon the consummation
of the transactions contemplated by the SUSP III PSA, will own the Properties
(as such term is defined in this Agreement), or the applicable portion thereof,
or does own the Properties (as such term is defined in this Agreement), or any
portion thereof (the “ROFO Subs”). If Purchaser chooses to provide Seller with a
ROFO Offer, then Purchaser and Seller shall negotiate in good faith to reach an
agreement regarding the terms of the purchase of the membership interests of the
ROFO Subs (with a purchase price consistent with the Purchase Price hereunder
relative to the purchase price under the SUSP I PSA, subject to adjustments in
the event that the value of any Properties or Seller Properties (as defined
below) changes in any material manner) and to document same. If however, after
negotiating in good faith for a period of at least twenty-one (21) days,
Purchaser and Seller have not been able to reach a definitive written agreement
regarding the terms of the purchase of the membership interests of the ROFO Subs
and to document same, then Seller shall be entitled to retain or sell to any
other person or entity such membership interests or the Properties (as such term
is defined

10

--------------------------------------------------------------------------------



in this Agreement), or any portion thereof, in its sole discretion free and
clear of any ROFO. The terms of this Section 4.12 shall survive Closing.


4.13    Seller Subsidiaries. Seller shall direct the SUSP I PSA Sellers to
execute and deliver the Deeds (as defined in the SUSP I PSA) and other
conveyance documentation to the applicable Seller Subsidiary. Seller shall
direct the Title Company to have the final Title Policies issued and delivered
to the applicable Seller Subsidiaries.


4.14    Operating Agreements for Seller Subsidiaries. Seller will not materially
amend any of the operating agreements for the Seller Subsidiaries prior to the
Closing Date without obtaining Purchaser’s prior written consent.


4.15    Qualifications to Do Business. Prior to the Closing Date, each of the
Seller Subsidiaries shall be duly qualified to do business as a foreign entity
under the laws of each state commonwealth set forth next to the name of such
Seller Subsidiary on Schedule 2, and such other jurisdiction(s) reasonably
requested by Purchaser.


4.16    SUSP I PSA Notices. Seller shall promptly give Purchaser a copy of any
notices that have been given to SUSP I PSA Sellers or received by Seller under
the express provisions of the SUSP I PSA.


ARTICLE V.


TITLE AND SURVEY MATTERS


5.1    Title to the Properties.


5.1.1    Title Commitments. Purchaser acknowledges receipt of a copy of (i) a
commitment for an owner’s title insurance policy for each Property prepared by
Chicago Title Insurance Company (the “Title Company”), each such commitment
attached hereto as Schedule 3 and with effective dates as set forth on Schedule
3 (the “Title Commitments”), together with copies of all instruments giving rise
to any defects, objections or exceptions noted therein and (ii) one copy of the
most recent existing plat of survey (if any) of each Property as described on
Schedule 3 (the “Surveys”). Copies of the Title Commitments and the Surveys are
attached to this Agreement as Schedule 3. At the Closing, Seller Subsidiaries
shall have title to the Properties subject only to the Permitted Exceptions.
Seller Subsidiaries shall obtain, at Closing, a Title Policy (for each Property)
from the Title Company (and through Elliot L. Hurwitz of the Title Company at
711 Third Avenue, New York, NY 10017) and Commonwealth Land Title Insurance
Company (“Commonwealth”) based on the Title Commitments, with the Title Company
receiving 60% of the total fees payable for such Title Policies and Commonwealth
receiving the remaining 40%.


5.1.2    Title Objections.


5.1.2.1    If between the Effective Date and the Closing, any updated survey, or
any updated title commitment received by Purchaser in respect of any Property
(each individually and collectively the “Additional Title Document”) discloses
any Objectionable Title Matter as to which Purchaser objects, then, no later
than five (5) Business Days after Purchaser’s

11

--------------------------------------------------------------------------------



receipt of such Additional Title Document, Purchaser shall have the right to
notify Seller in writing of the Objectionable Title Matter; if Purchaser fails
to give notice of an Objectionable Title Matter to Seller within the five (5)
Business Day period, such Objectionable Title Matter will be deemed to be a
Permitted Exception. If Purchaser notifies Seller in writing of any matter
reasonably alleged by Purchaser to be an Objectionable Title Matter, then Seller
shall, within five (5) Business Days of receipt by Seller of such notification,
send a corresponding notice of Objectionable Title Matter to the SUSP I PSA
Sellers under the SUSP I PSA. Seller, within 22 Business Days after SUSP I PSA
Sellers’ receipt of notice of such Objectionable Title Matter (but in any event
prior to Closing), shall elect in its sole discretion, by written notice to
Purchaser, to either (i) Cure or (ii) not Cure; provided, however, Seller shall
be obligated to elect to Cure any Objectionable Title Matter that the SUSP I PSA
Sellers elect to Cure under the SUSP I PSA. If Seller elects not to Cure, then
Purchaser shall, within three (3) Business Days of receipt of notice of Seller’s
election not to Cure (but in any event prior to the Closing), elect in writing
to Seller to (i) proceed to Closing subject to such Objectionable Title
Matter(s), which shall, in such case, be deemed Permitted Exceptions, without
any abatement of the Purchase Price or (ii) terminate this Agreement and, so
long as it is not in material default or material breach of its obligations
under this Agreement, Purchaser shall receive the Deposit as its sole remedy for
such termination. If Seller elects to Cure and if Seller fails to Cure by
Closing, then Purchaser’s sole remedy, exercisable no later than Closing (as may
be extended as provided herein) shall be to (i) proceed to Closing subject to
such Objectionable Title Matters, which shall, in such case, be deemed Permitted
Exceptions, without any abatement of the Purchase Price, or (ii) terminate this
Agreement and, so long as it is not in material default or material breach of
its obligations under this Agreement, Purchaser shall receive the Deposit as its
sole remedy for such termination. “Objectionable Title Matter” means any
Monetary Encumbrances, exception or defect of title which is not a Permitted
Exception (and other than those arising pursuant to a casualty or condemnation,
Purchaser’s sole remedy in respect of which shall be as set out in Sections 11.1
or 11.2 (as applicable)). “Cure” means to cure an Objectionable Title Matter or
otherwise cause it to be removed as an exception to Seller Subsidiaries’ title
policies prior to Closing (or cause it to be insured over), which removal will
also be deemed effected by the issuance of title insurance eliminating or
insuring against the effect of such Objectionable Title Matter.


5.1.2.2    Notwithstanding any other provisions of this Section 5.1.2.2,
regardless of when the Monetary Encumbrance was noted on the Title Commitments
or not, or whether Purchaser provided any notices or objections thereto, Seller
shall be obligated to cause to be released, satisfied and otherwise discharged,
at Closing, of record all defects, objections or exceptions in the title to the
Properties which are (1) a mortgage, deed of trust, security agreement,
financing statement, or any other instrument which evidences or secures
indebtedness and encumbers any Property of Seller and granted by any of them,
(2) a Notice of Commencement, a mechanics’ or materialman’s lien not removed or
insured over by the Title Company or Commonwealth (other than any lien or Notice
of Commencement relating to Landlord TI Work or Tenant TI Work the cost of which
would constitute Purchaser TI Expenditures), and (3) other monetary liens
encumbering any Property (including, judgments, federal, state and municipal tax
liens) (other than real estate taxes and water and sewer charges that are
subject to adjustment in accordance with Section 4.2 hereof and other than
Permitted Exceptions) that are in liquidated amounts and that may be satisfied
solely by the payment of money (the items described in the preceding subclauses
(1), (2), and (3), collectively, “Monetary Encumbrances”).





12

--------------------------------------------------------------------------------



5.1.2.3    Purchaser shall promptly provide to Seller a copy of any Additional
Title Document.


5.1.2.4    Intentionally Omitted.


5.1.3    Permitted Exceptions.


(a)    Permitted Exceptions to Title. The Properties shall be owned by Seller
Subsidiaries subject to the following exceptions to title (the “Permitted
Exceptions”):


(1)Any state of facts and any defects, objections or exceptions shown on the
Surveys or the Title Commitments, excluding any Monetary Encumbrance;


(2)Liens or Notices of Commencement recorded in connection with any Landlord TI
Work or Tenant TI Work the cost of which would constitute Purchaser TI
Expenditures;


(3)all laws, ordinances, rules, codes and regulations of any Governmental
Authority, as the same now exist or may be hereafter modified, supplemented,
promulgated, meted or issued;


(4)all liens of real estate assessments and water rates, water meter charges,
water frontage charges and sewer taxes, rents and charges, if any, for the year
of Closing and future years not yet delinquent as of the Closing Date (without
limiting the provisions regarding proration of such amounts as set forth
herein);


(5)all Violations, applicable to any Properties whether or not noted in the
records of, or issued by, any Governmental Authority, existing on the Closing
Date;


(6)such matters as the Title Company or Commonwealth shall be willing to omit as
exceptions to coverage or affirmatively insure over;


(7)all standard title insurer exceptions and exclusions from coverage set forth
in the “title jacket”;


(8)the general exceptions which can be deleted only by delivery of an updated
survey;


(9)exceptions resulting from acts of Purchaser, and those claiming by, through
and under Purchaser;











13

--------------------------------------------------------------------------------



(10)unpaid personal property, real estate, excise, general and special taxes and
assessments for the year of Closing and future years not yet delinquent as of
the Closing Date (without limiting the provisions regarding proration of such
amounts as set forth herein);


(11)rights of the tenants or other users or occupants of the Properties under
the Leases (“Tenants”), as tenants only (other than those Leases set forth on
Schedule 9), under the Leases;


(12)minor variations between the tax lot lines and the description of the Land
set forth on Exhibit A;


(13)all utility easements of record;


(14)any defects, liens, encumbrances or other matters which will be extinguished
upon the transfer of the Properties to the Seller Subsidiaries;


(15)any deemed Permitted Exception pursuant to Section 5.1.2;


(16)any other covenants, conditions, agreements, rights of way, irregularities
in title and other exceptions and encumbrances that are (i) not the result of
any agreement, affirmative consent or other voluntary act of Seller or SUSP I
PSA Seller (other than any agreement, affirmative consent or other voluntary act
required under applicable law), and (ii) not reasonably likely to (a) materially
and adversely interfere with, impair or restrict (1) the current use and
operation of a Property, (2) the current access to and egress from a Plot or an
Improvement or (3) the current provision of any utility or drainage service to a
Plot or an Improvement, or (b) materially and adversely affect the current value
of a Property; and


(17)any other matter or thing affecting title to the Properties that Purchaser
shall have agreed, or be deemed to have agreed, to waive.


5.2    Violations. Subject to Sections 4.3 and 6.1.16 hereof, Purchaser agrees
to purchase the Membership Interests even though some of the Properties may be
subject to notes or notices of violations of law, or municipal ordinances,
orders, designations or requirements noted or issued by any federal, state,
municipal or other governmental department, agency or bureau or other
governmental authority having jurisdiction over the Properties (collectively,
“Violations”), any condition or state of repair or disrepair or other matter or
thing, whether or not noted, which, if noted, would result in a violation being
placed on the Properties. Seller shall have no duty to remove or comply with or
repair any condition, matter or thing, whether or not noted, which, if noted,
would result in a violation being placed on the Properties, and Purchaser shall
accept the Membership Interests even though the Properties may be subject to
such Violations, or such conditions at the Properties which would give rise to
such Violations, if any, and any governmental claims arising from the existence
of such Violations, in each case without any abatement of or credit against the
Purchase Price.







14

--------------------------------------------------------------------------------



5.3    Due Diligence. Except as expressly set forth in Section 6.1 below, Seller
has not, nor have any of its, or any of its affiliates’ or subsidiaries’ former,
current, or future general or limited partners, stockholders, managers, members,
directors, representatives, officers, employees, or agents (“Representatives”)
made or shall be deemed to have made any express or implied representation or
warranty of any kind or nature as to any materials (including the Reports)
provided by Seller (or any of their Representatives) to Purchaser (or any of its
Representatives) relating to the Properties or the Seller Subsidiaries (the “Due
Diligence Materials”), including, but not limited to, representations regarding
the accuracy or completeness of any such Due Diligence Materials.


5.4    Intentionally Omitted.


5.5    Intentionally Omitted.


5.6    Permits. Purchaser agrees to purchase the Membership Interests even
though some of the Properties may be subject to open or expired permits and
Purchaser agrees that the closing of any such permits shall not be a condition
to Closing.


ARTICLE VI.


REPRESENTATIONS AND WARRANTIES OF SELLER


6.1    Seller’s Representations. Subject to the exceptions and qualifications
set forth in the disclosure letter delivered to Purchaser (together with all
documents provided in connection therewith) on or prior to the date of this
Agreement (the “Disclosure Letter”), Seller hereby represents and warrant,
jointly and severally to Purchaser that as of the Effective Date:


6.1.1    Authority and Ownership of Membership Interests.


6.1.1.1    Seller is a limited liability company duly formed, validly existing
and in good standing under the laws of Delaware and has the requisite power and
authority to enter into and perform the terms of this Agreement. This Agreement
has been duly authorized, executed and delivered by Seller, is the legal, valid
and binding obligation of Seller, and does not violate any provision of any
agreement or judicial order to which Seller is a party or to which Seller is
subject, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights and by
general principles of equity (whether applied in a proceeding at law or in
equity) (the “Enforceability Exceptions”). All documents to be executed by
Seller which are to be delivered at Closing will, at the time of Closing, be
duly authorized, executed and delivered by Seller and will be legal, valid and
binding obligations of Seller, subject to the Enforceability Exceptions. Seller
is not subject to any law, order, decree, restriction or agreement which
prohibits or would be violated by this Agreement or the consummation of the
transactions contemplated hereby.


6.1.1.2    Each of the Seller Subsidiaries is a limited liability company duly
formed, validly existing and in good standing under the laws of Delaware and has
the requisite power and authority to own its Property. There is no agreement by
the Seller Subsidiaries that prohibits the sale of the Membership Interests to
Purchaser as contemplated by this Agreement.

15

--------------------------------------------------------------------------------



6.1.1.3    Seller is the sole legal, direct record and beneficial owner of 100%
of the Membership Interests, free and clear of any liens. Seller has not pledged
any interest in the Membership Interests. There are no other issued or
outstanding equity interests of any Seller Subsidiary, and there are no
outstanding options, warrants, conversion rights or rights of first refusal or
other agreements of any kind for the purchase or acquisition of any securities
under any Seller Subsidiary (other than this Agreement).


6.1.1.4    None of the Seller Subsidiaries is a party to any written contract or
agreement other than a certificate of formation and an operating agreement (or
any other written contracts or agreements requested by Purchaser).


6.1.1.5    A true, correct and complete copy of the certificate of formation and
operating agreement for each of Seller Subsidiaries has been provided to the
Purchaser by Seller prior to the Effective Date.


6.1.1.6    A true, correct and complete copy of the SUSP I PSA has been provided
to Purchaser by Seller prior to the Effective Date.


6.1.1.7    The Seller Subsidiaries have not and will not conduct any business
other than as contemplated under the SUSP I PSA or hereunder prior to Closing.


6.1.1.8    None of the Seller Subsidiaries has any obligation or liabilities
other than as contemplated under the SUSP I PSA or hereunder and any
non-material obligations or liabilities such as registration fees, registered
agent fees, etc.


6.1.1.9    As of the Effective Date, no notices have been given or received by
Seller or SUSP I PSA Seller under the express provisions of the SUSP I PSA.


6.1.1.10 As of the Effective Date, there are no defaults or events of default
under the SUSP I PSA, nor or there any presently known facts or circumstances,
which if left uncured would constitute any default or event of default under the
SUSP I PSA.


6.1.2    Bankruptcy or Debt of Seller. Neither Seller nor any Seller Subsidiary
has made a general assignment for the benefit of creditors, filed any voluntary
petition in bankruptcy or, to Seller’s actual knowledge, suffered the filing of
an involuntary petition by Seller’s or any Seller Subsidiary’s creditors,
suffered the appointment of a receiver to take possession of all, or
substantially all, of Seller’s or any Seller Subsidiary assets, suffered the
attachment or other judicial seizure of all, or substantially all, of Seller’s
or any Seller Subsidiary’s assets, admitted in writing its inability to pay its
debts as they generally come due or made an offer of settlement, extension or
composition to its creditors generally.


6.1.3    Foreign Person. Neither Seller nor any Seller Subsidiary is a “foreign
person” within the meaning of Section 1445(f) of the Code.


6.1.4    Leases.


6.1.4.1    To Seller’s actual knowledge:

16

--------------------------------------------------------------------------------



6.1.4.1.1    A true, correct and complete list of the Leases entered into by
each of the SUSP I PSA Sellers or its predecessor-in-interest covering any
portion of the Properties which are in effect (including all amendments,
modifications and supplements thereto) (collectively (but excluding
correspondence that do not otherwise amend, modify or revise the terms thereof
in any material respect), the “Existing Leases”) is set forth in Schedule 15.
Seller has delivered or otherwise made available to Purchaser true and complete
copies of the Existing Leases that have been provided to Seller from the SUSP I
PSA Sellers;


6.1.4.1.2    SUSP I PSA Seller has not given any Tenant notice of default which
has not been complied with in all material respects; and


6.1.4.1.3    SUSP I PSA Sellers have applied all Tenant deposits under any
Existing Leases in accordance with the terms of such Existing Leases.


6.1.4.2    None of Seller, Seller Subsidiaries, or, to Seller’s actual
knowledge, SUSP I PSA Sellers have consented to and have no knowledge of any
written subleases affecting the Properties except as set forth on Schedule 15.


6.1.4.3    None of Seller, Seller Subsidiaries, or, to Seller’s actual
knowledge, SUSP I PSA Sellers have received any written notice by any Tenant
under any Existing Leases asserting a material default by a SUSP I PSA Seller
under such Existing Lease, asserting any defense or off-set to Rent by any such
Tenant or any right to cancel or terminate its Existing Lease or to be relieved
of any of its material obligations thereunder based on an allegation that any
SUSP I PSA Seller is in default of any of its obligations as landlord under any
Existing Lease, in each of the foregoing cases which default or basis for the
defense or offset remains uncured.


6.1.5    Condemnation. Neither Seller nor any Seller Subsidiary has received any
written notice of any, and to Seller’s actual knowledge there are no, existing,
pending or contemplated condemnation, eminent domain or similar proceedings with
respect to the Properties or any portion thereof.


6.1.6    Tax Appeal Proceedings. Other than as set out in Section 6.1.6 of the
Disclosure Letter, neither Seller nor any Seller Subsidiary has received and, to
Seller’s actual knowledge, no SUSP I PSA Seller has filed, or retained anyone to
file, notices of protest against, or to commence actions to review real property
tax assessments (“Tax Proceedings”) against the Properties which are currently
pending.


6.1.7    Litigation. Other than as set out in Section 6.1.7 of the Disclosure
Letter, neither Seller nor any Seller Subsidiary has received actual written
notice that any action, suit or proceeding has been commenced against Seller,
Seller Subsidiaries or in connection with the Properties. There are no
litigations, actions, suits, arbitrations, orders, decrees, claims, writs,
injunctions, government investigations, proceedings pending or, to Seller’s
actual knowledge, threatened in writing against Seller or the Seller
Subsidiaries or affecting Seller or the Seller Subsidiaries which, if determined
adversely to Seller or the Seller Subsidiaries, would adversely affect the
ability of Seller to perform its obligations hereunder. Neither Seller nor any
Seller Subsidiary is a party to or subject to the provision of any judgment,
order, writ, injunction, decree or award of any Governmental Authority which
would adversely affect the ability of Seller to perform their obligations
hereunder.

17

--------------------------------------------------------------------------------



6.1.8    Personal Property. Seller Subsidiaries have, or will have prior to
Closing, good and marketable title to the Personal Property (as defined in the
SUSP I PSA) and such Personal Property, as of the Closing owned by Sellers
Subsidiaries (or any one of them) will be free and clear of all liens and
encumbrances other than Permitted Exception and any liens filed against
equipment pursuant to equipment leases.


6.1.9    Insurance Policy. To Seller’s actual knowledge, Section 6.1.9 of the
Disclosure Letter attached hereto contains a correct and complete list of
property and casualty insurance policies and liability insurance policies
(collectively, the “Insurance Policies”) maintained by SUSP I PSA Sellers with
respect to the Properties.


6.1.10    Environmental Claims. Neither Seller nor any Seller Subsidiary has
received written notice relating to any claim, order or proceeding pursuant to
any applicable environmental laws (“Environmental Claim”) concerning the
Properties.


6.1.11    No Consents. Except for any consent, license, approval, order, permit,
authorization, registration, filing or declaration, the failure of which to
obtain or make will not materially adversely affect (A) Seller’s ability to
consummate the transactions contemplated by this Agreement, (B) the ownership of
the Properties or (C) the operation of the Properties, no consent, license,
approval, order, permit or authorization of, or registration, filing or
declaration with, any court, administrative agency or commission or other
Governmental Authority or instrumentality, domestic or foreign, or any third
party, is required to be obtained or made in connection with the execution,
delivery and performance of this Agreement by Seller or any of the transactions
required or contemplated hereby.


6.1.12    Absence of Conflicts. The execution, delivery and compliance with, and
performance of the terms and provisions of, this Agreement, and the sale of the
Membership Interests, will not (i) conflict with or result in any violation of
Seller’s organizational documents, (ii) conflict with or result in any violation
of any provision of any bond, note or other instrument of indebtedness,
contract, indenture, mortgage, deed of trust, loan agreement, lease or other
agreement or instrument to which Seller is a party in its individual capacity,
or (iii) violate any existing term or provision of any order, writ, judgment,
injunction, decree, statute, law, rule or regulation applicable to Seller or its
assets or properties except, in each case, for any conflict or violation which
will not materially adversely affect (A) Seller’s ability to consummate the
transactions contemplated by this Agreement, (B) the ownership of the Membership
Interests or (C) the operation of the Properties.


6.1.13    Options; Rights of First Refusal. Certain of the Properties are
subject to those certain purchase options, rights of first refusal or rights of
first offer set forth on Schedule 9 (each individually and collectively, the
“Purchase Option”). Except as set forth on Schedule 9, neither Seller nor any
Seller Subsidiary has (and to the actual knowledge of Seller, no SUSP I PSA
Seller or any predecessor in interest to any SUSP I PSA Seller has) granted any
unexpired option agreements or rights of first refusal with respect to the
purchase of any of the Properties, or any portion thereof, or any interest
therein, or any other unexpired rights in favor of third persons to purchase or
otherwise acquire the Properties, or any portion thereof, or any interest in the
Properties (other than, in each case, this Agreement).





18

--------------------------------------------------------------------------------



6.1.14    Patriot Act.


6.1.14.1    Seller (i) is in compliance with the Office of Foreign Assets
Control sanctions and regulations promulgated under the authority granted by the
Trading with the Enemy Act, 12 U.S.C. § 95 (a) et seq., and the International
Emergency Economic Powers Act, 50 U.S.C. § 1701, et seq., as the same apply to
it or its activities; (ii) is in compliance with that certain Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, as amended from time to time (the “Patriot Act”)
and all rules and regulations promulgated under such Act applicable to Seller;
and (iii) (A) is not now, nor has ever been, under investigation by any
Governmental Authority for, nor has been charged with or convicted of a crime
under, 18 U.S.C. §§ 1956 or 1957 or any predicate offense thereunder; (B) has
never been assessed a civil penalty under any anti-money laundering laws or
predicate offenses thereunder; (C) has not had any of its funds seized, frozen
or forfeited in any action relating to any anti-money laundering laws or
predicate offenses thereunder; (D) has taken such steps and implemented such
policies as are reasonably necessary to ensure that it is not promoting,
facilitating or otherwise furthering, intentionally or unintentionally, the
transfer, deposit or withdrawal of criminally-derived property, or of money or
monetary instruments which are (or which Seller suspect or have reason to
believe are) the proceeds of any illegal activity or which are intended to be
used to promote or further any illegal activity; and (E) has taken such steps
and implemented such policies as are reasonably necessary to ensure that it is
in compliance with all laws and regulations applicable to its business for the
prevention of money laundering and with anti-terrorism laws and regulations,
with respect both to the source of funds from its investors and from its
operations, and that such steps include the development and implementation of an
anti-money laundering compliance program within the meaning of Section 352 of
the Patriot Act, to the extent such a party is required to develop such a
program under the rules and regulations promulgated pursuant to Section 352 of
the Patriot Act.


6.1.14.2    Neither Seller nor any other person owning a direct or indirect,
legal or beneficial interest in Seller is in violation of the Executive Order or
the Patriot Act (provided that no representation is made with respect to any
shareholder of publicly traded shares in Parkway Properties, Inc.).


6.1.14.3    Neither Seller nor any of its constituents, investors (direct or
indirect and whether or not holding a legal or beneficial interest) or
affiliates, acting or benefiting, directly or indirectly, in any capacity in
connection with the Properties, this Agreement, or any of the transactions
contemplated hereby, is: (i) listed in the Annex to, or otherwise subject to the
provisions of, that certain Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit or Support Terrorism
(the “Executive Order”), (ii) that is named as a “specifically designated
national (SDN)” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website
(http://www.treas.gov.ofac/t11sdn.pdf) or at any replacement website or other
replacement official publication of such list or that is named on any other
Governmental Authority list issued post 9/11/01, (iii) acting, directly or
indirectly, in contravention of any AML Law or terrorist organizations or
narcotics traffickers, including those persons that are included on any relevant
lists maintained by the United Nations, North Atlantic Treaty Organization,
Financial Action Task Force on Money Laundering, U.S. Office of Foreign Assets
Control, U.S. Securities and Exchange Commission, U.S. Federal Bureau of
Investigation, U.S. Central Intelligence Agency, U.S. Internal

19

--------------------------------------------------------------------------------



Revenue Service, all as may be amended or superseded from time to time or (iv)
that is owned or controlled by, or acting for or on behalf of, any person
described in clause (i), (ii) or (iii) above (a “Prohibited Person”) (provided
that no representation is made with respect to any shareholder of publicly
traded shares in Parkway Properties, Inc.).


6.1.14.4    None of the funds or other assets of Seller constitute property of,
or are beneficially owned, directly or indirectly, by any person, entity or
government subject to trade restrictions under U.S. law, including but not
limited to, (i) the International Emergency Economic Powers Act, 50 U.S.C. §§
1701 et seq., (ii) The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
(iii) any executive orders or regulations promulgated thereunder, with the
result that sale by Seller, its managing member or any non-managing member
(whether directly or indirectly), is prohibited by law (an “Embargoed Person”)
(provided that no representation is made with respect to any shareholder of
publicly traded shares in Parkway Properties, Inc.). No Embargoed Person has any
interest of any nature whatsoever in Seller (whether directly or indirectly);
and none of the funds of Seller have been derived from any unlawful activity
with the result that an investment in Seller (whether directly or indirectly) or
sale by Seller, is prohibited by law or that execution, delivery and performance
of this Agreement or any of the transactions contemplated hereby is in violation
of law (provided that no representation is made with respect to any shareholder
of publicly traded shares in Parkway Properties, Inc.).


6.1.15    Sales Tax. To Seller’s actual knowledge, there are no pending sales
tax examinations or audits of any sales tax return of Seller with respect to any
Property, and the results of any prior audits did not result in the assessment
of any deficiencies which remain unpaid. All sales taxes due with respect to the
Properties have been paid in full or will be paid in full in the ordinary course
of business prior to the Closing Date.


6.1.16    Violations. Except as set forth on Schedule 7, neither Seller nor any
Seller Subsidiary, nor to Seller’s actual knowledge, any SUSP I PSA Seller, has
received any written notice of any Violation that has not been fully cured and
resolved. In addition, except as set forth on Schedule 7, to Seller’s actual
knowledge based solely on the SUSP I PSA, no material Violations exist with
respect to the Properties or any portion thereof, and no condition or state of
repair or disrepair or other matter or thing, whether or not noted, which, if
noted, would result in a material Violation being placed on the Properties
exists. Other than as set forth in Section 6.1.16 of the Disclosure Letter,
neither Seller nor any Seller Subsidiary, nor to Seller’s actual knowledge any
SUSP I PSA Seller has received any written notice from any governmental
authorities with respect to (i) any special assessments or proposed increases in
the assessed value of any of the Properties, or (ii) any condemnation or eminent
domain proceedings affecting any of the Properties.


6.1.17    TI Expenditures and Leasing Commissions; Inducement Costs;
Construction Contracts. Except as disclosed on Schedule 5, to Seller’s actual
knowledge, there are no TI Expenditures or Leasing Commissions outstanding on
the part of any SUSP I PSA Seller (actual or contingent and without regard to
whether the same are currently due and payable) with respect to any of the
Leases. Except as contained in any of the Leases or otherwise as disclosed on
Schedule 10, to Seller’s actual knowledge there are no Inducement Costs (actual
or contingent and without regard to whether the same are currently due and
payable) with respect to any of the Leases. Except as disclosed on Schedule 6,
to Seller’s actual knowledge based solely on the SUSP I PSA, there are no
construction contracts related to Landlord TI Work (collectively, the

20

--------------------------------------------------------------------------------



“Construction Contracts”), or other written contracts for any maintenance or
repairs, capital or otherwise.


6.2    Seller’s Knowledge. For purposes of this Agreement and any document
delivered at Closing, whenever the phrases “to Seller’s knowledge”, “to Seller’s
actual knowledge”, “to the current, actual knowledge of Seller” or the
“knowledge” of Seller or words of similar import are used, they shall be deemed
to refer to the actual knowledge only of Jason Bates and not any implied,
imputed or constructive knowledge of any other party, without any independent
investigation having been made or any implied duty to investigate or inquire.


6.3    No Warranty as to Existing Leases. Seller does not warrant that any
particular Existing Lease will be in force or effect at the Closing, or that the
Tenants will have performed their obligations thereunder. The expiration or, as
not expressly prohibited by the terms of this Agreement, the termination of any
Existing Lease prior to the Closing shall not affect the obligations of
Purchaser under this Agreement, or entitle Purchaser to an abatement of or
credit against the Purchase Price or give rise to any claim on the part of
Purchaser against Seller.


6.4    Intentionally Omitted


6.5    “AS IS” Sale. SUBJECT TO, AND WITHOUT IN ANY WAY LIMITING, THE
REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT
OR ANY OTHER EXPRESS OBLIGATION OF SELLER PURSUANT TO THE TERMS HEREOF, AND
ACKNOWLEDGING THE PRIOR USE OF THE PROPERTIES AND PURCHASER’S OPPORTUNITY TO
INSPECT THE PROPERTIES, PURCHASER AGREES TO PURCHASE THE MEMBERSHIP INTERESTS
AND ULTIMATE OWNERSHIP OF THE PROPERTIES “AS IS”, “WHERE IS”, WITH ALL FAULTS
AND CONDITIONS THEREON. ANY WRITTEN OR ORAL INFORMATION, REPORTS, STATEMENTS,
DOCUMENTS OR RECORDS CONCERNING THE MEMBERSHIP INTERESTS OR PROPERTIES PROVIDED
OR MADE AVAILABLE TO PURCHASER, ITS AGENTS OR CONSTITUENTS BY SELLER, ANY
REPRESENTATIVES OF SELLER OR THIRD PARTIES REPRESENTING OR PURPORTING TO
REPRESENT SELLER, SHALL NOT BE REPRESENTATIONS OR WARRANTIES, UNLESS
SPECIFICALLY SET FORTH IN THIS AGREEMENT. IN PURCHASING THE MEMBERSHIP INTERESTS
AND THE ULTIMATE OWNERSHIP OF THE PROPERTIES OR TAKING OTHER ACTION HEREUNDER,
PURCHASER HAS NOT AND SHALL NOT RELY ON ANY SUCH DISCLOSURES, BUT RATHER,
PURCHASER SHALL RELY ONLY ON PURCHASER’S OWN INSPECTION OF THE PROPERTIES.
PURCHASER ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS AND TAKES INTO ACCOUNT
THAT THE MEMBERSHIP INTERESTS AND ULTIMATE OWNERSHIP OF THE PROPERTIES ARE BEING
SOLD “AS IS”. THE TERMS AND PROVISIONS OF THIS SECTION 6.5 SHALL SURVIVE THE
CLOSING OR THE TERMINATION OF THIS AGREEMENT.









21

--------------------------------------------------------------------------------



ARTICLE VII.


REPRESENTATIONS AND WARRANTIES OF PURCHASER


7.1    Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller that the following matters are true and correct as of the
Effective Date.


7.1.1    Authority. Purchaser is a limited liability company, duly organized,
validly existing and in good standing under the laws of Delaware. This Agreement
has been duly authorized, executed and delivered by Purchaser, is the legal,
valid and binding obligation of Purchaser subject to the Enforceability
Exceptions, and does not violate any provision of any agreement or judicial
order to which Purchaser is a party or to which Purchaser is subject. All
documents to be executed by Purchaser which are to be delivered at Closing will,
at the time of Closing, be duly authorized, executed and delivered by Purchaser,
be legal, valid and binding obligations of Purchaser subject to the
Enforceability Exceptions, and will not violate any provision of any agreement
or judicial order to which Purchaser is a party or to which Purchaser is
subject.


7.1.2    Bankruptcy or Debt of Purchaser. Purchaser has not made a general
assignment for the benefit of creditors, filed any voluntary petition in
bankruptcy or suffered the filing of an involuntary petition by Purchaser’s
creditors, suffered the appointment of a receiver to take possession of all, or
substantially all, of Purchaser’s assets, suffered the attachment or other
judicial seizure of all, or substantially all, of Purchaser’s assets, admitted
in writing its inability to pay its debts as they come due or made an offer of
settlement, extension or composition to its creditors generally.


7.1.3    No Financing Contingency. It is expressly acknowledged by Purchaser
that this transaction is not subject to any financing contingency and that no
financing for this transaction shall be provided by Seller. Purchaser has or
will have at the Closing Date, sufficient cash, available lines of credit or
other sources of immediately good funds to enable it to make payment of the
Purchase Price and any other amounts to be paid by it hereunder.


7.1.4    Patriot Act.


7.1.4.1    Purchaser (i) is in compliance with the Office of Foreign Assets
Control sanctions and regulations promulgated under the authority granted by the
Trading with the Enemy Act, 12 U.S.C. § 95 (a) et seq., and the International
Emergency Economic Powers Act, 50 U.S.C. § 1701, et seq., as the same apply to
it or its activities; (ii) is in compliance with the Patriot Act and all rules
and regulations promulgated under such Act applicable to Purchaser; and (iii)
(A) is not now, nor has ever been, under investigation by any Governmental
Authority for, nor has been charged with or convicted of a crime under, 18
U.S.C. §§ 1956 or 1957 or any predicate offense thereunder; (B) has never been
assessed a civil penalty under any anti-money laundering laws or predicate
offenses thereunder; (C) has not had any of its funds seized, frozen or
forfeited in any action relating to any anti-money laundering laws or predicate
offenses thereunder; (D) has taken such steps and implemented such policies as
are reasonably necessary to ensure that it is not promoting, facilitating or
otherwise furthering, intentionally or unintentionally, the transfer, deposit or
withdrawal of criminally-derived property, or of money or monetary instruments
which are (or which Purchaser suspects or has reason to believe are) the

22

--------------------------------------------------------------------------------



proceeds of any illegal activity or which are intended to be used to promote or
further any illegal activity; and (E) has taken such steps and implemented such
policies as are reasonably necessary to ensure that it is in compliance with all
laws and regulations applicable to its business for the prevention of money
laundering and with anti-terrorism laws and regulations, with respect both to
the source of funds from its investors and from its operations, and that such
steps include the development and implementation of an anti-money laundering
compliance program within the meaning of Section 352 of the Patriot Act, to the
extent such a party is required to develop such a program under the rules and
regulations promulgated pursuant to Section 352 of the Patriot Act.


7.1.4.2    Neither Purchaser nor any other person owning a direct or indirect,
legal or beneficial interest in Purchaser is in violation of the Executive Order
or the Patriot Act (provided that no representation is made with respect to any
shareholder of publicly traded shares in Oaktree Capital Group, LLC).


7.1.4.3    Neither Purchaser nor any of its constituents, investors (direct or
indirect and whether or not holding a legal or beneficial interest) or
affiliates, acting or benefiting, directly or indirectly, in any capacity in
connection with the Properties, this Agreement, or any of the transactions
contemplated hereby, is a Prohibited Person or is owned or controlled by or
acting on behalf of a Prohibited Person (provided that no representation is made
with respect to any shareholder of publicly traded shares in Oaktree Capital
Group, LLC).


7.1.4.4    None of the funds or other assets of Purchaser constitute property
of, or are beneficially owned, directly or indirectly, by an Embargoed Person
(provided that no representation is made with respect to any shareholder of
publicly traded shares in Oaktree Capital Group, LLC). No Embargoed Person has
any interest of any nature whatsoever in Purchaser (whether directly or
indirectly); and none of the funds of any Purchaser have been derived from any
unlawful activity with the result that an investment in Purchaser (whether
directly or indirectly) or sale to Purchaser, is prohibited by law or that
execution, delivery and performance of this Agreement or any of the transactions
contemplated hereby is in violation of law (provided that no representation is
made with respect to any shareholder of publicly traded shares in Oaktree
Capital Group, LLC).


7.1.5    No Consents.  No consent, license, approval, order, permit or
authorization of, or registration, filing or declaration with, any court,
administrative agency or commission or other Governmental Authority or
instrumentality, domestic or foreign, is required to be obtained or made in
connection with the execution, delivery and performance of this Agreement by
Purchaser or any of the transactions required or contemplated hereby.


7.1.6    No Conflicts.  The execution, delivery and compliance with, and
performance of the terms and provisions of, this Agreement, and the purchase of
the Membership Interests, will not (i) conflict with or result in any violation
of Purchaser’s organizational documents, (ii) conflict with or result in any
violation of any provision of any bond, note or other instrument of
indebtedness, contract, indenture, mortgage, deed of trust, loan agreement,
lease or other agreement or instrument to which Purchaser is a party in its
individual capacity, or (iii) violate any existing term or provision of any
order, writ, judgment, injunction, decree, statute, law, rule or regulation
applicable to Purchaser or its assets or properties.



23

--------------------------------------------------------------------------------



7.1.7    Litigation.  There are no litigations, actions, suits, arbitrations,
orders, decrees, claims, writs, injunctions, government investigations,
proceedings pending or, Purchaser’s knowledge, threatened in writing against
Purchaser or affecting Purchaser which, if determined adversely to such entity,
would adversely affect the ability of Purchaser to perform its obligations
hereunder. Purchaser is not a party to or subject to the provision of any
judgment, order, writ, injunction, decree or award of any Governmental Authority
which would adversely affect the ability of Purchaser to perform its obligations
hereunder.


7.2    Purchaser’s Acknowledgment. Purchaser acknowledges and agrees that,
except for the representations and warranties expressly set out in this
Agreement, Seller has not made, and Seller does not make and specifically
disclaims any representations, warranties, promises, covenants, agreements or
guaranties of any kind or character whatsoever, whether express or implied, oral
or written, past, present or future, of, as to, concerning or with respect to
(a) the nature, quality or condition of the Membership Interests or Properties,
including, without limitation, the water, soil and geology, (b) the income to be
derived from the Membership Interests or Properties, (c) the suitability of the
Membership Interests or Properties for any and all activities and uses which
Purchaser may conduct, (d) the compliance of or by the Properties or their
operation with any laws, rules, ordinances, designations or regulations of any
applicable Governmental Authority or body, including, without limitation, the
Americans with Disabilities Act, any applicable federal, state or local landmark
designations, and any rules and regulations promulgated under or in connection
with any of the foregoing, (e) the habitability, merchantability or fitness for
a particular purpose of the Properties, (f) the current or tax liability,
assessment or valuation of the Membership Interests or Properties, (g) the
availability or non-availability or withdrawal or revocation of any benefits or
incentives conferred by any federal, state or municipal authorities, or (h) any
other matter with respect to the Membership Interests or Properties, and
specifically that Seller has not made, does not make and specifically disclaims
any representations regarding solid waste, as defined by the U.S. Environmental
Protection Agency regulations at 40 C.F.R., Part 261, or the disposal or
existence, in or on the Property, of any hazardous substance, as defined by the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended, and applicable state laws, and regulations promulgated thereunder.
Purchaser further acknowledges and agrees that having been given the opportunity
to inspect the Properties and review the SUSP I PSA with its legal counsel,
Purchaser is relying solely on its own investigation of the Membership Interests
and Properties and not on any information provided or to be provided by, or on
behalf of, Seller. Purchaser further acknowledges and agrees that any
information provided or to be provided with respect to the Membership Interests
or Properties was obtained from a variety of sources and that Seller, except as
otherwise expressly provided herein, has not made any independent investigation
or verification of such information. PURCHASER FURTHER ACKNOWLEDGES AND AGREES
THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, AND AS A MATERIAL
INDUCEMENT TO SELLER’S EXECUTION AND DELIVERY OF THIS AGREEMENT, THE SALE OF THE
MEMBERSHIP INTERESTS AS PROVIDED FOR HEREIN IS ON AN “AS IS, WHERE IS” CONDITION
AND BASIS. Purchaser acknowledges, represents and warrants that Purchaser is not
in a significantly disparate bargaining position with respect to Seller in
connection with the transaction contemplated by this Agreement; that Purchaser
freely and fairly agreed to this waiver as part of the negotiations for the
transaction contemplated by this Agreement; and that Purchaser is represented by
legal counsel in connection with this transaction and Purchaser has conferred
with such legal counsel concerning this waiver. The terms and provisions of this
Section 7.2 shall survive the Closing or termination of this Agreement.
PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT

24

--------------------------------------------------------------------------------



SELLER, UNLESS OTHERWISE REQUIRED BY APPLICABLE LAW, IS UNDER NO DUTY TO MAKE
ANY AFFIRMATIVE DISCLOSURES REGARDING ANY MATTER WHICH MAY BE KNOWN TO
SELLER.  Except as expressly set forth in this Agreement, Purchaser hereby
agrees that Seller, and each of Seller’s partners, members, trustees, directors,
officers, employees, representatives, property managers, asset managers, agents,
attorneys, affiliates and related entities, heirs, successors, and assigns
(collectively, the “Releasees”) shall be, and are hereby, fully and forever
released and discharged from any and all liabilities, losses, claims (including
third party claims), demands, damages (of any nature whatsoever), causes of
action, costs, penalties, fines, judgments, reasonably attorneys’ fees,
consultants’ fees and costs and experts’ fees (collectively, the “Claims”) with
respect to any and all Claims, whether direct or indirect, known or unknown,
foreseen or unforeseen, that may arise on account of or in any way be connected
with the Membership Interests or the Properties including, without limitation,
the physical, environmental and structural condition of the Properties or any
law or regulation applicable thereto, including, without limitation, any Claim
or matter (regardless of when it first appeared) relating to or arising from (a)
the presence of any environmental problems, or the use, presence, storage,
release, discharge, or migration of Hazardous Materials on, in, under or around
the Properties regardless of when such Hazardous Materials were first introduced
in, on or about the Properties, (b) any patent or latent defects or deficiencies
with respect to the Properties, (c) any and all matters related to the
Properties or any portion thereof, including without limitation, the condition
or operation of the Properties and each part thereof, (d) any and all matters
related to the current or future zoning or use of the Properties, and (e) the
presence, release or remediation of asbestos and asbestos containing materials
in, on or about the Properties regardless of when such asbestos and asbestos
containing materials were first introduced in, on or about the Properties.
Purchaser hereby waives and agrees not to commence any action, legal proceeding,
cause of action or suits in law or equity, of whatever kind or nature,
including, but not limited to, a private right of action under the federal
Superfund laws, 42 U.S.C. Sections 9601 et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., the Federal Water Pollution Control Act,
33 U.S.C. § 2601 et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the Clean Air Act, 42
U.S.C. § 7401 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §
1801 et seq., the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.
and similar state environmental laws (as such laws and statutes may be amended,
supplemented or replaced from time to time), or any applicable laws which
regulate or control Hazardous Materials, pollution, contamination, noise,
radiation, water, soil, sediment, air or other environmental media, or an actual
or potential spill, leak, emission, discharge, release or disposal of any
Hazardous Materials or other materials, substances or waste into water, soil,
sediment, air or any other environmental media, directly or indirectly, against
the Releasees or their agents in connection with Claims described above.
“Hazardous Materials” means (A) those substances included within the definitions
of any one or more of the terms “hazardous substances”, “toxic pollutants”,
“hazardous materials”, “toxic substances”, and “hazardous waste” in the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq. (as amended), the Hazardous Materials Transportation Act, as
amended, 49 U.S.C. Sections 1801 et seq., the Resource Conservation and Recovery
Act of 1976, as amended, 42 U.S.C. Section 6901 et seq., Section 311 of the
Clean Water Act, 15 U.S.C. § 2601 et seq., 33 U.S.C. § 1251 et seq., 42 U.S.C.
7401 et seq., and the regulations and publications issued under any such laws,
(B) petroleum, radon gas, lead based paint, asbestos or asbestos containing
material and polychlorinated biphenyls and (C) mold or water conditions which
may exist at the Properties or other substances, wastes or materials listed or
defined by any state or

25

--------------------------------------------------------------------------------



local statutes, regulations and ordinances pertaining to the protection of human
health and the environment.


7.3    Purchaser’s Agreement Regarding Seller’s Representations. Purchaser
agrees that in the event that Purchaser shall obtain actual knowledge of any
information that is contradictory to, and would constitute the basis of a breach
of, any representation or warranty or failure to satisfy any condition on the
part of Seller, then Purchaser shall promptly deliver to Seller written notice
of such information specifying the representation, warranty or condition to
which such information relates.


7.4    Purchaser’s Breach of Representation. (x) Any breach by Purchaser of the
foregoing representations and warranties in Section 7.1 shall be deemed a
material default by Purchaser under Section 12.2 of this Agreement and (y) the
representations and warranties contained in Section 7.1 shall be continuing in
nature and shall survive the expiration or earlier termination of this Agreement
for a period of nine (9) months (provided, that the representations and
warranties in Sections 7.1.1, 7.1.2 and 7.1.4 shall survive for the applicable
statute of limitations). The terms and provisions of this Section 7.4 shall
survive Closing or termination of this Agreement.





















































26

--------------------------------------------------------------------------------



ARTICLE VIII.


INTERIM COVENANTS


8.1    Consent. If, pursuant to the terms of the SUSP I PSA, Seller has the
express right to consent to the SUSP I PSA Sellers taking any affirmative action
solely with respect to the Properties (or any Property) pursuant to Article VIII
of the SUSP I PSA, and if the failure of Seller to provide such consent to SUSP
I Seller will not grant SUSP I PSA Seller the right to terminate the SUSP I PSA
as a result of Seller failing to give such consent, then Seller shall obtain the
prior consent of Purchaser to any such affirmative action, which consent may be
granted or withheld by Purchaser in its sole and absolute discretion; provided,
however, if the terms of the SUSP I PSA require Seller to employ any standard
regarding the granting, conditioning or withholding of any such consent that is
more limited than its sole and absolute discretion, or the like, then Purchaser
shall be required to employ the identical standard of discretion for the
granting, conditioning or withholding of any such consent.


8.2    Tax Appeal Proceedings. Purchaser acknowledges and agrees that if any Tax
Proceedings in respect of any taxes for the year of Closing or prior years for
any Property are pending at the time of Closing, the applicable SUSP I PSA
Seller who owned such Property shall have the right to continue to conduct such
Tax Proceedings prior to and from and after the Closing Date without the consent
of Purchaser or any Seller Subsidiary, and the applicable SUSP I PSA Seller
shall continue to control all such Tax Proceedings. Any proceeds related to any
Tax Proceeding collected by any Seller Subsidiary after the Closing Date but
relating to period(s) prior to the Closing Date shall be paid by such Seller
Subsidiary to the SUSP I PSA Sellers in cash promptly, and in any event within
three (3) Business Days of receipt of such proceeds by any Seller Subsidiary.
The provisions of this Section 8.2 shall survive the Closing and the SUSP I PSA
Sellers are intended to be third party beneficiaries of this Section 8.2.


8.3    Notices of Violation. Seller shall promptly notify Purchaser of, and
shall promptly deliver to Purchaser a copy of, any notice Seller may receive,
from and after the Effective Date and prior to the Closing, from any
Governmental Authority or from the SUSP I PSA Sellers, concerning a violation of
laws at any of the Properties that has not been previously disclosed to
Purchaser.


8.4    Access. Seller shall use commercially reasonable efforts to obtain the
SUSP I PSA Sellers’ consent to Purchaser and its employees and authorized
agents’ access to the Properties at reasonable times and upon reasonable advance
notice. Provided however, (i) neither Purchaser nor any of its employees or
agents shall enter any portion of any Property unless the SUSP I PSA Sellers
have consented to same, and Purchaser acknowledges that Purchaser may be
accompanied by a representative of the SUSP I PSA Sellers, and at Seller’s
election, Seller, and (ii) Seller shall not be required to incur any cost or
expense to afford Purchaser such access. Purchaser specifically agrees that
neither it nor any of its employees or agents shall communicate directly with
any of the SUSP I PSA Sellers, or their agents and employees, or any Tenants, or
employees of Seller or the SUSP I PSA Sellers, without Seller’s prior written
consent, which consent may be withheld in Seller’s sole and absolute discretion.
In the event that any such consent is granted, Purchaser shall (i) inform Seller
in advance of any proposed contact with any employee or Tenant of Seller or any
SUSP I PSA Seller and shall give Seller reasonable opportunity to participate
in, or join,

27

--------------------------------------------------------------------------------



any interaction (including by phone, email or any other electronic means) with
such persons and (ii) provide Seller with copies of all communications with such
persons.


8.5    Casualty and Condemnation. Seller shall promptly deliver to Purchaser any
notice of any fire or other material casualty occurring at a Property between
the Effective Date and the date of Closing actually received by Seller or any of
the Seller Subsidiaries. Seller shall promptly deliver Purchaser notice of any
actual or threatened condemnation of all or any part of the Properties of which
Seller obtains actual knowledge.


8.6    Estoppel Certificates. Seller shall promptly provide Purchaser with a
copy of any of the estoppels related to any of the Properties actually received
by Seller or any Seller Subsidiary, regardless of its form.


8.7    Amendments to SUSP I PSA. Seller agrees that it will not (without
Purchaser’s prior written consent) consent to amend the SUSP I PSA in a manner
that materially or disproportionately affects the Properties, provided that (i)
Seller shall be entitled without the consent of Purchaser to consent in Seller’s
sole discretion to enter into any amendment to the SUSP I PSA to extend the
Closing Date thereunder an additional thirty (30) days or less, and (ii) for any
proposed amendment to the SUSP I PSA to extend the Closing Date thereunder more
than thirty (30) days, Seller shall obtain the prior written consent of
Purchaser thereto, provided that (y) Purchaser shall not withhold, condition or
delay such consent unless such proposed extension to the Closing Date would
materially and adversely affect Purchaser’s options for financing its purchase
of the Membership Interests, and (z) Purchaser may withhold or deny such consent
in its sole and absolute discretion if the Closing Date would be extended to a
date that is after March 5, 2015.


8.8    SUSP I Closing Conditions. Seller agrees that it will not (without
Purchaser’s prior written consent) waive any portion of those certain covenants
of the SUSP I PSA Sellers or conditions to the consummation of the SUSP I PSA
that relate to the Properties or any portion thereof that are set forth on
Schedule 17 hereof (the “No Waiver Conditions”).


8.9    SUSP I PSA Notices. Seller will provide a copy of any written notices
provided pursuant to specific provisions of the SUSP I PSA to Purchaser promptly
after receiving or sending same.
ARTICLE IX.


CLOSING CONDITIONS


9.1    Conditions to Obligations of Seller. The obligations of Seller under this
Agreement to sell the Membership Interests and consummate the other transactions
contemplated hereby shall be subject to the satisfaction of the following
conditions on or before the Closing Date, except to the extent that any of such
conditions may be waived by Seller in writing at or prior to Closing in Seller’s
sole and absolute discretion.


9.1.1    Representations, Warranties and Covenants of Purchaser. All
representations and warranties of Purchaser contained in Article VII of this
Agreement shall be true and correct in all material respects as of the Closing
Date (except for any representations and warranties of Purchaser that are
already qualified by materiality, which such representations and

28

--------------------------------------------------------------------------------



warranties of Purchaser must be true and correct in all respects as of the
Closing Date), with the same force and effect as if such representations and
warranties were made anew as of the Closing Date, and Purchaser shall have
performed and complied with all covenants and agreements required by this
Agreement to be performed or complied with by Purchaser on or prior to the
Closing Date. Seller shall have received a certificate signed by an authorized
officer of Purchaser to such effect.


9.1.2    Conditions. Purchaser shall have delivered the documents and
instruments (including the Balance of the Purchase Price) required to be
delivered by Purchaser pursuant to Section 10.2 of this Agreement.


9.1.3    Termination. Subject to Article XII and further subject to Purchaser’s
right to adjourn the Closing hereunder, in the event Seller shall elect not to
close due to the failure of any one or more of the conditions precedent to
Seller’s obligation to sell set forth in this Section 9.1 which has not been
waived by Seller in writing in Seller’s sole and absolute discretion, Seller
shall so notify Purchaser on the day of Closing in writing specifying the
unfulfilled conditions, and Purchaser shall direct the Escrow Agent to promptly
deliver the Deposit to Seller, and this Agreement shall terminate, and neither
party shall have any further obligation under this Agreement (except the
Surviving Termination Obligations). Provided, that if Seller fails to notify
Purchaser on the day of Closing of any unfulfilled conditions, such conditions
shall be deemed to have been waived by Seller and the parties will proceed to
Closing (subject to any other applicable provisions of this Agreement).


9.2    Conditions to Obligations of Purchaser. The obligations of Purchaser
under this Agreement to purchase the Membership Interests and consummate the
other transactions contemplated hereby shall be subject to the satisfaction of
the following conditions on or before the Closing Date, except to the extent
that any of such conditions may be waived by Purchaser in writing at or prior to
Closing in Purchaser’s sole and absolute discretion.


9.2.1    Representations, Warranties and Covenants of Seller. All
representations and warranties of Seller contained this Agreement (disregarding
any references therein to materiality), other than the representations and
warranties of Seller set forth in Sections 6.1.1, 6.1.2, 6.1.13, 6.1.14 hereof
(the “Seller Fundamental Representations”), shall be true and correct as of the
Closing Date (other than any variations that arise from any changes in
circumstances, events or actions occurring or taken from and after the Effective
Date that have occurred in the operation of the Properties in the ordinary
course of business, consistent with past practice and are not expressly
prohibited by the terms hereof), with the same force and effect as if such
representations and warranties were made anew as of the Closing Date (with such
variations that arise from any changes in circumstances, events or actions
occurring or taken from and after the Effective Date that have occurred in the
operation of the Properties in the ordinary course of business, consistent with
past practice and are not expressly prohibited by the terms hereof), in each
case except for breaches as to matters that, individually or in the aggregate,
would not reasonably be expected to have a material adverse effect on the
financial condition or value of the Properties taken as a whole, and Seller
shall have performed and complied, in all material respects, with all covenants
and agreements required by this Agreement to be performed or complied with by
Seller on or prior to the Closing Date. The Seller Fundamental Representations
(disregarding any references therein to materiality) shall be true and correct
in all material respects as of the Closing Date, with the same force and effect
as if such representations and warranties

29

--------------------------------------------------------------------------------



were made anew as of the Closing Date. Purchaser shall have received a
certificate signed by an authorized officer of Seller to the effect of the
provisions of this Section.


9.2.2    Conditions. Seller shall have delivered the documents and instruments
required to be delivered by Seller pursuant to Section 10.1 of this Agreement.


9.2.3    Required Tenant Estoppel Certificates. Purchaser shall have received
either (i) a Seller Estoppel (as such term is defined in the SUSP I PSA) for up
to a maximum of 5% of the gross Leased area (as of the Effective Date of the
SUSP I PSA) of all of the Properties (excluding from such calculation of the
gross Lease area any applicable Immaterial Leases (as defined in the SUSP I
PSA)) dated as of the Closing Date from the SUSP I PSA Sellers, or (ii) a Tenant
Estoppel (as such term is defined in the SUSP I PSA) dated no more than thirty
(30) days prior to Closing (provided that if either Purchaser or Sellers
exercise its right to extend the Closing Date set forth in Section 4.1.3 hereof,
then such estoppel certificates may be dated no more than sixty (60) days prior
to Closing), from Tenants under Leases covering seventy percent (70%) of the
gross Leased area (as of the Effective Date) of all of the Properties (excluding
from such calculation of the gross Leased area any applicable Immaterial Leases)
and from any Tenant under any Lease of a portion of any Property in excess of
30,000 square feet (collectively, the “Required Tenant Estoppels”),
substantially in the form set forth in the SUSP I PSA or in a form which
otherwise certifies as to those matters which are specifically required to be
certified by such Tenant pursuant to the provisions of such Tenant’s Lease,
without material adverse modifications, defaults or reservations of rights
alleged on the part of the Tenant under the applicable Lease (for the avoidance
of doubt, the following shall not be considered material adverse modifications
to a Tenant Estoppel: (a) a Tenant making note of items which constitute
Permitted Exceptions or items which Sellers or the SUSP I PSA Sellers otherwise
agrees to discharge (in their sole discretion), (b) modifications to conform the
same to the applicable Lease or other information delivered to Purchaser and (c)
a Tenant limiting its statements other than with respect to (i) Tenant’s
compliance with its Lease, (ii) the premises demised under its Lease and (iii)
the term of and rental due under its Lease “to tenant’s knowledge” (or words of
similar import)). Purchaser’s closing condition as set forth in this Section
9.2.3 shall be deemed satisfied and irrevocably waived by Purchaser if the
Required Tenant Estoppels have been delivered to Purchaser at any time after the
Effective Date and Purchaser does not object in a written notice to Sellers
specifying Purchaser’s objections to the form of the Tenant Estoppel within
three (3) Business Days after receipt thereof. If requested by Purchaser,
Sellers shall request that the SUSP I PSA Sellers request updates within thirty
(30) days of the Closing Date to any Required Tenant Estoppel, but the delivery
of such updates to the Required Tenant Estoppels shall not be a condition to
Closing. Notwithstanding the foregoing, if Seller has delivered either Seller
Estoppels for up to a maximum of 5% of the gross Leased area (as of the
Effective Date of the SUSP I PSA) of all of the Properties (excluding from such
calculation of the gross Lease area any applicable Immaterial Leases) or Tenant
Estoppels from Tenants under Leases covering at least sixty-five (65%) but less
than seventy percent (70%) of the gross Leased area (as of the Effective Date)
of all of the Properties (excluding from such calculation of the gross Leased
area any applicable Immaterial Leases (as defined in the SUSP I PSA)) and from
any Tenant under any Lease of a portion of any Property in excess of 30,000
square feet, then Seller shall be deemed to have met all closing conditions set
forth in this Section 9.2.3 if Seller delivers a portion of the Purchaser Price
equal to One Million Dollars ($1,000,000.00) (the “Estoppel Holdback Deposit”)
to the Escrow Agent to be held in a non-interest bearing account pursuant to the
terms hereof. Purchaser shall use commercially reasonable efforts after the
Closing Date to obtain any and all Required Tenant Estoppels which were not

30

--------------------------------------------------------------------------------



delivered prior to Closing (the “Missing Required Tenant Estoppels”) and shall
keep the Seller reasonably informed as to what actions Purchaser is taking and
the results of same. Purchaser shall promptly provide Seller with copies of any
Tenant Estoppels that Purchaser receives after the Closing Date. If, at any time
within the ninety days after the Closing Date, Purchaser obtains the Missing
Required Tenant Estoppels, then the Escrow Agent shall promptly disburse the
Estoppel Holdback Deposit to the Seller. If, by 5:00 pm Eastern time on the day
that is 91 days after the Closing Date, Purchaser, after using commercially
reasonable efforts, has not been able to obtain the Missing Required Tenant
Estoppels, then upon receipt by Escrow Agent and Seller of an officer’s
certificate from an authorized officer of the Purchaser certifying to Seller and
the Escrow Agent that, after using commercially reasonable efforts to obtain the
Missing Required Tenant Estoppels, Purchaser was not able to obtain the Missing
Tenant Estoppels the Escrow Agent shall promptly disburse the Estoppel Holdback
Deposit to the Purchaser. The provisions of this Section 9.2.3 shall survive
Closing.


9.2.4    No Waiver Conditions. Each of the No Waiver Conditions related to the
Properties, or any portion thereof, shall have been satisfied.


9.2.5    Termination. Subject to Article XII and further subject to Seller’s
right to adjourn the Closing hereunder, in the event Purchaser shall elect not
to close due to the failure of any one or more of the conditions precedent to
Purchaser’s obligation to consummate this transaction set forth in this Section
9.2 which has not been waived by Purchaser in writing in Purchaser’s sole and
absolute discretion, Purchaser shall so notify Seller by 10:30 a.m. Eastern time
on the day of Closing in writing specifying the unfulfilled conditions and this
Agreement shall terminate and, so long as Purchaser is not in material default
or breach of its obligations under this Agreement, Purchaser shall be entitled
to receive the Deposit, provided that if Purchaser fails to notify Seller by
10:30 a.m. Eastern time on the day of Closing of any unfulfilled conditions,
such conditions shall be deemed to have been waived by Purchaser and the parties
will proceed to Closing (subject to any other applicable provisions of this
Agreement).


9.3    Conditions to Obligations of Purchaser and Seller.


(a)    The obligations of Purchaser and Seller under this Agreement to purchase
and sell the Membership Interests and consummate the other transactions
contemplated hereby shall be subject to the absence of any order, writ,
injunction or decree (collectively, “Order”) having been entered and be in
effect by any court of competent jurisdiction or any authority, and the absence
of any requirement of any Governmental Authority having been promulgated or
enacted and be in effect, that restrains, enjoins or invalidates the
transactions contemplated hereby of by the SUSP I PSA (a “Restrictive Order”).
If any Restrictive Order is in effect at Closing, either Purchaser or Seller may
terminate this Agreement by written notice to the other party and to the Escrow
Agent, at which point, so long as Purchaser is not in material default or
material breach of its obligations under this Agreement, the Deposit shall be
promptly paid to and retained by Purchaser; provided that if any Restrictive
Order shall be in effect as a direct or indirect result of any of Purchaser’s or
its affiliates’ acts or omissions and Purchaser or Seller terminate this
Agreement, such termination shall constitute a material default by Purchaser
hereunder, entitling Seller to all rights and remedies provided under Section
12.2 hereof (and Purchaser shall not be entitled to the Deposit).



31

--------------------------------------------------------------------------------



(b)    The obligations of Purchaser and Seller under this Agreement to purchase
and sell the Membership Interests and consummate the other transactions
contemplated hereby shall be subject the consummation of the Closing (as such
term is defined in the SUSP I PSA). Except as expressly set forth herein,
Purchaser acknowledges that Seller shall not be deemed to be in breach or
default of this Agreement if the Closing contemplated by the SUSP I PSA is not
consummated for any reason, including without limitation the breach or voluntary
termination of the SUSP I PSA by Seller or the SUSP I PSA Sellers. Except as
expressly set forth herein, other than any portion of the Liquidated Damages (as
such term is defined in the SUSP I PSA) payable to Purchaser pursuant to Section
12.1 hereof, Purchaser’s sole remedy in the event that the Closing (as defined
in the SUSP I PSA) does not occur shall be to terminate this Agreement by
written notice to Seller and Escrow Agent, in which event Purchaser shall be
entitled to receive the Deposit.


ARTICLE X.


CLOSING


10.1    Seller’s Closing Obligations. Seller shall execute, acknowledge (where
applicable) and deliver or cause to be delivered to Purchaser at Closing the
following:


10.1.1    An Assignment and Assumption of Membership Interests that transfers
the Membership Interests owned by Seller to Purchaser, in the form attached
hereto as Exhibit B;


10.1.2    If not already provided to Purchaser, whether in hard copy or
electronic form, copies of all Existing Leases and new Leases (if any) in effect
on such date;


10.1.3    Certificate certifying that Seller is not a “foreign person” as
defined in Section 1445 of the Code;


10.1.4    An original certificate signed by an authorized senior officer of
Seller attaching a true, complete and correct copy of the resolutions of Seller
authorizing the execution by Seller of this Agreement;


10.1.5    A rent roll for the Properties dated as of the Closing Date;


10.1.6    The final Closing Statement signed by an authorized senior officer of
Seller;


10.1.7    All of the SUSP I PSA Seller closing deliverables under Section 10.1
of the SUSP I PSA that are applicable to the Property



















32

--------------------------------------------------------------------------------



10.1.8    All other instruments as are reasonably requested by Purchaser and are
customarily executed by Seller in the states where the Properties are located to
effectuate the conveyance of membership interests similar to the Membership
Interests.


10.2    Purchaser’s Closing Obligations. Purchaser, at its sole cost and
expense, shall deliver or cause to be delivered to Seller at Closing the
following:


10.2.1    The Balance of the Purchase Price, after all adjustments are made at
the Closing as herein provided, by Federal Reserve wire transfer of immediately
available funds;


10.2.2    An original certificate signed by an authorized senior officer of
Purchaser attaching a true, complete and correct copy of the resolution of
Purchaser authorizing the execution by Purchaser of this Agreement; and


10.2.3    A counterpart original of the Assignment and Assumption of Membership
Interests executed by Purchaser; and


10.2.4    All other instruments as are reasonably requested by Seller and are
customarily executed by purchasers in the states where the Properties are to
effectuate the conveyance of membership interests similar to the Membership
Interests.


ARTICLE XI.


RISK OF LOSS


11.1    Casualty. Notwithstanding any other provision of this Agreement but
subject to the following paragraph, if all or any part any Property is damaged
by fire or other casualty occurring following the Effective Date and prior to
the Closing (each such fire or other casualty, a "Casualty Event"), no party
shall have the right to terminate this Agreement, and the parties shall
nonetheless consummate this transaction in accordance with this Agreement,
without any abatement of the Purchase Price or any liability or obligation on
the part of Seller by reason of said destruction or damage. In such event, the
relevant Seller Subsidiary shall, on the Closing Date (and subject to the
Closing having occurred), have the right to make a claim for and to retain
casualty insurance proceeds, less any costs or expenses incurred by the SUSP I
PSA Sellers prior to Closing with respect to any repairs or rebuilding (the
"Casualty Insurance Proceeds"), (which such amounts shall not be assigned and
shall be remitted to the SUSP I PSA Sellers) received under, the casualty
insurance policies in effect with respect to such Property on account of said
physical damage or destruction, and Purchaser shall receive a credit against the
cash due at Closing for the amount of the deductible on such casualty insurance
policy (the "Deductible"). Seller covenants and agrees to use commercially
reasonable efforts to collect any such Casualty Insurance Proceeds from the SUSP
I PSA Sellers and/or their insurance providers. In the event that the sum of all
Casualty Insurance Proceeds and Deductibles actually received in connection with
Casualty Events is less than the actual third-party, out-of-pocket cost incurred
by Purchaser to repair the damage caused by the Casualty Events to a
substantially similar condition as such Property or Properties were in
immediately prior to the Casualty Event (the difference being the "Shortfall"),
the parties agree that any such Shortfall shall be paid as follows: (a) Seller
shall pay the first $2,500,000.00 of any Shortfall, (b) Purchaser shall pay the
next $2,500,000.00 of any Shortfall, and (c) any remaining portion of the
Shortfall shall be paid 50% by Purchaser and 50% by Seller,

33

--------------------------------------------------------------------------------



provided that in no event shall Seller be obligated to pay more than
$5,000,000.00 in the aggregate (inclusive of the funds paid pursuant to clause
(a) above) for all Shortfalls. If judicial or arbitration proceedings are
instituted in order to pursue such collection efforts, Seller and Purchaser
shall cooperate in good faith with respect to such judicial or arbitration
proceedings, and Purchaser shall reimburse Seller for all fees and costs
associated with such judicial or arbitration proceedings.
  
If (i) all or any part of Deerfield I, Deerfield II, Hidden River I, Hidden
River II or Hidden River III (each, a “Large Casualty Property”) is damaged by
fire or other casualty occurring following the Effective Date and prior to the
Closing, and (ii) such damage renders, or is reasonably expected to render, 25%
or more of the rentable square feet of any Large Casualty Property unusable for
a period of more than six months, then Purchaser shall have the right in its
sole discretion to elect by written notice to Seller within five (5) Business
Days after the date that Purchaser first received notice of such damage to
exclude from the purchase pursuant to this Agreement the Membership Interests
for the Seller Subsidiary that owns any such Large Casualty Property. If
Purchaser makes such election in accordance with the previous sentence, then
from and after the date of such election: (i) the term “Membership Interests”
shall no longer include any Membership Interests that Purchaser has elected to
exclude in accordance with the terms of the previous sentence (the “Excluded
Membership Interests”), (ii) the terms “Seller Subsidiaries” or “Seller
Subsidiary” shall no longer include any entities whose membership interests are
Excluded Membership Interests, (iii) the terms “Properties” or “Property” shall
no longer include any such Large Casualty Property that has an owner whose
membership interests are Excluded Membership Interests, (iv) the Purchaser Price
shall be reduced by the value of the Excluded Membership Interests (as set forth
on Schedule 16), and (v) Purchaser agrees to cause the applicable Seller
Subsidiary or Subsidiaries to execute and deliver at Closing any documents
requested by Seller, including any reciprocal easement agreement, reasonably
required to grant ingress and egress to any Large Casualty Property that is no
longer one of the Properties.
11.2    Condemnation. Notwithstanding any other provision of this Agreement, if,
prior to the Closing Date, any part of any Property is taken (other than a
temporary taking), or if Seller shall receive an official notice from any
Governmental Authority having eminent domain power over a Property of its
intention to take, by eminent domain proceeding, any part of a Property (a
“Taking”), no party shall have any right to terminate this Agreement, and the
parties shall nonetheless consummate this transaction in accordance with this
Agreement, without any abatement of the Purchase Price or any liability or
obligation on the part of Seller by reason of such Taking; provided, however,
that the relevant Seller Subsidiary shall be entitled to receive and keep, the
net proceeds of any award or other proceeds of such Taking which may have been
collected as a result of such Taking less the reasonable expenses incurred by
any SUSP I PSA Seller that the Seller is required to, and actually does, credit
or reimburse to SUSP I PSA Seller under the SUSP I PSA in connection with such
Taking, or (ii) if no award or other proceeds shall have been collected at
Closing, Purchaser shall reimburse Seller on an indemnity basis for the
reasonable expenses payable by the SUSP I PSA Sellers that the Seller is
required to, and actually does, credit or reimburse to SUSP I PSA Seller
pursuant to the SUSP I PSA in connection with such Taking.











34

--------------------------------------------------------------------------------



11.3    General Obligations Law. For the avoidance of doubt, the provisions of
Article XI are intended to supersede the application to this Agreement of
Section 5-1311 of the New York General Obligations Law and any similar provision
of Law in any other jurisdiction that establishes a default rule for the
allocation of risk of loss following a casualty or condemnation.


ARTICLE XII.


PRE-CLOSING DEFAULT AND INDEMNIFICATION


12.1    Default by Seller. Except as set forth below, in the event of a material
default hereunder by Seller on or prior to Closing, and provided that Purchaser
is not also in material breach or material default of its obligations under this
Agreement, Purchaser may elect, as its sole and exclusive remedy prior to
Closing to (i) terminate this Agreement and receive the Deposit from the Escrow
Agent in accordance with the terms and provisions of Section 3.1 hereof, and in
such event, Seller shall not have any liability whatsoever to Purchaser
hereunder other than with respect to the Surviving Termination Obligations or
(ii) if the Closing (as defined in the SUSP I PSA) occurs, specifically enforce
the terms and conditions of this Agreement. Notwithstanding the foregoing, (i)
if Seller actually receives Liquidated Damages (as such term is defined in the
SUSP I PSA) from the SUSP I PSA Sellers, Purchaser shall receive the Deposit
from the Escrow Agent in accordance with the terms and provisions of Section 3.1
and Seller shall pay a portion of such Liquidated Damages to Purchaser in the
amount of $10,000,000.00 (the “SUSP II Liquidated Damages”) to compensate
Purchaser for its damages in connection with the termination of this Agreement
due to the SUSP I PSA Sellers’ breach, and this Agreement shall terminate, and
neither Seller nor Purchaser shall have any further rights or obligations
hereunder except with respect to the Surviving Termination Obligations, and (ii)
in the event that: (a) (1) specific performance is not available to Purchaser
because Seller willfully sells, conveys or otherwise transfers or disposes of
(whether or not for consideration or of record) the Membership Interests to any
person or entity other than Purchaser (or Purchaser’s designee(s) or
assignee(s)) or otherwise encumbers, pledges or hypothecates the Membership
Interest, or (2) Seller commits a willful, material default hereunder on or
prior to Closing, (b) Purchaser is not also in material breach or material
default of its obligations under this Agreement, and (c) Purchaser elects to
terminate this Agreement, then in addition to receiving the Deposit from the
Escrow Agent in accordance with the terms and provisions of Section 3.1 hereof,
Seller shall pay to Purchaser lesser of Purchaser’s actual third party costs and
expenses in connection with the negotiation and execution of this Agreement, or
$1,500,000.00, and then neither Seller nor Purchaser shall have any further
rights or obligations hereunder except with respect to the Surviving Termination
Obligations. Purchaser and Seller agree it would be impractical and extremely
difficult to fix the damages which Purchaser may suffer, and therefore,
Purchaser and Seller hereby agree a reasonable estimate of the total net
detriment Purchaser would suffer in the event this Agreement is terminated due
to the SUSP I PSA Sellers' trigger the Liquidated Damages Right (as such term is
defined in the SUSP I PSA) is and shall be, as Purchaser’s sole and exclusive
remedy (whether at law or in equity), a sum equal to the SUSP II Liquidated
Damages. THE AMOUNT OF SUCH SUSP II LIQUIDATED DAMAGES SHALL BE THE FULL, AGREED
AND LIQUIDATED DAMAGES TO PURCHASER FOR THE SUSP I PSA SELLERS TRIGGERING THE
LIQUIDATED DAMAGES RIGHT, AND ALL OTHER CLAIMS TO DAMAGES OR OTHER REMEDIES FOR
SUCH FAILURE TO COMPLY AND FRUSTRATION BEING HEREBY EXPRESSLY WAIVED BY
PURCHASER.

35

--------------------------------------------------------------------------------



NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, PURCHASER HEREBY
IRREVOCABLY WAIVES ANY RIGHT TO FILE A LIS PENDENS OR OTHER LIEN AGAINST ANY OF
THE MEMBERSHIP INTERESTS OR THE PROPERTIES (OR ANY PORTION THEREOF) IN THE EVENT
OF AN ALLEGED OR ACTUAL DEFAULT BY A SELLER HEREUNDER. PURCHASER ACKNOWLEDGES
AND AGREES THAT (1) PURCHASER HAS HAD THE ADVICE OF COUNSEL OF ITS OWN SELECTION
WHO HAS REVIEWED THIS SECTION 12.1 IN CONNECTION WITH THE EXECUTION AND DELIVERY
OF THIS AGREEMENT, (2) THE TERMS OF THIS AGREEMENT WERE NEGOTIATED AT ARMS
LENGTH AND (3) THE WAIVERS BY PURCHASER CONTAINED IN THIS SECTION 12.1 ARE MADE
ON A FULLY INFORMED BASIS AND (4) PURCHASER UNDERSTANDS THE EFFECT OF SUCH
WAIVERS.
12.2    Default by Purchaser. In the event of a material default hereunder by
Purchaser on or prior to Closing, Purchaser and Seller agree it would be
impractical and extremely difficult to fix the damages which Seller may suffer.
Therefore, Purchaser and Seller hereby agree a reasonable estimate of the total
net detriment Seller would suffer in the event Purchaser materially defaults is
and shall be, as Seller’s sole and exclusive remedy in respect of any such
material default (whether at law or in equity), a sum equal to the Deposit. Upon
such material default by Purchaser, Seller shall have the right to promptly
receive the Deposit from the Escrow Agent, in accordance with the terms and
provisions of Section 3.1 hereof, as its sole and exclusive remedy prior to
Closing in respect of any such material default, and thereupon, this Agreement
shall terminate, and neither Seller nor Purchaser shall have any further rights
or obligations hereunder except with respect to the Surviving Termination
Obligations. THE AMOUNT OF THE DEPOSIT SHALL BE THE FULL, AGREED AND LIQUIDATED
DAMAGES FOR PURCHASER’S MATERIAL DEFAULT AND FAILURE TO COMPLETE THE PURCHASE OF
THE MEMBERSHIP INTERESTS, ALL OTHER CLAIMS TO DAMAGES OR OTHER REMEDIES FOR SUCH
MATERIAL DEFAULT BEING HEREBY EXPRESSLY WAIVED BY SELLER.


12.3    Indemnification.


12.3.1    Indemnification by Seller. Following the Closing and subject to
Sections 12.3.3 through 12.3.8, Seller shall save, protect, defend, indemnify
and hold Purchaser harmless from and against any and all out of pocket costs,
fees, expenses, damages, deficiencies, interest and penalties (including,
without limitation, reasonable outside attorneys’ fees and disbursements)
suffered or incurred by Purchaser in connection with any and all losses,
liabilities, claims, damages and out of pocket expenses (“Losses”), arising out
of (a) any breach of any representation or warranty of Seller contained in this
Agreement and (b) any breach of any covenant of Seller which survives the
Closing contained in this Agreement.


12.3.2    Indemnification by Purchaser. Following the Closing and subject to
Sections 12.3.3 through 12.3.8, Purchaser shall save, protect, defend, indemnify
and hold Seller harmless from any and all Losses arising out of (a) any breach
of any representation or warranty by Purchaser contained in this Agreement, and
(b) any breach of any covenant of Purchaser which survives the Closing contained
in this Agreement.





36

--------------------------------------------------------------------------------



12.3.3    Limitation on Indemnification. Notwithstanding anything to the
contrary or inconsistent in this Agreement or in any of the agreements,
certificates or affidavits delivered by Seller pursuant to this Agreement, (i)
Seller shall not have any liability for any Losses suffered or incurred by
Purchaser as a result of any default or breach by Seller of any provision of
this Agreement or the inaccuracy of any of the representations or warranties of
Seller set forth in Section 6.1 hereof (“Purchaser’s Damages”) unless and until
the aggregate sum of such obligations of all Seller shall have a monetary value
of $500,000.00 or more (the “Liability Basket”) (provided that if Purchaser’s
Damages, in the aggregate, meet or exceed the Liability Basket, then Seller
shall be liable for the full amount of Purchaser’s Damages, including the
Liability Basket, subject to clause (ii) hereof) and (ii) subject to the
provisions of Section 12.3.7 hereof, the aggregate liability of Seller arising
pursuant to or in connection with any default or breach by Seller of any
provision of this Agreement or the inaccuracy of any of the representations or
warranties of Seller set forth in Section 6.1 hereof shall not exceed an amount
equal to $5,000,000.00 (the “Liability Cap”). Provided however, notwithstanding
anything to the contrary, in no event shall either the Liability Basket or the
Liability Cap apply to any Losses or claims arising from or in connection with
(a) fraud by Seller, (b) Section 13.1 hereof, (c) Section 4.2.2, or 4.4 (d) any
misrepresentation contained in or omission from Seller Estoppel, (e) a breach of
the representations and warranties of the Seller set forth in Sections 6.1.1,
6.1.2, 6.1.13, 6.1.14, 6.1.15 or 6.1.17, and (f) any other breach by Seller of
any covenant set forth in this Agreement.


12.3.4    Notification.  In the event that any indemnified party (“Indemnified
Party”) becomes aware of any claim or demand for which an indemnifying party (an
“Indemnifying Party”) may have liability to such Indemnified Party hereunder (an
“Indemnification Claim”), such Indemnified Party shall promptly, but in no event
more than 25 days following such Indemnified Party’s having become aware of such
Indemnification Claim, notify the Indemnifying Party in writing of such
Indemnification Claim, the amount or the estimated amount of damages sought
thereunder to the extent then ascertainable (which estimate shall not be
conclusive of the final amount of such Indemnification Claim), any other remedy
sought thereunder, any relevant time constraints relating thereto and, to the
extent practicable, any other material details pertaining thereto (a “Claim
Notice”); provided, that no delay on the part of the Indemnified Party in giving
any such notice of a Indemnification Claim shall relieve the Indemnifying Party
of any indemnification obligations hereunder except to the extent that the
Indemnifying Party is prejudiced by such delay. If the claim or demand set forth
in the Claim Notice is related to a claim or demand asserted by a third party,
the Indemnifying Party shall have ten (10) days after the date on which Claim
Notice is given to notify the Indemnified Party in writing of its election to
defend such third party claim or demand on behalf of (and in the name of) the
Indemnified Party. If the Indemnifying Party notice elects to defend such third
party claim or demand, the Indemnified Party shall make available to the
Indemnifying Party and its agents and representatives all records and other
materials which are reasonably required in the defense of such third party claim
or demand and shall otherwise cooperate with, and assist the Indemnifying Party
in the defense of, such third party claim or demand. So long as the Indemnifying
Party, is defending such third party claim in good faith, the Indemnified Party
shall not pay, settle or compromise such third party claim or demand. The
Indemnifying Party may, if they elect to defend a third party claim, pay, settle
or compromise such third party claim or demand (i) with the written consent of
the Indemnified Party or (ii) without such consent, so long as such settlement
includes (A) an unconditional release of the Indemnified Party from all Losses
in respect of such claim or litigation, (B) does not subject the Indemnified
Parties to any injunctive relief or other

37

--------------------------------------------------------------------------------



equitable remedy, and (C) does not include a statement or admission of fault,
culpability or failure to act by or on behalf of the Indemnified Party.


12.3.5    Survival. The express representations and warranties made in this
Agreement by Seller shall not merge into any instrument of conveyance delivered
at the Closing and all of the representations and warranties made in this
Agreement by Seller shall survive the Closing for a period of nine (9) months
(provided, that, the representations and warranties in Sections 6.1.1, 6.1.2,
6.1.11, 6.1.12, 6.1.13, 6.1.14 and 6.1.15 shall survive for the statutory period
set out in the applicable statute of limitations) (the “Survival Period”). An
Indemnified Party shall not be entitled to assert any indemnification pursuant
to Section 12.3 after the date the Survival Period expires (or, in relation to
Purchaser’s representations and warranties, the relevant time period set out in
Section 7.4) in respect of the relevant representation and warranty; provided,
that if on or prior to the date on which such representation or warranty ceases
to survive, a Claim Notice shall have been given by the Indemnified Party
pursuant to Section 12.3.4 for such indemnification, the Indemnified Party shall
continue to have the right to be indemnified with respect to such
indemnification claim until such claim for indemnification has been satisfied or
otherwise resolved as provided in this Section12.3.


12.3.6    Indemnification as Sole Remedy. Notwithstanding anything to the
contrary, if the Closing has occurred, the sole and exclusive remedy available
to a party in the event of a breach by the other party to this Agreement of any
representation, warranty, covenant or other provision of this Agreement which
survives the Closing shall be the indemnifications provided for under this
Section 12.3. Further, except for fraud by Seller or any breach by Seller of
Sections 6.1.1, 6.1.2, 6.1.3, 6.1.12 and 6.1.14 hereof, Purchaser agrees that
its recourse against Seller under this Agreement or under any other agreement,
document, certificate or instrument delivered by Seller to Purchaser, or under
any law applicable to the Membership Interests, the Properties or this
transaction (including but not limited to the failure of Section 9.2.4 of this
Agreement to have been true at the time of Closing), shall be strictly limited
to Seller’s actual recovery of any such sums from the SUSP I PSA Sellers
pursuant to Section 3.3 of the SUSP I PSA and the terms of Section 12.3.7 below.
Purchaser acknowledges and agrees the Post-Closing Deposit (as such term is
defined in the SUSP I PSA) may be insufficient to compensate Purchaser for any
Losses, and Seller shall be entitled to receive disbursements of one of more
Claim Amounts (as such term is defined in the SUSP I PSA) in accordance with the
terms of the SUSP I PSA and Section 12.3.7 below even if such disbursements
result in the partial or complete depletion of the Post-Closing Deposit.


12.3.7    Post-Closing Deposit. From and after the Closing, Seller covenants and
agrees to use commercially reasonable efforts to enforce all of the rights and
remedies of Seller or the Seller Subsidiaries under the SUSP I PSA. If, at the
election of any of the Seller Subsidiaries, judicial or arbitration proceedings
are instituted in order to enforce such rights and remedies relating to the
Properties (or any Property), Purchaser and Seller shall cooperate in good faith
with respect to such judicial or arbitration proceedings, and Purchaser shall
reimburse Seller for all fees and costs associated with such judicial or
arbitration proceedings. If either Seller or Purchaser shall claim that: (A) a
breach of the representations and warranties of any SUSP I PSA Seller shall have
occurred, and/or (B) any SUSP I PSA Seller has failed to perform any of its
covenants which survive the closing set forth in the SUSP I PSA (each a “SUSP I
PSA Seller Breach”), then Seller and Purchaser agree to follow the procedures
set forth below in this Section 12.3.7. Upon the reasonable request of
Purchaser, Seller shall provide Purchaser with information

38

--------------------------------------------------------------------------------



regarding the status of any Notice of Breach (as defined in the SUSP I PSA) and
Breach Notice Challenge (as defined in the SUSP I PSA), and the amount of any
disbursements from the Post-Closing Deposit Account (as defined in the SUSP I
PSA) actually received by Seller.


12.3.7.1    Notice of Breach. If there are any funds remaining on deposit in the
Post-Closing Deposit Account, at all times prior to 6:00 pm Eastern time on the
Survival Date (as defined in the SUSP I PSA): (i) Seller shall simultaneously
provide Purchaser with a copy of any Notice of Breach that Seller sends to the
SUSP I PSA Sellers relating to any of the properties described in Exhibits A-3,
A-4 or A-5 of the SUSP I PSA (collectively, the “Seller Properties”); and (ii)
in the event that Purchaser reasonably claims that a SUSP I PSA Seller Breach
has occurred that relates to any one or more of the Properties, upon receipt by
Seller at least 2 Business Days before the Survival Date of a draft of the
Notice of Breach prepared by Purchaser which sets forth with reasonable
specificity the nature of the alleged breach or covenant failure, the provisions
of the SUSP I PSA alleged to have been breached, and Purchaser’s good faith
reasonable estimate of the Claim Amount, Seller shall send such Notice of Breach
to the SUSP I PSA Sellers within two (2) Business Days after the date that
Seller received the draft of same from Purchaser.


12.3.7.2    Additional Claims.


12.3.7.2.1    If there are no funds (or insufficient funds for the Claim Amount
of any Notice of Breach at the time such Notice of Breach was submitted to SUSP
I PSA Sellers) remaining on deposit in the Post-Closing Deposit Account, at all
times prior to 6:00 pm Eastern time on the Survival Date: (i) in the event that
there is a SUSP I PSA Seller Breach relating to any of the Seller Properties,
Seller shall send to Purchaser a written notice of such SUSP I PSA Seller Breach
relating to the Seller Properties to Purchaser setting forth with reasonable
specificity the nature of the alleged breach or covenant failure, the provisions
of the SUSP I PSA alleged to have been breached, and Seller’s good faith
reasonable estimate of the amount of the loss, claim, damage, injury, cost or
expense (each individually and collectively, a “Seller Additional Claim”); (ii)
in the event that there is a SUSP I PSA Seller Breach relating to any of the
Properties, Purchaser shall send to Seller a written notice of such SUSP I PSA
Seller Breach relating to the Properties to Seller setting forth with reasonable
specificity the nature of the alleged breach or covenant failure, the provisions
of the SUSP I PSA alleged to have been breached, and Purchaser’s good faith
reasonable estimate of the amount of the loss, claim, damage, injury, cost or
expense (each individually and collectively, a “Purchaser Additional Claim”; and
together with a Seller Additional Claim, each an "Additional Claim"), and (iii)
in the event that Seller submitted a Notice of Breach to the SUSP I PSA Sellers
but, on the date that Seller Submitted such Notice of Breach to the SUSP I PSA
Sellers, there were insufficient funds in the Post-Closing Deposit Account to
pay the entire Claim Amount set forth in such Notice of Breach, then, Seller (if
such Notice of Breach related to any of the Seller Properties) or Purchaser (if
such Notice of Breach related to any of the Properties), as applicable, shall
send to the other party a written notice of same, which notice shall include a
copy of the Notice of Breach and such party’s good faith reasonable estimate of
the amount of the loss, claim, damage, injury, cost or expense in excess of any
funds on deposit in the Post-Closing Deposit Account on the date such Notice of
Breach was submitted to the SUSP I PSA Sellers (such excess being deemed an
Additional Claim for all purposes hereunder).



39

--------------------------------------------------------------------------------



12.3.7.2.2    In the event that either party disputes validity or reasonableness
of the other party’s Additional Claim, such party shall notify the other, in
writing of such dispute (each an “Additional Claim Challenge”). In the event
that an Additional Claim Challenge is not provided to the Seller or Purchaser,
as applicable, prior to 5:59 p.m. Eastern Time on the fifteenth (15th) Business
Day after its receipt of the Additional Claim, the claim made and amount
asserted in such Additional Claim shall be conclusively deemed to be approved
and accepted. In the event that any Additional Claim Challenge is timely
provided, the parties shall attempt to resolve their dispute in good faith,
provided that if no such written resolution agreeable to all parties is agreed
upon within forty (40) days after Survival Date, the claims described in any
such Additional Claim(s), shall be settled by arbitration as set forth in
Section 12.3.7.6 below and the prevailing party provisions of Section 15.15 of
this Agreement shall apply thereto.


12.3.7.3    Disbursements from Post-Closing Deposit Account. If Seller actually
receives any funds from the Post-Closing Deposit Account, Seller shall:


(i)
retain any such funds equal to or less than $5,000,000.00 that Seller received
pursuant to a Notice of Breach for any of the Seller Properties,



(ii)
disburse any such funds in excess of $5,000,000.00 that Seller actually received
pursuant to a Notice of Breach for any of the Seller Properties to Escrow Agent
to be held in an interest bearing account for the benefit of Seller (the “SUSP
II Post-Closing Deposit Account”) and disbursed by Escrow Agent in accordance
with the terms and provisions of this Section 12.3.7 (Seller shall automatically
be deemed to have a Seller Additional Claim in the amount of any funds disbursed
to Escrow Agent in accordance with this clause (ii), and such Seller Additional
Claim shall not be subject to any Additional Claim Challenge),



(iii)
disburse to Purchaser any such funds equal to or less than $5,000,000.00 that
Seller received pursuant to a Notice of Breach for any of the Properties, and



(iv)
disburse any such funds in excess of $5,000,000.00 that Seller actually received
pursuant to a Notice of Breach for any of the Properties to Escrow Agent to be
held in the SUSP II Post-Closing Deposit Account and disbursed by Escrow Agent
in accordance with the terms and provisions of this Section 12.3.7 (Purchaser
shall automatically be deemed to have a Purchaser Additional Claim in the amount
of any funds disbursed to Escrow Agent in accordance with this clause (iv) and
such Purchaser Additional Claim shall not be subject to any Additional Claim
Challenge).






40

--------------------------------------------------------------------------------



12.3.7.4    SUSP II Post-Closing Deposit Account. Purchaser and Seller shall
each be responsible for 50% of all escrow fees in connection with the SUSP II
Post-Closing Deposit Account. Any interest accrued on the SUSP II Post-Closing
Deposit Account shall be disbursed by the Escrow Agent in the same manner as the
relevant part of SUSP II Post-Closing Deposit to which it relates (and the
recipient of such SUSP II Post-Closing Deposit so disbursed shall be responsible
for any tax payable on the associated interest). If, from and after the date
that is 16 Business Days after the Survival Date, either party reasonably
believes that such party is entitled to a disbursement of funds from the SUSP II
Post-Closing Deposit Account pursuant to Section 12.3.7.5 below, such party
shall simultaneously send to the other party and the Escrow Agent an officer’s
certificate executed by an authorized individual certifying on behalf of such
entity (i) the amount of funds such party is entitled to from the SUSP II
Post-Closing Deposit, and (ii) the provision of this Agreement that entitles
such party to such funds (each a “SUSP II Post-Closing Deposit Officer’s
Certificate”). Upon receipt of any SUSP II Post-Closing Deposit Officer’s
Certificate, Escrow Agent shall send a copy of same to the party that did not
send same within one (1) Business Day of its receipt thereof. If either party
objects to any information in the other party’s SUSP II Post-Closing Deposit
Officer’s Certificate, it shall send written notice of same to the other party
and the Escrow Agent setting forth in reasonable detail its reason for objection
within three (3) Business Days of its receipt thereof (each an “Officer’s
Certificate Objection”). If either party sends an Officer’s Certificate
Objection, the parties shall attempt to resolve their dispute in good faith,
provided that if no such written resolution agreeable to all parties is agreed
upon within forty (40) days after Survival Date, the claims described in any
such Additional Claim(s), shall be settled by arbitration as set forth in
Section 12.3.7.6 below and the prevailing party provisions of Section 15.15 of
this Agreement shall apply thereto.


12.3.7.5    Disbursements from the SUSP II Post-Closing Deposit Account. For
purposes hereof, any party that has received (and in the case of Seller,
retained) sums from the Post-Closing Deposit Account in accordance with Section
12.3.7.3 equal to $5,000,000.00 shall be called the "Capped Party", and any
party that has not received (or in the case of Seller, retained) sums equal to
$5,000,000.00 from the Post-Closing Deposit Account in accordance with Section
12.3.7.3 shall be called the "Non-Capped Party". Any funds deposited into the
SUSP II Post-Closing Deposit Account shall be held and disbursed by Escrow Agent
as follows:
.
(i)    If (a) the Non-Capped Party has no Additional Claims, (b) the Capped
Party has sent a SUSP II Post-Closing Deposit Officer’s Certificate to the
Capped Party and the Escrow Agent, and (c) Escrow Agent has not received an
Officer’s Certificate Objection, then on the fourth (4th) Business Day after its
receipt of such SUSP II Post-Closing Deposit Officer’s Certificate, Escrow Agent
shall disburse all funds on deposit in the SUSP II Post-Closing Deposit Account
to the Capped Party.











41

--------------------------------------------------------------------------------



(ii)    If (a) the Non-Capped Party has any Additional Claims that are not
subject to an Additional Claim Challenge, (b) the Non-Capped Party has sent a
SUSP II Post-Closing Deposit Officer’s Certificate to the Capped Party and the
Escrow Agent, and (c) Escrow Agent has not received an Officer’s Certificate
Objection, then on the fourth (4th) Business Day after its receipt of such SUSP
II Post-Closing Deposit Officer’s Certificate, Escrow Agent shall disburse to
the Non-Capped Party the lesser of (a) such Additional Claims of the Non-Capped
Party that are not subject to an Additional Claim Challenge, and (b) all funds
on deposit in the SUSP II Post-Closing Deposit Account.


(iii)    If (a) the funds in the SUSP II Post-Closing Deposit Account are
greater than the aggregate amount of all Additional Claims made by the
Non-Capped Party (including such Additional Claims that are subject to any
Additional Claim Challenge and those that are not) (the “Aggregate Non-Capped
Party Claims”), (b) the Capped Party has sent a SUSP II Post-Closing Deposit
Officer’s Certificate to the Capped Party and the Escrow Agent, and (c) Escrow
Agent has not received an Officer’s Certificate Objection, then on the fourth
(4th) Business Day after its receipt of such SUSP II Post-Closing Deposit
Officer’s Certificate, Escrow Agent shall disburse any funds in the SUSP II
Post-Closing Deposit Account in excess of the Aggregate Non-Capped Party Claims
to the Capped Party.


(iv)    If Seller and Purchaser provide Escrow Agent with joint written
instructions for the disbursement of any funds Escrow Agent shall disburse such
funds in accordance with such joint written instructions.


(v)    If either Seller or Purchaser provide Escrow Agent with an award rendered
by an arbitrator in accordance with the provisions of Section 12.3.7.6 below,
Escrow Agent shall disburse all remaining funds in accordance with the
instructions of the arbitrator contained therein.


12.3.7.6    Arbitration of Additional Claim Challenges. In the event that the
parties are not able to resolve any disputes regarding one or more Additional
Claim Challenges or Officer’s Certificate Objections in good faith as set forth
in Sections 12.3.7.2 and 12.3.7.4 above, then the claims described in the
Additional Claim(s) shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules, by a panel of
one arbitrator, in Miami-Dade County, Florida, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Purchaser shall carry the burden of proof for any Purchaser Additional
Claim(s) and Seller shall carry the burden of proof for any Seller Additional
Claim(s). The parties agree that there will be no discovery in such arbitration
and the final arbitration award shall be made no later than six (6) months from
the date of filing the demand for arbitration.



42

--------------------------------------------------------------------------------



12.3.8    The terms and provisions of this Section 12.3 shall survive Closing or
termination of this Agreement.


ARTICLE XIII.


BROKERS


13.1    Brokerage Indemnity.


13.1.1    Seller and Purchaser each represents and warrants to the other that it
has not dealt or negotiated with any broker in connection with the sale of the
Membership Interests as provided by this Agreement other than Holliday Fenoglio
Fowler, L.P. (the “Broker”) who represents Seller.


13.1.2    Each of (a) Purchaser, and (b) Seller, shall indemnify, defend and
hold harmless Seller and Purchaser (respectively) and each of their affiliates,
and its and their partners, members, trustees, advisors, officers, and
directors, against all losses, damages, costs, expenses (including reasonable
fees and expenses of attorneys), causes of action, suits or judgments of any
nature arising out of any claim, demand or liability to or asserted by any
broker, agent or finder, licensed or otherwise, claiming to have dealt with
Purchaser or Seller (respectively) in connection with this transaction other
than the Broker.


13.1.3    Seller shall pay the Broker in connection with the consummation of the
transactions contemplated by this Agreement pursuant to a separate agreement
between Seller and the Broker. The provisions of this Article XIII shall survive
the Closing or termination of this Agreement.


ARTICLE XIV.


PUBLICATION


14.1    Publication; Audit Rights.


Prior to Closing, neither Purchaser nor Seller shall disclose the existence of
this Agreement or the negotiations leading to or of any of the terms hereof, or
issue any press release or other information to the public regarding the
transaction contemplated herein, except as may be expressly approved in writing
in advance by the other party hereto.  Notwithstanding the foregoing, either
party shall be permitted to make such disclosures solely to the extent as are
required in order to avoid a violation of applicable law, including the
securities laws and laws relating to financial reporting, in which case the
party required to make the disclosure shall allow the other party reasonable
time to comment on such release or announcement in advance of such public
disclosure. Purchaser specifically acknowledges that Parkway Properties, Inc.,
an affiliate of Seller, is a publicly traded company on the New York Stock
Exchange and is subject to the listing requirements thereof, as well as the
reporting requirements of the United States Securities and Exchange Commission.
This Section 14.1 shall survive Closing.

43

--------------------------------------------------------------------------------



ARTICLE XV.


MISCELLANEOUS


15.1    Notices. Any and all notices, requests, demands or other communications
hereunder (before or after Closing) shall be given in writing and by hand
delivery, by facsimile delivery (with confirmation by hard copy), by overnight
courier, by electronic mail in the form of a .pdf file (with telephone
confirmation within one Business Day following) or by registered or certified
mail, return receipt requested, first class postage prepaid addressed as follows
(or to such new address as the addressee of such a communication may have
notified the sender thereof):


To Seller:            390 North Orange Avenue, Suite 2400
Orlando, Florida 32801
Attention: Jason A. Bates
Fax No.: 407.650.0597


With a copy to:        390 North Orange Avenue, Suite 2400
Orlando, Florida 32801
Attention: General Counsel
Fax No.: 407.650.0597


With a copy to:        Bilzin Sumberg
1450 Biscayne Boulevard, Suite 2300
Miami, Florida 33131
Attention: James W. Shindell, Esq.
Fax No. 305.351.2256


To Purchaser:            Banyan Street/GAP SUSP Holdings, LLC
c/o Banyan Street Capital
777 Brickell Ave., Suite 1100
Miami, Florida 33131
Attn: Rodolfo Prio Touzet


With a copies to:        Stearns Weaver Miller Weissler
Alhadeff & Sitterson, P.A.
150 West Flagler Street, Suite 2200
Miami, FL 33130
Attention: Jason A. Post, Esq.


and


c/o Oaktree Real Estate Group
1301 Avenue of the Americas
New York, NY 10019
Attn: Todd Liker







44

--------------------------------------------------------------------------------



and


c/o Oaktree Real Estate Group
333 So. Grand Avenue, 28th Floor
Los Angeles, CA 90071
Attn: Cary Kleinman


and


Paul Hastings LLP
75 East 55th Street
New York, NY 10022
Attn: Peter C. Olsen, Esq.


To Escrow Agent:         Chicago Title Insurance Company
711 Third Avenue, 5th Floor
New York, NY 10017
Attention: Yosi (Joe) Benlevi
Fax No.: (212) 880-9635


Purchaser’s counsel may give any notices or other communications hereunder on
behalf of Purchaser, and Seller’s counsel may give any notices or other
communications hereunder on behalf of Seller, and each notice so given shall
have the same force and effect as if sent by such party. Any notice hereunder
shall be deemed given on the date of receipt by the addressee or the date
receipt would have been effectuated if delivery were not refused. The inability
to deliver a notice because of a changed address of which proper notice was not
given shall be deemed a refusal of such notice.
15.2    Governing Law; Venue.


15.2.1    The Seller’s Closing Obligations and the Purchaser’s Closing
Obligations shall be delivered in the State of New York and the Closing shall
take place in the State of New York, which State the parties agree has a
substantial relationship to the parties and to the underlying transactions
embodied hereby, and in all respects, including, without limiting the generality
of the foregoing, matters of construction, validity, enforcement and
performance, this Agreement and the obligations arising hereunder shall be
governed by and construed in accordance with the laws of the State of New York
except where a specific provision is required by the applicable law of the State
where a Property is located to be governed by the law of such State. To the
fullest extent permitted by law (but subject to the provision in the preceding
sentence), the parties hereby unconditionally and irrevocably waive and release
any claim that the law of any other jurisdiction governs this Agreement, and
this Agreement shall be governed and construed in accordance with the laws of
the State of New York as aforesaid pursuant to Section 5-1401 of the New York
General Obligations Law.


15.2.2    To the maximum extent permitted by applicable law, any legal suit,
action or proceeding against any of the parties hereto arising out of or
relating to this Agreement shall be instituted in any federal or state court in
New York, New York, pursuant to Section 5-1402 of the New York General
Obligations Law, and each party hereby irrevocably submits to the exclusive

45

--------------------------------------------------------------------------------



jurisdiction of any such court in any such suit, action or proceeding. Each
party hereby agrees to venue in such courts and hereby waives, to the fullest
extent permitted by law, any claim that any such action or proceeding was
brought in an inconvenient forum.


15.3    Headings. The captions and headings herein are for convenience and
reference only and in no way define or limit the scope or content of this
Agreement or in any way affect its provisions.


15.4    Business Days. If any date herein set forth for the performance of any
obligations of Seller or Purchaser or for the delivery of any instrument or
notice as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or legal holiday. As used
herein, the term “legal holiday” means any state or Federal holiday for which
financial institutions or post offices are generally closed in the State of New
York. As used herein, the term “Business Day” means any day that is not
Saturday, Sunday or legal holiday.


15.5    Counterpart Copies. This Agreement may be executed in two or more
counterpart copies, all of which counterparts shall have the same force and
effect as if all parties hereto had executed a single copy of this Agreement.
Counterparts executed and delivered by electronic means, including but not
limited to facsimile or .pdf, shall be fully effective and binding and shall
constitute originals.


15.6    Binding Effect. This Agreement shall not become a binding obligation
upon Seller or Purchaser unless and until the same has been fully executed by
Purchaser and Seller and a fully executed counterpart has been delivered by
Seller to Purchaser and by Purchaser to Seller.


15.7    Successors and Assigns. This Agreement shall be binding upon, and inure
to the benefit of, the parties hereto and their respective successors and
permitted assigns.


15.8    Assignment. This Agreement may be assigned in whole or part by Purchaser
to any entity controlled by Rodolfo Prio Touzet and/or Oaktree Capital
Management, L.P. so long as (i) Purchaser remains liable for all obligations
hereunder and each such assignee is jointly and severally liable for all
obligations hereunder of Purchaser along with Purchaser and each other assignee
of Purchaser, (ii) any such assignment does not increase the liability or
obligations of Seller and (iii) Purchaser promptly thereafter provides Seller
with written notice of such assignment. Other than as set forth in the previous
sentence, this Agreement may not be assigned by Purchaser and any assignment or
attempted assignment by Purchaser shall constitute a default hereunder and shall
be deemed null and void and of no force or effect. Any transfer of the direct or
indirect membership interests in Purchaser in one or a series of related
transfers which results in Purchaser ceasing to be controlled by Rodolfo Prio
Touzet and/or Oaktree Capital Management, L.P. shall constitute an assignment of
this Agreement.


15.9    Interpretation. This Agreement shall not be construed more strictly
against one party than against the other merely by virtue of the fact that it
may have been prepared by counsel for one of the parties, it being recognized
that Seller and Purchaser have contributed substantially and materially to the
preparation of this Agreement.





46

--------------------------------------------------------------------------------



15.10    Entire Agreement. This Agreement and the Exhibits and Schedules
attached hereto (which are incorporated herein in full) contain the final and
entire agreement between the parties hereto with respect to the sale and
purchase of the Membership Interests and are intended to be an integration of
all prior negotiations and understandings. Purchaser, Seller and their
respective agents shall not be bound by any terms, conditions, statements,
warranties or representations, oral or written, not contained herein. No change
or modifications to this Agreement shall be valid unless the same is in writing
and signed by each of the parties hereto. Each party reserves the right to waive
any of the terms or conditions of this Agreement which are for their respective
benefit and to consummate the transactions contemplated by this Agreement in
accordance with the terms and conditions of this Agreement which have not been
so waived. Any such waiver must be in writing signed by the party benefited by
the applicable provision.


15.11    Severability. If any one or more of the provisions hereof shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein, unless and to the
extent that the invalidation of any such term or provision materially alters the
intent of the parties hereto.


15.12    Survival. Except for those provisions of this Agreement which expressly
provide that any obligation, representation, warranty or covenant contained
therein shall survive the Closing or the termination of this Agreement
(collectively, the “Surviving Termination Obligations”), the provisions of this
Agreement and the representations and warranties herein shall not survive after
the conveyance of title and payment of the Balance of the Purchase Price or the
earlier termination of this Agreement.


15.13    Exhibits. Each of the Exhibits and Schedules attached hereto are
incorporated herein by reference.


15.14    Limitation of Liability. The obligations of Seller and Purchaser are
intended to be binding only on Seller and Purchaser and each of such party’s
assets (including, with respect to Purchaser, the Deposit), and shall not be
personally binding upon, nor shall any resort be had to, any of the members,
partners, officers, directors, shareholders, advisors, trustees, agents, or
employees of Seller or Purchaser, or any of their respective affiliates or any
of their respective properties.


15.15    Prevailing Party. Should either party employ an attorney to enforce any
of the provisions hereof (whether before or after Closing, and including any
claims or actions involving amounts held in escrow), the nonprevailing party in
any final judgment agrees to pay the other party’s reasonable attorneys’ fees
and expenses in or out of litigation and, if in litigation, trial, appellate,
bankruptcy or other proceedings, expended or incurred in connection therewith,
as determined by a court of competent jurisdiction. The provisions of this
Section 15.15 shall survive Closing or any termination of this Agreement.


15.16    Real Estate Reporting Person. Escrow Agent is hereby designated the
“real estate reporting person” for purposes of Section 6045 of the Code and
Treasury Regulation 1.6045-4 and any instructions or settlement statement
prepared by Escrow Agent shall so provide. Upon the consummation of the
transaction contemplated by this Agreement, Escrow Agent shall file

47

--------------------------------------------------------------------------------



Form 1099 information return and send the statement to Seller as required under
the aforementioned statute and regulation. The parties shall reasonably
cooperate with Escrow Agent in connection with Escrow Agent’s duties as real
estate reporting person.


15.17    No Recording. Neither this Agreement nor any memorandum or short form
hereof shall be recorded or filed in any public land or other public records of
any jurisdiction, by any party hereto and any attempt to do so may be treated by
the other party as a breach of this Agreement.


15.18    No Other Parties. This Agreement is not intended, nor shall it be
construed, to confer upon any person or entity, except the parties hereto and
their respective heirs, successors and permitted assigns, any rights or remedies
under or by reason of this Agreement.


15.19    Waiver of Trial by Jury. IN ANY LAWSUIT OR OTHER PROCEEDING INITIATED
BY PURCHASER OR SELLER UNDER OR WITH RESPECT TO THIS AGREEMENT, PURCHASER AND
SELLER WAIVE ANY RIGHT IT MAY HAVE TO TRIAL BY JURY. IN ADDITION, PURCHASER AND
SELLER WAIVE ANY RIGHT TO SEEK RESCISSION OF THE TRANSACTION PROVIDED FOR IN
THIS AGREEMENT.


15.20    State Specific Provisions. The following provisions shall apply to
Properties located in the following states, and in the event of any
inconsistency between the provisions of this Section 15.20 and the remainder of
this Agreement, the provisions of this Section 15.20 shall control.


15.20.1    Florida. RADON GAS: Radon is a naturally occurring radioactive gas
that, when it has accumulated in a building in sufficient quantities, may
present health risks to persons who are exposed to it over time. Levels of Radon
that exceed federal and state guidelines have been found in buildings in
Florida. Additional information regarding Radon and Radon testing may be
obtained from your County Health Department.


15.20.2    Intentionally Omitted.


15.21    Bulk Transfer Laws. Purchaser and Seller acknowledge that Seller and
Purchaser may not comply with the provisions of any bulk transfer notification
or other similar laws relating to the creation of successor or derivative
liability upon the failure to give notice or seek clearance prior to the
consummation of a transaction outside of the ordinary course of business (each a
“Bulk Transfer Law”), of one or more jurisdictions in connection with the
transactions contemplated by this Agreement, (ii) Purchaser and Seller waive any
requirement of compliance with Bulk Transfer Laws and (iii) Purchaser and Seller
agree that any non-compliance with any Bulk Transfer Law does not constitute a
breach of any representation, warranty or covenant of Purchaser or Seller
contained in this Agreement.
[SIGNATURE PAGE TO FOLLOW]



48

--------------------------------------------------------------------------------









    


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
PURCHASER:


BANYAN STREET/GAP SUSP HOLDINGS, LLC, a Delaware limited liability company


By:      /s/ Rodolfo Prio Touzet            
Name:    Rodolfo Prio Touzet
Title:    Authorized Signatory














































































Signature Page -Purchase and Sale Agreement



--------------------------------------------------------------------------------

















SELLER:


PKY SUSP, LLC,
a Delaware limited liability company


By:     /s/ David R. O'Reilly                
Name: David R. O'Reilly
Title: Executive Vice President and Chief Financial
Officer




By:     /s/ Jeremy R. Dorsett                
Name: Jeremy R. Dorsett
Title: Executive Vice President and General
Counsel
































































Signature Page -Purchase and Sale Agreement



--------------------------------------------------------------------------------















The Escrow Agent hereby executes this Agreement for the sole purpose of
acknowledging its responsibilities hereunder and to evidence its consent to
serve as Escrow Agent in accordance with the terms of this Agreement.


ESCROW AGENT:


Chicago Title Insurance Company




By: /s/ Pamela J. Clements                
Name: Pamela J. Clements
Title: VP








































































Signature Page -Purchase and Sale Agreement



--------------------------------------------------------------------------------





Exhibit A-1 to A-18


Legal Descriptions


Attached.









































































































--------------------------------------------------------------------------------



1.
2801 SLATER ROAD, MORRISVILLE, NC

CONCOURSE LAKESIDE I




LEGAL DESCRIPTION


Lying and being situate in Wake County, North Carolina, and being more
particularly described as follows:
ALL that tract or parcel of land lying and being in Cedar Forks Township, Wake
County, North Carolina, being a portion of the property recorded in Book of Maps
1997, Page 1120, Wake County Registry, North Carolina, and being more
particularly described as follows:


BEGINNING at an iron pipe set located on the northwestern right-of-way line of
Sorrells Grove Church Road (aka State Route No. 1640 and having a 60-foot
right-of-way width), said point being the southernmost corner of property as
recorded in Book of Maps 1997, Page 1120, aforesaid Registry; thence leaving the
northwestern right-of-way line of Sorrells Grove Church Road, run along the
northern, northeastern, eastern and southeastern boundary lines of property now
or formerly known as Sorrells Grove Reservoir Crabtree Creek Watershed Project
the following ten (10) courses and distances: (1) South 85 degrees 00 minutes 34
seconds West a distance of 147.35 feet to an iron pipe set; (2) North 27 degrees
46 minutes 59 seconds West a distance of 25.70 feet to an iron pipe set; (3)
North 02 degrees 20 minutes 21 seconds East a distance of 92.58 feet to an iron
pipe set; (4) North 27 degrees 07 minutes 26 seconds East a distance of 175.98
feet to an iron pipe set; (5) North 59 degrees 37 minutes 53 seconds West a
distance of 221.16 feet to an iron pipe set; (6) North 14 degrees 03 minutes 15
seconds West a distance of 84.98 feet to an iron pipe set; (7) North 30 degrees
17 minutes 03 seconds East a distance of 104.24 feet to a point; (8) North 29
degrees 10 minutes 27 seconds East a distance of 123.85 feet to an iron pipe
set; (9) North 49 degrees 53 minutes 28 seconds West a distance of 70.95 feet to
an iron pipe set; and (10) North 29 degrees 12 minutes 55 seconds West a
distance of 32.52 feet to an iron pipe set located on the southeastern boundary
line of property now or formerly owned by Copley Capital I Partners; thence
leaving the northeastern boundary line of the aforesaid Sorrells Grove
Reservoir, run along the southeastern boundary line of the aforesaid Copley
Capital I property, North 61 degrees 06 minutes 02 seconds East a distance of
324.57 feet to an iron pipe set located on the southwestern right-of-way line of
Slater Road (aka State Route No. 1641 and having a variable right-of-way width);
thence leaving the southeastern boundary line of the aforesaid Copley Capital I
property, run along the southwestern right-of-way line of Slater Road the
following four (4) courses and distances and following the curvature thereof:
(1) South 28 degrees 58 minutes 37 seconds East a distance of 204.49 feet to an
iron pipe set; (2) along the arc of a 2.526.42-foot radius curve to the left
having an arc distance of 118.16 feet to an iron pipe set (said arc being
subtended by a chord lying to the northeast thereof bearing South 30 degrees 18
minutes 59 seconds East and being 118.15 feet in length); (3) South 31 degrees
39 minutes 22 seconds East a distance of 148.55 feet to an iron pipe set; and
(4) along the arc of a 25.00-foot radius curve to the right having an arc
distance of 28.62 feet to an iron pipe set located on the northwestern
right-of-way line of Sorrells Grove Church Road (said arc being subtended by a
chord lying to the west thereof bearing South 01 degrees 05 minutes 32 seconds
West and being 27.08 feet in length); thence leaving the southwestern
right-of-way line of Slater Road, run along the northwestern right-of-way line
of Sorrells Grove Church Road the following two (2) courses and distances and
following the curvature thereof: (1) South 33 degrees 51 minutes 13 seconds West
a distance of 211.87 feet to an iron pipe set; and (2) along



--------------------------------------------------------------------------------



1.
2801 SLATER ROAD, MORRISVILLE, NC

CONCOURSE LAKESIDE I


the arc of a 2.529.97-foot radius curve to the left having an arc distance of
315.23 feet to an
iron pipe set located on the northeastern boundary line of the aforesaid
Sorrells Grove Reservoir (said arc being subtended by a chord lying to the
southeast thereof bearing South 30 degrees 17 minutes 03 seconds West and being
315.03 feet in length), said iron pipe being the POINT OF BEGINNING.


THE above-described property contains 6.519 acres more or less and is shown on
and described according to that certain Subdivision Plat prepared by
Copley/Capital I Partners, Concourse Lakeside I, LLC, dated April 20, 1997 and
recorded in Wake County Book of Maps 1997, Page 1360.


TOGETHER WITH all right, title and interest in and to that certain Easement
Agreement by and between Concourse Lakeside I, LLC and Copley/ Capital I
Partners, dated September 1997, recorded herewith.















































































--------------------------------------------------------------------------------



2.
2803 SLATER ROAD, MORRISVILLE, NC

CONCOURSE LAKESIDE II




LEGAL DESCRIPTION


Lying and being situate in Wake County, North Carolina, and being more
particularly described as follows:


ALL that tract or parcel of land lying and being in Cedar Forks Township, Wake
County, North Carolina, as recorded in Book of Maps 1997, Page 1360, Wake
County, North Carolina Public Registry, and being more particularly described as
follows:


TO FIND the true POINT OF BEGINNING at a point located at the intersection of
the northwestern right-of-way line of Sorrells Grove Church Road (aka State
Route No. 1640 and having a 60-foot right-of-way width) with the southwestern
right-of-way line of Slater Road (aka State Route No. 1641 and having a variable
right-of-way width), said point also being the southeastern corner of property
now or formerly owned by Concourse Lakeside I, LLC); thence leaving the
northwestern right-of-way line of Sorrells Grove Church Road, run along the
southwestern right-of-way line of Slater Road and the northeastern boundary line
of the aforesaid Concourse Lakeside I property the following four (4) courses
and distances and following the curvature thereof: (1) along the arc of a 25.00
foot radius curve to the left have an arc distance of 28.58 feet to a point
(said arc being subtended by a chord lying to the northwest thereof bearing
North 00 degrees 58 minutes 22 seconds East and being 27.05 feet in length); (2)
North 31 degrees 39 minutes 22 seconds West a distance of 148.55 feet to a
point; (3) along the arc of a 2,526.42 foot radius curve to the right having an
arc distance of 118.16 feet to a point (said arc being subtended by a chord
lying to the northeast thereof bearing North 30 degrees 18 minutes 59 seconds
West and being 118.15 feet in length); and (4) North 28 degrees 58 minutes 37
seconds West a distance of 204.49 feet to a point located at the northeastern
corner of the aforesaid Concourse Lakeside I property, said point also being the
TRUE POINT OF BEGINNING; from the TRUE POINT OF BEGINNING, as thus established,
thence leaving the southwestern right-of-way line of Slater Road, run along the
northwestern boundary line of the aforesaid Concourse Lakeside I property South
61 degrees 06 minutes 02 seconds West a distance of 324.57 feet to a point
located on the northeastern boundary line of property now or formerly owned by
the County of Wake (aka Site #1 of Sorrells Grove Reservoir Crabtree Creek
Watershed Project); thence leaving the northwestern boundary line of the
aforesaid Concourse Lakeside I property, run along the generally northeastern
boundary line of the aforesaid County of Wake property the following seven (7)
courses and distances: (1) North 29 degrees 12 minutes 55 seconds West a
distance of 70.84 feet to a point; (2) South 74 degrees 03 minutes 16 seconds
West a distance of 94.67 feet to a point; (3) North 22 degrees 14 minutes 31
seconds West a distance of 144.16 feet to a point; (4) South 85 degrees 16
minutes 16 seconds West a distance of 163.18 feet to a point; (5) North 15
degrees 59 minutes 18 seconds West a distance of 261.87 feet to a point; (6)
North 15 degrees 49 minutes 26 seconds West a distance of 92.59 feet to a point;
and (7) North 09 degrees 28 minutes 41 seconds West a distance of 110.37 feet to
a point located on the southeastern boundary line of property now or formerly
owned by Ransdale; thence leaving the northwestern boundary line of the
aforesaid County of Wake property, run along the southeastern boundary line of
the aforesaid Ransdale property North 72 degrees 00 minutes 33 seconds East a
distance of 240.79 feet to a point located on the southwestern boundary line of
property now or formerly owned by J.J. Watkins; thence leaving the southeastern



--------------------------------------------------------------------------------



2.
2803 SLATER ROAD, MORRISVILLE, NC

CONCOURSE LAKESIDE II


boundary line of the aforesaid Ransdale property, run along the southwestern and
southeastern boundary lines of the aforesaid J.J. Watkins property the following
two (2) courses and distances: (1) South 28 degrees 24 minutes 19 seconds East a
distance of 209.98 feet to a point; and (2) North 72 degrees 01 minutes 10
seconds East a distance of 204.29 feet to a point located on the southwestern
right-of-way line of Slater Road; thence leaving the southeastern boundary line
of the aforesaid J.J. Watkins property, run along the southwestern right-of-way
line of Slater Road the following four (4) courses and distances: (1) South 29
degrees 11 minutes 07 seconds East a distance of 65.70 feet to a point; (2)
South 28 degrees 58 minutes 37 seconds East a distance of 351.34 feet to a
point; (3) South 61 degrees 01 minutes 23 seconds West a distance of 5.00 feet
to a point; and (4) South 28 degrees 58 minutes 37 seconds East a distance of
58.37 feet to a point located at the northeastern corner of property now or
formerly owned by Concourse Lakeside I, said point being the POINT OF BEGINNING.


THE above-described property contains 6.732 acres more or less and is shown on
and designated as “Phase II” according to that certain Boundary Survey prepared
by Withers & Ravenel Engineering & Surveying, Inc. (Jimmy E. Bass, NCRLS No.
L-2710), dated February 23, 1999, which survey is incorporated herein by this
reference and made a part of this description.


TOGETHER WITH the Easement Agreement recorded in Book 7684, Page 516, Wake
County Registry.































































--------------------------------------------------------------------------------



3.
13010 MORRIS ROAD, ALPHARETTA, GA

DEERFIELD I




LEGAL DESCRIPTION


ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOTS 1045, 1046, 1115
AND 1116 OF THE 2ND DISTRICT, 2ND SECTION OF FULTON COUNTY, GEORGIA AND BEING
MORE PARTICULARLY DESCRIBED AS FOLLOWS;
TO FIND THE POINT OF BEGINNING commence at the northernmost point of the mitered
intersection of Webb Road (right of way varies) and Deerfield Parkway (100 foot
right of way); thence run South 52 degrees 05 minutes 08 seconds West a distance
of 121.48 feet to a point on the eastern right of way of Deerfield Parkway;
thence run along said eastern right of way of Deerfield Parkway the following
courses and distances: South 06 degrees 42 minutes 26 seconds West a distance of
15.61 feet to a point; along a curve to the right an arc distance of 295.75
feet, said curve having a radius of 750.00 feet and being subtended by a chord
bearing South 18 degrees 00 minutes 15 seconds East a chord distance of 293.84
feet to a point, which point is the TRUE POINT OF BEGINNING; from said TRUE
POINT OF BEGINNING AS THUS ESTABLISHED, and leaving said right of way run thence
South 32 degrees 01 minutes 31 seconds East a distance of 10.97 feet to a point;
thence run South 57 degrees 44 minutes 43 seconds East a distance of 29.05 feet
to a point; thence run South 70 degrees 29 minutes 46 seconds East a distance of
36.12 feet to a point; thence run South 80 degrees 53 minutes 27 seconds East a
distance of 35.36 feet to a point; thence North 89 degrees 53 minutes 52 seconds
East a distance of 23.04 feet to a point; thence run North 81 degrees 52 minutes
39 seconds East a distance of 33.52 feet to a point; thence run North 69 degrees
40 minutes 29 seconds East a distance of 54.98 feet to a point; thence run North
83 degrees 21 minutes 31 seconds East a distance of 41.22 feet to a point;
thence run South 62 degrees 25 minutes 26 seconds East a distance of 15.64 feet
to a point; thence run South 18 degrees 52 minutes 54 seconds East a distance of
12.58 feet to a point; thence run South 14 degrees 43 minutes 06 seconds West a
distance of 12.46 feet to a point; thence run South 41 degrees 50 minutes 30
seconds West a distance of 15.37 feet to a point; thence run South 40 degrees 20
minutes 17 seconds East a distance of 16.08 feet to a point; thence run along
the arc of a 246.66-foot radius curve to the left an arc distance of 157.08 feet
(said arc being subtended by a chord bearing South 26 degrees 53 minutes 02
seconds West a distance of 154.44 feet) to a point; thence run South 86 degrees
40 minutes 57 seconds East a distance of 82.67 feet to a point; thence run South
03 degrees 00 minutes 50 seconds West a distance of 37.01 feet to a point;
thence run North 89 degrees 30 minutes 00 seconds East a distance of 254.98 feet
to a point; thence run South 45 degrees 56 minutes 12 seconds East a distance of
526.69 feet to a point on the northwestern right of way of Morris Road (100 foot
right of way); thence run in a generally southwesterly direction along said
right of way of the following courses and distances; along a 2131.98-foot radius
curve to the right an arc distance of 7.60 feet (said arc being subtended by a
chord bearing South 40 degrees 18 minutes 58 seconds West a distance of 7.60
feet) to a point; South 40 degrees 25 minutes 06 seconds West a distance of
110.62 feet to a point; South 49 degrees 06 minutes 50 seconds West a distance
of 57.23 feet; South 40 degrees 31 minutes 23 seconds West a distance of 136.82
feet to a point; South 49 degrees 34 minutes 54 seconds East a distance of 8.75
feet to a point; along a 2,322.05-foot radius curve to the right an arc distance
of 140.94 feet (said arc being subtended by a chord bearing South 42 degrees 48
minutes 33 seconds West a distance of 140.92 feet) to a point; South 44 degrees
32 minutes 53 seconds West a distance of 49.40



--------------------------------------------------------------------------------



3.
13010 MORRIS ROAD, ALPHARETTA, GA

DEERFIELD I


feet to a point; along a 4,668.17-foot radius curve to the right an arc distance
of 141.52 feet (said arc being subtended by a chord bearing South 43 degrees 40
minutes 46 seconds West a distance of 141.51 feet) to a point; thence leaving
said right of way run thence North 47 degrees 11 minutes 20 seconds West a
distance of 30.72 feet to a point; thence run North 51 degrees 12 minutes 43
seconds East a distance of 19.41 feet to a point; thence run North 13 degrees 02
minutes 42 seconds East a distance of 19.98 feet to a point; thence run North 10
degrees 57 minutes 24 seconds West a distance of 13.89 feet to a point; thence
run North 31 degrees 43 minutes 47 seconds West a distance of 14.22 feet to a
point; thence run North 51 degrees 42 minutes 05 seconds West a distance of
10.38 feet to a point; thence run North 81 degrees 52 minutes 52 seconds West a
distance of 26.04 feet to a point; thence run North 72 degrees 41 minutes 32
seconds West a distance of 26.33 feet to a point; thence run North 40 degrees 09
minutes 18 seconds West a distance of 35.76 feet to a point; thence run North 43
degrees 38 minutes 25 seconds West a distance of 37.19 feet to a point; thence
run North 37 degrees 32 minutes 19 seconds West a distance of 106.66 feet to an
iron pin set; thence run North 00 degrees 31 minutes 00 seconds East a distance
of 40.05 feet to an iron pin found; thence run South 67 degrees 28 minutes 54
seconds West a distance of 32.74 feet to an iron pin found; thence run North 40
degrees 53 minutes 17 seconds West a distance of 41.50 feet to an iron pin
found; thence run North 71 degrees 01 minutes 17 seconds West a distance of
11.51 feet to an iron pin found; thence run South 69 degrees 27 minutes 26
seconds West a distance of 21.18 feet to an iron pin found; thence run North 35
degrees 43 minutes 56 seconds West a distance of 266.19 feet to an iron pin
found; thence run North 02 degrees 19 minutes 19 seconds East a distance of
400.42 feet to a point; thence run North 51 degrees 07 minutes 55 seconds West a
distance of 198.83 feet to an iron pin found on the western right of way of
Deerfield Parkway; thence run along said western right of way of Deerfield
Parkway along a 750.00-foot radius curve to the left an arc distance of 71.61
feet (said arc being subtended by a chord bearing North 32 degrees 02 minutes 10
seconds East a distance of 71.58 feet) to a point, which is the TRUE POINT OF
BEGINNING.
The above described property contains 11.3560 acres or 494,669 square feet.











































--------------------------------------------------------------------------------



4.
13010 MORRIS ROAD, ALPHARETTA, GA

DEERFIELD II




LEGAL DESCRIPTION


ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOTS 1045 AND 1116 OF
THE 2ND DISTRICT, 2ND SECTION OF FULTON COUNTY, GEORGIA AND BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS; TO FIND THE POINT OF BEGINNING, commence at a
point known as the Fulton County Monument F-313 located within the intersection
of Webb Road (having a 60 foot right-of-way), and Morris Road (having a 100 foot
right-of-way width); thence leaving the aforesaid monument, run North 87 degrees
23 minutes 31 seconds West a distance of 593.86 feet, to an iron pin found,
located on the southern right-of-way of Webb Road, said point being the TRUE
POINT OF BEGINNING; from the TRUE POINT OF BEGINNING, as thus established;
thence leaving the southern right of way of Webb Road: South 25 degrees 51
minutes 59 seconds East a distance of 575.14 feet to a point; said point being
on the northwesterly right of way of Morris Road ( 100 foot right of way) thence
run along said northwesterly right of way of Morris Road, in a southwesterly
direction the following courses and distances: South 31 degrees 21 minutes 25
seconds West a distance of 119.87 feet to a point; thence with a curve to right
having a radius of 2131.98 feet, an arc length of 329.56 feet, subtended by a
chord bearing South 34 degrees 47 minutes 08 seconds West a chord distance of
329.24 feet to a point; thence leaving the northwesterly right of way of Morris
Road; North 45 degrees 56 minutes 12 seconds West a distance of 526.69 feet to a
point; thence run North 07 degrees 14 minutes 35 seconds East, a distance of
205.91 feet to a point; thence run North 30 degrees 07 minutes 23 seconds East,
a distance of 79.49 feet to a point; thence run North 04 degrees 40 minutes 53
seconds West, a distance of 80.02 feet to a point; thence run North 10 degrees
55 minutes 06 seconds East, a distance of 199.74 feet to a point; thence South
82 degrees 30 minutes 35 seconds East, along the southern right-of-way of Webb
Road, a distance of 36.51 feet to a point; thence North 43 degrees 18 minutes 03
seconds East, a distance of 9.22 feet to a point; thence South 82 degrees 54
minutes 52 seconds East, a distance of 244.63 feet to an iron pin, which is the
TRUE POINT OF BEGINNING. The above described property contains 8.37 acres, more
or less.



































--------------------------------------------------------------------------------



5.
8800 GRAND OAK CIRCLE, TAMPA, FL

HIDDEN RIVER I




4917165 - NBU 14003132
LEGAL DESCRIPTON


PARCEL 1:


Lots 4 and 9, HIDDEN RIVER CORPORATE PARK PHASE I, according to plat thereof, as
recorded in Plat Book 66, Page 3, of the Public Records of Hillsborough County,
Florida.






PARCEL 2:


Non-exclusive easement appurtenant to PARCEL 1, as created by Declaration
recorded in Official Records Book 5407, Page 1394, restated in Official Records
Book 10682, Page 1471, of the Public Records of Hillsborough County, Florida.









































































--------------------------------------------------------------------------------



6.
14025 RIVEREDGE DR., TAMPA, FL

HIDDEN RIVER II




4917174 - NBU 14003133
LEGAL DESCRIPTION
PARCEL 1:


Lots 10, 11 and 12, HIDDEN RIVER CORPORATE PARK PHASE I, according to plat
thereof, as recorded in Plat Book 66, Page 3, of the Public Records of
Hillsborough County, Florida.


LESS AND EXCEPT a parcel of land being a portion of Lot 10, HIDDEN RIVER
CORPORATE PARK, PHASE 1, as recorded in Plat Book 66, Page 3, of the Public
Records of Hillsborough County, Florida, being more particularly described as
follows:


Begin at the Westernmost corner of Lot 10, said point also being the
intersection of the centerline of Laurel Haven Way with the East right-of-way of
Riveredge Drive; thence along said East right-of-way by following four (4)
courses: 1) North 41°27'07" East, a distance of 59.45 feet; 2) North 25°45' 15"
East, a distance of 62.62 feet to the beginning of a curve; 3)110.08 feet along
the arc of said curve, concave Northwesterly, having a central angle of
17°46'02", a radius of 355.00 feet, a chord bearing of North 23°53'29" East, and
a chord distance of 109.64 feet to the curve's end; 4) North 15°00'28" East, a
distance of 98.33 feet, thence departing said East right-of-way, South 45°33'52"
East, a distance of 439.17 feet; thence South 44°26'08" West, a distance of
140.00 feet to the Northernmost corner of Lot 9; thence South 44°26'08" West
along the common boundary line between said Lots 9 and 10, a distance of 167.00
feet to a point on intersection with the centerline of Laurel Haven Way; thence
along said centerline, North 45°33'52" West, a distance of 329.23 feet to the
Point of Beginning.




PARCEL 2:


Non-exclusive easement appurtenant to PARCEL 1, as created by Declaration
recorded in Official Records Book 5407, Page 1394, restated in Official Records
Book 10682, Page 1471, of the Public Records of Hillsborough County, Florida.





































--------------------------------------------------------------------------------



7.
14055 RIVEREDGE DR., TAMPA, FL

HIDDEN RIVER III
    


4917192 - NBU 14003134


LEGAL DESCRIPTION


PARCEL 1:


Lot 13, HIDDEN RIVER CORPORATE PARK, PHASE I, according to the plat thereof as
recorded in Plat Book 66, Page 3, of the Public Records of Hillsborough County,
Florida.


AND


Lots 1, 2 and 3, HIDDEN RIVER CORPORATE PARK, PHASE 4, according to the plat
thereof as recorded in Plat Book 86, Page 77, of the Public Records of
Hillsborough County, Florida.


PARCEL2:


Non-exclusive easement appurtenant to PARCEL 1, as created by Declaration
recorded in Official Records Book 5407, Page 1394, restated in Official Records
Book 10682, Page 1471, of the Public Records of Hillsborough County, Florida.































































--------------------------------------------------------------------------------



8.
9100 Shelbyville Road, Louisville, KY

PARAGON PLACE




LEGAL DESCRIPTION






Located in Jefferson County, Kentucky:


Being all of Tract 1 as shown on plat attached to deed recorded in Deed Book
4692, page 478, in the office of the Clerk of Court of Jefferson County,
Kentucky; said tract being part of Revised Lot 2 of Hurstbourne, Section 5, as
shown on "Revision of Lots 1, 2, 3A, 3B, 4, 5, 6A, 6B, 6C, 6D and 6E,
Hurstbourne, Section 5", recorded in Plat and Subdivision Book 29, page 89, said
records.


Being the same property conveyed to Paragon Owner Corp., by Deed dated August
30, 2005, recorded in Deed Book 8690, Page 574, in the Office of the Clerk of
Jefferson County, Kentucky.































































--------------------------------------------------------------------------------





9.
11310 & 11410 GREENS CROSSING, HOUSTON, TX

RESERVE AT GREENS CROSSING II




LEGAL DESCRIPTION


Metes and bounds description for 16.01 acres (697,330 square feet) of land out
of Restricted Reserve "C" Greens Crossing, Section Four, a subdivision recorded
in Volume 308, Page 2, Harris County Map Records (H.C.M.R.) and being in the
W.C.R.R. Co. Survey, Section 17, A-889, City of Houston, Harris County, Texas:


Commencing at an "X" in concrete at the westerly cutback corner for the west
line of Greens Parkway, Right-of-Way (R.O.W.) varies, and the north line of
Gears Road, 90-foot R.O.W., said point also being on the south line of said
Restricted Reserve "C", also being the south line of a 4.985 acre tract conveyed
to Corporate Reinvestments, Inc. under Harris County Clerk's File No. T360662
and the point of curvature of a curve to the left;


Thence along the north line of Gears Road and the south line of said Reserve "C"
in a northwesterly direction along said curve to the left having a central angle
of 05 deg. 33 min. 11 sec., a radius of 2,045.00 feet, an arc length of 198.20
feet, a chord bearing of North 89 deg. 31 min. 14 sec. West and a chord distance
of 198.12 feet to the point of tangency of said curve and a found 5/8-inch iron
rod;


Thence South 87 deg. 42 min. 11 sec. West, continuing along the north line of
Gears Road and the south line of said Reserve "C" at 15.18 feet passing a found
5/8-inch iron rod, in all a total distance of 141.26 feet to a set 5/8-inch iron
rod with cap, the POINT OF BEGINNING and southeast corner of the herein
described tract of land;


Thence continuing along the north line of Gears Road and the south line of said
Reserve "C", South 87 deg. 42 min. 11 sec. West, a distance of 869.65 feet to a
set 5/8-inch iron rod with cap, the most easterly end of a 10-foot cutback
corner, being the intersection of the north line of Gears Road and the east line
of Greens Crossing Boulevard, 90-foot R.O.W., the most southerly southwest
corner of the herein described tract of land;


Thence North 47 deg. 34 min. 24 sec. West, along said cutback line, a distance
of 14.21 feet to a found 5/8-inch iron rod, a point for the most westerly
southwest corner of the herein described tract of land;


Thence North 02 deg. 50 min. 58 sec. West, along the east line of Greens
Crossing Boulevard and the west line of said Reserve "C", a distance of 886.69
feet to a found "X" cut in concrete, a point in the most southerly end of a
10-foot cutback corner of the east line of Greens Crossing Boulevard and the
south line of West Greens Road, 100-foot R.O.W., the most westerly northwest
corner of the herein described tract;


Thence North 42 deg. 17 min. 07 sec. East, along the cutback line, a distance of
14.11 feet to a found "X" cut in concrete, a point for the most northerly
northwest corner of the herein described tract of land;



--------------------------------------------------------------------------------



9.
11310 & 11410 GREENS CROSSING, HOUSTON, TX

RESERVE AT GREENS CROSSING II


Thence North 87 deg. 25 min. 13 sec. East, along the south line of West Greens
Road and the north line of said Reserve "C", a distance of 647.28 feet to a
found 5/8-inch iron rod, the northeast corner of the herein described tract,
said point also being the northwest corner of Restricted Reserve "G" Greens
Crossing, Section Four, recorded in Volume 308, Page 2, H.C.M.R. and the
northwest corner of a 5.9267 acre tract conveyed to Parkway Portfolio I, LLC
recorded under Harris County Clerk's File No. S879875;


Thence departing the south line of West Greens Road, South 02 deg. 34 min. 47
sec. East along the common line being the east line of said Reserve "C" and the
west line of said Reserve "G", to a found 5/8-inch iron rod, a distance of
112.38 feet to a point for corner of the herein described tract of land;


Thence South 28 deg. 08 min. 30 sec. East, along said common line, a distance of
108.90 feet to a set 5/8-inch iron rod with cap, a point for corner of the
herein described tract of land;


Thence South 02 deg. 34 min. 47 sec. East along said common line, a distance of
121.97 feet to a found 5/8-inch iron rod, a point for corner of the herein
described tract of land;


Thence South 87 deg. 25 min. 13 sec. West, along said common line, a distance of
16.75 feet to a found 5/8-inch iron rod, a point for corner of the herein
described tract;


Thence South 02 deg. 34 min. 47 sec. East, along said common line, a distance of
186.50 feet to a found 5/8-inch iron rod and a point for corner of the herein
described tract of land;


Thence North 87 deg. 25 min. 13 sec. East, along said common line, a distance of
196.39 feet to a set 5/8-inch iron rod with cap, for an interior corner of the
herein described tract of land;


Thence South 02 deg. 34 min. 47 sec. East, departing said common line, a
distance of 391.93 feet to the POINT OF BEGINNING and containing 16.01 acres or
697,330 square feet of land, more or less.

































--------------------------------------------------------------------------------



10.
13501 INGENUITY DR., ORLANDO, FL

RESOURCE CENTER I




4917203 - NBU 14003135


LEGAL DESCRIPTION
PARCEL ONE:


Lots 1 and 2, Block 19, CENTRAL FLORIDA RESEARCH PARK SECTION III, according to
the plat thereof as recorded in Plat Book 19, Pages 24 through 28, inclusive,
Public Records of Orange County, Florida.


PARCEL TWO:


TOGETHER WITH non-exclusive easements for ingress and egress and road purposes
for the benefit of Parcel One set forth in Third Amended and Restated
Declaration of Covenants, Conditions, Restrictions, Reservations and Easements
for Central Florida Research Park, recorded in Official Records Book 4294, Page
3790, as amended, Public Records of Orange County, Florida.







































































--------------------------------------------------------------------------------



11.
12000 RESEARCH PARKWAY, ORLANDO, FL

RESOURCE SQUARE II




4917219 - NBU 14003136


LEGAL DESCRIPTION


PARCEL ONE:


A tract of land being a portion of Lot 1, Block 9, CENTRAL FLORIDA RESEARCH PARK
SECTION-1, according to the plat thereof as recorded in Plat Book 12, pages 123
through 126 of the Public Records of Orange County, Florida being described as
follows:


Commence at the Southwest corner of said Lot 1, Block 9 for a Point of
Reference, thence run North 00° 09' 52" East, along the West line of said Lot 1,
Block 9, 1083.78 feet to the Easterly terminus of the South line of said Lot 1,
Block 9 and the Point of Beginning; thence run North 89° 28' 34" West, along
said South line of Lot 1, Block 9, a distance of 989.06 feet to the Southeast
corner of Lot 2, of said Block 9; thence run North 00° 31' 24" East, along the
West line of said Lot 1, Block 9, a distance of 337.40 feet to a point on the
Southerly right-of-way line of Research Parkway, according to the aforementioned
Plat of Central Florida Research Park Section - 1, said point lying on a
non-tangent right-of-way curve concave Northerly; thence run Easterly along said
right-of-way curve, having a radius of 1684.42 feet, a central angle of 02° 20'
02" an arc length of 68.61 feet, a chord bearing of North 84° 21' 26" East and a
chord length of 68.61 feet to a point of tangency; thence, continuing along said
Southerly right-of-way, run North 83° 11' 25" East, 242.90 feet to a point of a
curvature of a curve concave Northerly; thence continue along said Southerly
right-of-way line, run Easterly along said curve having a radius of 897.42 feet,
a central angle of 24° 00' 00", an arc length of 375.91 feet, a chord bearing of
North 71° 11' 25" East and a chord length of 373.17 feet to a point of tangency;
thence run North 59° 11' 24" East, along said right-of-way line, 59.49 feet to a
point of curvature of a curve concave Southerly; thence run Easterly along said
curve and along said right-of-way line having a radius of 994.63 feet, a central
angle of 17° 07' 02", an arc length of 297.15 feet, a chord bearing of North 67°
44' 57" East, and a chord length of 296.04 feet to the intersection with the
Northerly extension of the West line of said Lot 1, Block 9 from the aforesaid
point of reference and the West line of the lands described as Parcel 1 recorded
in Official Records Book 5082, page 1611 of said public records, thence run
South 00° 09' 52" West along said extension, 644.88 feet to the Point of
Beginning of the herein described lands.


PARCEL TWO:


TOGETHER WITH non-exclusive easements for ingress and egress and road purposes
for the benefit of Parcel One set forth in Third Amended and Restated
Declaration of Covenants, Conditions, Restrictions, Reservations and Easements
for Central Florida Research Park, recorded in Official Records Book 4294, Page
3790, as amended, Public Records of Orange County, Florida.









--------------------------------------------------------------------------------



12.
12000 RESEARCH PARKWAY, ORLANDO, FL

RESOURCE SQUARE III


4917244 -NBU 14003137


LEGAL DESCRIPTION


PARCEL ONE:


A portion of Block - 1, CENTRAL FLORIDA RESEARCH PARK SECTION - I, as recorded
in Plat Book 12, pages 123 through 126, Public Records of Orange County,
Florida, more particularly described as follows:


Commence at the Northwest corner of Block - 1, CENTRAL FLORIDA RESEARCH PARK
SECTION - I, as recorded in Plat Book 12, pages 123 through 126, Public Records
of Orange County, Florida; thence run North 88° 59' 01" East, along the North
line of said Block 1, a distance of 488.81 feet for a Point of Beginning; thence
continue along said North line, North 88° 59' 01" East, a distance of 288.17
feet; thence departing said North line, run South 27° 16' 26" East, a distance
of 494.32 feet; thence North 72° 23' 02" East, 224.50 feet; thence South 00° 00'
00" East, a distance of 2.60 feet; thence North 90° 00' 00" East, 16.64 feet;
thence run South 14° 23' 33" East, 30.19 feet to a point on a curve concave
Southerly, having a central angle of 06° 54' 11" and a radius of 1307.17 feet;
thence from a chord bearing of North 79° 03' 25" East, run Easterly along the
arc of said curve, 157.49 feet; thence South 00° 00' 00" East, 195.97 feet to a
curve concave Southerly, having a central angle of 22° 00' 00" and a radius of
1114.63 feet; thence from a chord bearing of South 70° 11' 24" West, run
Westerly along the arc of said curve, a distance of 427.99 feet to the point of
tangency; thence run South 59° 11' 24" West, a distance of 59.49 feet; to the
point of curvature of a curve concave Northwesterly; having a central angle of
24° 00' 00" and a radius of 777.42 feet; thence run Southwesterly along the arc
of said curve, a distance of 325.64 feet to the point of tangency; thence run
South 83° 11' 25" West, a distance of 115.56 feet; to the point of curvature of
a curve concave Northerly having a central angle of 17° 13' 44" and a radius of
592.89 feet; thence run Westerly along the arc of said curve a distance of
178.28 feet; thence departing said curve and said South line, run North 32° 37'
40" West, a distance of 28.08 feet; thence North 12° 22' 20" East, a distance of
252.42 feet; to the point of curvature of a curve concave Northwesterly having a
central angle of 12° 33' 24" and a radius of 217.00 feet; thence run
Northeasterly along the arc of said curve, a distance of 47.56 feet to the point
of tangency; thence run North 00° 11' 04" West, a distance of 38.57 feet; thence
North 89° 48' 56" East, a distance of 100.00 feet; thence North 00° 11' 04"
West, a distance of 494.92 feet to the Point of Beginning.


TOGETHER WITH Non-Exclusive Ingress-Egress Easement dated January 23, 1998, by
and between LA QUINTA INNS, INC., a Texas corporation (together with its
successors and assigns, "La Quinta"), John M. Hofmann as Successor Trustee of
the Cheryl Kim Fitzgerald Irrevocable Trust dated December 27, 1980, and as
Successor Trustee of the James Mahlon Fitzgerald Irrevocable Trust dated March
27, 1980, and as Successor Trustee of the John Anthony Fitzgerald Irrevocable
Trust dated March 27, 1980, and as Successor Trustee of the Karen Lea Fitzgerald
Irrevocable Trust dated March 27, 1980, recorded January 29, 1998 in Official
Records Book 5405, page 422, Public Records of Orange County, Florida.





--------------------------------------------------------------------------------



12.
12000 RESEARCH PARKWAY, ORLANDO, FL

RESOURCE SQUARE III


PARCEL TWO:


TOGETHER WITH non-exclusive easements for ingress and egress and road purposes
for the benefit of Parcel One set forth in Third Amended and Restated
Declaration of Covenants, Conditions, Restrictions, Reservations and Easements
for Central Florida Research Park, recorded in Official Records Book 4294, Page
3790, as amended, Public Records of Orange County, Florida.





























































































--------------------------------------------------------------------------------



13.
3237 SATELLITE BLVD., DULUTH, GA

SATELLITE 300




LEGAL DESCRIPTION


All that tract or parcel of land lying and being in Land Lots 206 & 233 of the
6th Land District, Gwinnett County, Georgia and being more particularly
described as follows:


TO FIND THE TRUE POINT OF BEGINNING, commence at the intersection of the
northeast right-of-way of Satellite Boulevard (right-of-way varies) and the
westerly right-of-way of Commerce Avenue, if extended to form a point; THENCE
run in a westerly direction along the northeast right-of-way of Satellite
Boulevard the following four (4) courses and distances:


North 66 degrees 16 minutes 57 seconds West for a distance of 43.78 feet to a
point;
North 66 degrees 16 minutes 57 seconds West for a distance of 217.81 feet to a
point;
North 52 degrees 47 minutes 12 seconds West for a distance of 51.42 feet to a
point,
North 66 degrees 16 minutes 57 seconds West for a distance of 218.06 feet to a
point, said
point being THE TRUE POINT OF BEGINNING. FROM SAID TRUE POINT OF BEGINNING AS
THUS ESTABLISH, continuing along said right-of-way the following seven (7)
courses and distance:


North 66 degrees 16 minutes 57 seconds West for a distance of 15.00 feet to a
point;
South 23 degrees 43 minutes 03 seconds West for a distance of 12.00 feet to a
point;
North 66 degrees 16 minutes 57 seconds West for a distance of 179.61 feet to a
point;
North 52 degrees 47 minutes 12 seconds West for a distance of 51.42 feet to a
point;
North 66 degrees 16 minutes 57 seconds West for a distance of 153.29 feet to a
point;
North 23 degrees 43 minutes 03 seconds East for a distance of 11.00 feet to a
point;
along a curve to the left having a radius of 5,825.00 feet and an arc length of
91.62
feet (said arc being subtended by a chord bearing North 66 degrees 43 minutes 59
seconds West
for a distance of 91.62 feet) to an iron pin set; THENCE leaving said
right-of-way run North 22 degrees 53 minutes 28 seconds East for a distance of
205.05 feet to an iron pin set; THENCE
along a curve to the left having a radius of 6,027.17 feet and an arc length of
169.39 feet (said arc being subtended by a chord bearing North 68 degrees 00
minutes 32 seconds West for a
distance of 169.39 feet) to an iron pin set; THENCE run North 21 degrees 21
minutes 48 seconds East for a distance of 325.71 feet to a point, THENCE run
South 68 degrees 38 minutes 12 seconds East for a distance of 33.46 feet to a
point; THENCE run South 34 degrees 23 minutes 49 seconds East for a distance of
45.33 feet to a point; THENCE run South 12 degrees 35 minutes 18 seconds East
for a distance of 125.40 feet to a point; THENCE run North 77 degrees 24 minutes
42 seconds East for a distance of 341.00 feet to a point; THENCE run South 12
degrees 35 minutes 18 seconds East for a distance of 95.00 feet to a point;
THENCE run North 77 degrees 24 minutes 42 seconds East for a distance of 22.90
feet to a point; THENCE run South 66 degrees 17 minutes 21 seconds East for a
distance of 206.85 feet to a point; THENCE run South 24 degrees 07 minutes 28
seconds West for a distance of 315.52 feet to a point; THENCE run South 50
degrees 45 minutes 00 seconds West for a distance of 55.49 feet to a point;
THENCE run South 23 degrees 41 minutes 03 seconds West for a distance of 186.01
feet to a point on the northeasterly right-of-way of Satellite Boulevard, said
point being THE TRUE POINT OF BEGINNING



--------------------------------------------------------------------------------



13.
3237 SATELLITE BLVD., DULUTH, GA

SATELLITE 300


The above described property contains 7.431 acres, more or less, and is shown on
and described according to that certain ALTA/ACSM Land Title Survey dated July
23, 2001, last revised September 26, 2001, prepared for Security Life of Denver
Insurance Company, its successors and/or assigns. Crescent Brookdale Associates,
LLC, Crescent Resources, LLC, Brookdale
Investors Four, L.P., Chicago Title Insurance Company and Fidelity National
Title Insurance Company by Precision Planning, Inc., which survey is hereby
incorporated by this reference and made a part of this legal description.


TOGETHER with, the right to natural water runoff and other surface water runoff
within and along existing conduits, culverts, pipes, ponds and other facilities
constructed for such surface water runoff on (a) that certain real property
owner in fee for Crescent Resources, LLC, successor by merger to Crescent
Resources, Inc. pursuit to the document recorded with the
Clerk of the Superior Court of Gwinnett County, Georgia in Deed Book 12992 at
Page 171 which is contiguous with and immediately adjacent to the northern
property line of the below described property and (b) that certain real property
more particularly described below:


LEGAL DESCRIPTION TRACT THREE


All that tract or parcel of land lying and being in Land Lots 206 and 233 of the
6th Land District, Gwinnett County, Georgia and being more particularly
described as follows:


To find the true point of beginning, commence at the intersection of the
northeast right-of-way of Satellite Boulevard (right-of-way varies) and the
westerly right-of-way of Commerce Avenue, If extended to form a point;
THENCE traveling on the westerly right-of-way of Commerce Avenue
North 23 degrees 43 minutes 03 seconds East for a distance of 228.27 feet
to a point, said point marked by a 1/2 inch rebar pin set; THENCE
continuing along said right-of-way North 23 degrees 43 minutes 03 seconds
East for a distance of 325.84 feet to a point; THENCE on said right of
way along a curve to the left having a radius of 1041.35 feet and an arc
length of 371.63 feet, being subtended by a chord of North 13 degrees 29 minutes
38 seconds East for a distance of 369.66 feet to a point; said point being the
TRUE POINT OF BEGINNING.


THENCE from said point as thus established, leaving said right-of-way
and traveling North 73 degrees 20 minutes 15 seconds West for a distance
of 78.77 feet to a point; THENCE along a curve to the right having a
radius of 222.00 feet and an arc length of 208.34 feet, being subtended by a
chord of South 42 degrees 24 minutes 36 seconds West for a distance 200.78
feet to a point; THENCE North 25 degrees 47 minutes 34 seconds West for
a distance of 17.70 feet to a point; THENCE South 68 degrees 36 minutes 10
seconds West for a distance of 113.17 feet to a point; THENCE North 89
degrees 01 minutes 33 seconds West for a distance of 75.75 feet to a point;
THENCE South 59 degrees 51 minutes 56 seconds West for a distance of
70.73 feet to a point; THENCE North 66 degrees 17 minutes 21 seconds



--------------------------------------------------------------------------------



13.
3237 SATELLITE BLVD., DULUTH, GA

SATELLITE 300
    
West for a distance of 89.27 feet to a point; THENCE North 66 degrees
17 minutes 21 seconds West for a distance of 206.85 feet to a point;
THENCE South 77 degrees 24 minutes 42 seconds West for a distance of
22.90 feet to a point; THENCE North 12 degrees 35 minutes 18 seconds
West for a distance of 95.00 feet to a point; THENCE South 77 degrees
24 minut5es 42 seconds West for a distance of 341.00 feet to a
point; THENCE North 12 degrees 35 minutes 18 seconds West
for a distance of 125.40 feet to a point; THENCE North 34 degrees
23 minutes 49 seconds West for a distance of 45.33 feet to a
point; THENCE North 68 degrees 38 minutes 12 seconds West for
a distance of 33.46 feet to a point; THENCE North 21 degrees
21 minutes 48 seconds East for a distance of 243.07 feet to a
point; said point marked by a 1/2 inch rebar pin set; THENCE
South 29 degrees 52 minutes 26 seconds East for a distance
of 232.58 feet to a point, said point marked by a 1/2 inch rebar,
THENCE North 82 degrees 51 minutes 04 seconds East for a
distance of 976.23 feet to a point on the westerly right-of-way of Commerce
Avenue, said point marked by a 1/2 inch rebar pin set; THENCE
traveling on said right-of-way along a curve to the right having
a radius of 1041.35 feet and an arc length of 266.81 feet, being
subtended by a chord of South 04 degrees 04 minutes 12 seconds
East for a distance of 266.08 feet to a point; said point being THE
TRUE POINT OF BEGINNING.


Said property contain 7.625 acres more or less.



















































--------------------------------------------------------------------------------



14.     3235 SATELLITE BLVD., DULUTH, GA
SATELLITE 400
LEGAL DESCRIPTION


All tract or parcel of land lying and being in Land Lot 206 of the 6th Land
District, Gwinnett County, Georgia and being more particularly described as
follows:


TO FIND THE TRUE POINT OF BEGINNING, commence at the intersection of the
northeast right-of-way of Satellite Boulevard (right-of-way varies) and the
westerly right-of-way of Commerce Avenue (100 ROW), if extended to form a point;
THENCE run along the northeast right-of-way of Satellite Boulevard North 66
degrees 16 minutes 57 seconds West for a distance of 43.78 feet to a point, said
point being THE TRUE POINT OF BEGINNING; FROM SAID TRUE POINT OF BEGINNING AS
THUS ESTABLISHED, continue along said right-of-way in a westerly direction the
following three (3) courses and distance: North 66 degrees 16 minutes 57 seconds
West for a distance of 217.81 feet to a point; North 52 degrees 47 minutes 12
seconds West for a distance of 51.42 feet to a point; North 66 degrees 16
minutes 57 seconds West for a distance of 218.06 feet to a point; THENCE leaving
said right-of-way run North 23 degrees 41 minutes 03 seconds East for a distance
of 186.01 feet to a point; THENCE run North 50 degrees 45 minutes 00 seconds
East for a distance of 55.49 feet to a point; THENCE run North 24 degrees 07
minutes 28 seconds East for a distance of 315.52 feet to a point; THENCE run
South 66 degrees 17 minutes 21 seconds East for a distance of 89.27 feet to a
point; THENCE run North 59 degrees 51 minutes 56 seconds East for a distance of
70.73 feet to a point; THENCE run South 89 degrees 01 minutes 33 seconds East
for a distance of 75.75 feet to a point; THENCE run North 68 degrees 36 minutes
10 seconds East for a distance of 113.17 feet to a point; THENCE run South 25
degrees 47 minutes 34 seconds East for a distance of 17.70 feet to a point;
THENCE run along a curve to the left having a radius of 222.00 feet and an arc
length of 208.34 feet, being subtended by a chord of North 42 degrees 24 minutes
36 seconds East for a distance of 200.77 feet to a point; THENCE run South 73
degrees 20 minutes 15 seconds East for a distance of 78.77 to a point; said
point lying on the westerly right-of-way of Commerce Avenue (100 foot
right-of-way); THENCE run along the westerly right-of-way of Commerce Avenue in
a generally southwesterly direction the following courses and distances: along a
curve to the right having a radius of 1,041.35 feet and an arc length of 371.63
feet, being subtended by a chord of South 13 degrees 29 minutes 38 seconds West
for a distance of 369.66 feet to a point; South 23 degrees 43 minutes 03 seconds
West for a distance of 464.63 feet to a point; South 49 degrees 47 minutes 23
seconds West for a distance of 99.62 feet to a point, said pointe being THE TRUE
POINT OF BEGINNING


The above described property contains 8.321 acres, more or less, and is shown on
and described according to that certain ALTA/ACSM Land Title Survey prepared
Chicago Title Insurance Company and Crescent Brookdale Associates, LLC, made by
Precisions Planning, Inc., bearing the seal and signature of Randall W. Dixon,
Ga. R.L.S. No. 1678, dated May 20, 2005, which survey is incorporated herein by
this reference and made a part of this legal description.


LESS AND EXCEPT:


Right-of-way Deed between Satellite 400 Owner Corp., and Gwinnett County, a
political subdivision of the State of Georgia dated November 6, 2007, recorded
February 13, 2008 in Deed Book 48634, Page 424, aforesaid records. (sketch
provided within Record Description is one and same description shown at Deed
Book 48634, Page 424)



--------------------------------------------------------------------------------



15.
3175 SATELLITE BLVD., DULUTH, GA

SATELLITE 600


LEGAL DESCRIPTION


All that tract or parcel of land lying and being in Land Lot 206 of the 6th Land
District of Gwinnett County, Georgia, and being more particularly described as
follows:


TO FIND THE TRUE POINT OF BEGINNING, commence at a point at the intersection of
the northerly right-of-way of Satellite Boulevard (right-of-way varies) and the
northeasterly right-of-way of Commerce Avenue Extension (100 foot right-of-way)
if extended to form a point; THENCE run along said right-of-way of Commerce
Avenue Extension north 23 degrees 43 minutes 03 seconds east, for a distance of
94.31 feet to a point, said point being the TRUE POINT OF BEGINNING, FROM SAID
TRUE POINT OF BEGINNING AS THUS ESTABLISHED, run thence n a generally
northeasterly direction along the northeasterly right-of-way of Commerce Avenue
the following courses and distances: North 23 degrees 43 minutes 03 seconds East
for a distance of 153.57 feet to a point; North 38 degrees 03 minutes 04 seconds
East for a distance of 40.39 feet to a point; North 23 degrees 43 minutes 03
seconds East for a distance of 203.13 feet to a point; North 66 degrees 16
minutes 57 seconds West for a distance of 10.00 feet to a point; North 23
degrees 43 minutes 03 seconds East for a distance of 51.71 feet to a point;
along a curve to the left having a radius of 1141.358 feet and an arc length of
330.98 feet (said curve being subtended by a chord bearing North 15 degrees 24
minutes 36 seconds East for a distance of 329.82 feet) to a point; North 60
degrees 02 minutes 35 seconds East for a distance of 40.62 feet to a point on
the southwesterly right-of-way of Old Norcross Extension (100 foot
right-of-way); thence run in a generally southeasterly direction along the
southwesterly right-of-way of Old Norcross Extension the following courses and
distances: along a curve to the right having a radius of 465.24 feet and an arc
length of 237.80 feet (said arc being subtended by a chord bearing South 54
degrees 1 minutes 09 seconds East for a distance of 235.22 feet) to a point;
South 23 degrees 49 minutes 40 seconds East for a distance of 44.04 feet to a
point; along a curve to the right having a radius of 455.24 feet and an arc
length of 36.73 feet (said arc being subtended by a chord bearing South 31
degrees 57 minutes 23 seconds East for a distance of 36.72 feet) to a point;
along a curve to the right having a radius of 561.26 feet and an arc length of
120.51 feet (said arc being subtended by a chord of South 23 degrees 29 minutes
37 seconds East for a distance of 120.28 feet) to a point; North 72 degrees 39
minutes 26 seconds East for a distance of 10.00 feet to a point; along a curve
to the right having a radius of 571.26 feet and an arc length of 229.07 feet
(said arc being subtended by a chord bearing South 05 degrees 51 minutes18
seconds East for a distance of 227.54 feet) to a point; along a curve to the
left having a radius of 590.88 feet and an arc length of 253.69 feet (said arc
being subtended by a chord of South 06 degrees 40 minutes 03 seconds East for a
distance of 251.75 feet) to a point; South 18 degrees 58 minutes 04 seconds East
for a distance of 55.25 feet to a point, South 29 degrees 19 minutes 16 seconds
West for a distance of 44.79 feet to a point on the northerly right-of-way of
Satellite Boulevard Extension (right-of-way varies); thence run in a generally
westerly direction along the northerly right-of-way of Satellite Boulevard
Extension the following courses and distance: South 71 degrees 48 minutes 26
seconds West for a distance of 36.92 feet to a point; North 88 degrees 55
minutes 26 seconds West for a distance of 24.89 feet to a point; along a curve
to the right having a radius of 1,066.00 feet and an arc length of 346.64 feet
(said arc being subtended by a chord of South 88 degrees 05 minutes 50 seconds
West for a distance of 345.11 feet) to a point; along a curve to the right
having a



--------------------------------------------------------------------------------



15.
3175 SATELLITE BLVD., DULUTH, GA

SATELLITE 600


radius of 1066.00 feet and an arc length of 178.88 feet (said arc being
subtended by a chord bearing North 77 degrees 46 minutes 48 seconds West for a
distance of 178.67 feet) to a point; North 25 degrees 28 minutes 13 seconds West
for a distance of 133.58 feet to the TRUE POINT OF BEGINNING.


The above described property contains 9.00 acres, more or less, and is shown on
and described according to that certain ALTA/ACSM Land Title Survey for
Brookport Owners Corp.; Eurohypo AG New York Branch, and its successors and
assigns; Chicago Title Insurance Company; Satellite 300 Owners Corp.; and
Satellite 400 Corp., made by Precision Planning, Inc. bearing the seal and
signature of Randall W. Dixon, Ga., R.L.S. No. 1678, dated August 1, 2005.


TOGETHER WITH rights acquired by virtue of Master Declaration of Covenants,
Easements, Restrictions and Association for Satellite Place by Crescent
Resources, LLC, dated and filed December 5, 2001, recorded in Deed Book 25422,
Page 60, aforesaid records; as amended by Amendment dated December 21, 2001,
filed December 26, 2001, recorded in Deed Book 25709, Page 162, aforesaid
records; as further amended by Agreement dated December 21, 2001, filed December
26, 2001, recorded in Deed Book 25709, Page 193, aforesaid records, as further
amended by Seconds Amendment dated November 20, 2002, filed November 21, 2002,
recorded in Deed Book 29819, Page 67, aforesaid records.































































--------------------------------------------------------------------------------



16.
3095 SATELLITE BLVD., DULUTH, GA

SATELLITE 800


LEGAL DESCRIPTION


ALL TRACT OR PARCEL OF LAND lying and being in Land Lot 206 of the 6th Land
District of Gwinnett County, Georgia, being more particularly described as
follows:


BEGINNING at an iron pin set at the northerly right-of-way of Satellite
Boulevard (right-of-way varies) and the easterly right-of-way of Old Norcross
Road Extension (100’ right-of-way), said point being a mitered corner; THENCE
along said right-of-way of Satellite Boulevard the following four (4) courses
and distance: THENCE along a curve to the left having a radius of 1066.00 feet,
and an arc length of 131.50 feet, being subtended by a chord of North 62 degrees
38 minutes 20 seconds East for a distance of 131.42 feet to a point; THENCE
along a curve to the right, having a radius of 9651.94 feet and an arc length of
154.79 feet, being subtended by a chord of North 59 degrees 33 minutes 51
seconds East; for a distance of 154.79 feet to a point; THENCE North 65 degrees
51 minutes 51 seconds East for a distance of 31.26 feet to a point; THENCE along
the arc of a curve to the right having a radius of 1041.34 feet and an arc
length of 94.61 feet, being subtended by a chord of North 53 degrees 51 minutes
29 seconds East for a distance of 94.58 feet to a point, said point being the
TRUE POINT OF BEGINNING; THENCE from said point as thus established and leaving
said right-of-way, North 26 degrees 02 minutes 34 seconds West, for a distance
of 37.96 feet to a point; THENCE North 21 degrees 31 minutes 18 seconds West for
a distance of 28.09 feet to a point; THENCE North 26 degrees 02 minutes 34
seconds West for a distance of 36.00 feet to a point; THENCE North 27 degrees 26
minutes 30 seconds West for a distance of 200.27 feet to a point; THENCE North
22 degrees 03 minutes 20 seconds West for a distance of 256.37 feet to a point;
THENCE North 11 degrees 05 minutes 26 seconds West for a distance of 133.46 feet
to a point; THENCE North 10 degrees 47 minutes 38 seconds West for a distance of
49.73 feet to a point; THENCE North 25 degrees 56 minutes 34 seconds West for a
distance of 38.00 feet to a point; THENCE North 22 degrees 24 minutes 37 seconds
West for a distance of 302.19 feet to a point; THENCE North 67 degrees 35
minutes 26 seconds East for a distance of 51.36 feet to an iron pin set; THENCE
South 22 degrees 24 minutes 34 seconds East for a distance of 74.78 feet to an
iron pin set; THENCE North 64 degrees 53 minutes 43 seconds East for a distance
of 350.00 feet to an iron pin set; THENCE South 22 degrees 24 minutes 34 seconds
East for a distance of 470.00 feet to an iron pin set; THENCE South 26 degrees
02 minutes 17 seconds East for a distance of 512.86 feet to an iron pin set on
the aforesaid right-of-way of Satellite Boulevard; THENCE along said
right-of-way, South 63 degrees 57 minutes 24 seconds West for a distance of
312.67 feet to a point; THENCE continuing along said right-of-way along a curve
to the left having a radius of 1041.34 feet and an arc length of 136.24 feet,
and being subtended by a chord of South 60 degrees 12 minutes 31 seconds West
for a distance of 136.14 feet to a point, said point being the TRUE POINT OF
BEGINNING.


Said property contains 9.807 acres, more or less, and being shown and depicted
as Tract Two on ALTA/ACSM Land Title Survey for Bookport Owners Corp.; Eurohypo
AG New York Branch, and its successors and assigns, Chicago Title Insurance
Company; Satellite 300 Owner Corp.; and Satellite 400 Corp., made by Precision
Planning, Inc., bearing the seal and signature of Randall W. Dixon, Ga. R.L.S.
No. 1678, dated August 1, 2005.





--------------------------------------------------------------------------------



16.
3095 SATELLITE BLVD., DULUTH, GA

SATELLITE 800


TOGETHER WITH easement rights set forth in Master Declaration of Covenants,
Easements, Restrictions and Association for Satellite Place by Crescent
Resources, LLC, dated and filed December 5, 2001, recorded in Deed Book 25422,
page 60, Gwinnett County records; as amended by Amendment dated December 21,
2001, filed December 26, 2001, recorded in Deed Book 25709, page 162, aforesaid
records; as further amended by Agreement dated December 21, 2001, filed December
26, 2001, recorded in Deed Book 25709, page 193, aforesaid records; as further
amended by Second Amendment dated November 20, 2002, recorded in Deed Book
29819, page 67, aforesaid records.



























































































--------------------------------------------------------------------------------



17. 9201 FOREST HILL AVENUE, RICHMOND, VA
STONY POINT II




LEGAL DESCRIPTION
All that certain lot or parcel of land together with all improvements thereon
located and being in the City of Richmond, Virginia and being more particularly
described as follows:
All that parcel of land with the improvements thereon and appurtenances
thereunto belonging, in the City of Richmond, Virginia, and designated as Lot
7B, Block A, Stony Point, on a certain plat entitled "Stony Point Subdivision of
Lot 7, Block A, City of Richmond, Virginia", made by Balzer & Associates, Inc.,
dated September 3, 1985, and recorded July 18, 1986, in the Clerk's Office,
Circuit Court, City of Richmond, Virginia, in Plat Book 37 at page 83, and more
particularly shown on a certain plat entitled, "Improvements on Lot 7B, Block
"A", Resubdivision on Lot 7, Block A, Stony Point, City of Richmond, Virginia",
dated June 27, 1986, revised July 21, 1986, a copy of which is recorded in the
Clerk's Office in Plat Book 37 at page 85, reference to which is made for a more
particular description of the property conveyed hereby.
The above is more particularly described by metes and bounds as follows:
BEGINNING AT A POINT ON THE WEST LINE OF STONY POINT ROAD BEING SOUTHEAST 502.35
FEET FROM THE INTERSECTION OF THE WEST LINE OF STONY POINT ROAD AND THE SOUTH
LINE OF FOREST HILL AVENUE THENCE; LEAVING THE WEST LINE OF STONY POINT ROAD
SOUTH 54°30'40" WEST A DISTANCE OF 521.28 FEET TO A POINT THENCE; NORTH
33°36'21" WEST A DISTANCE OF 386.90 FEET TO A FOUND ROD THENCE; NORTH 16° 38'06"
WEST A DISTANCE OF 129.01 FEET TO A FOUND ROD THENCE; ALONG A CURVE TO THE RIGHT
HAVING A RADIUS OF 160.53 FEET, A LENGTH OF 46.61 FEET, A DELTA ANGLE OF
16°38'06", A CHORD BEARING OF NORTH 08°19'03" WEST AND A CHORD DISTANCE OF 46.44
FEET TO A FOUND NAIL IN ASPHALT THENCE; DUE NORTH A DISTANCE OF 79.15 FEET TO A
FOUND NAIL IN THE CONCRETE CURB THENCE; DUE EAST A DISTANCE OF 18.00 FEET TO A
FOUND LEAD HUB AND TACK IN ASPHALT THENCE; ALONG A CURVE TO THE LEFT HAVING A
RADIUS OF 560.00 FEET, A LENGTH OF 339.78 FEET, A DELTA ANGLE OF 34°45'52", A
CHORD BEARING OF NORTH 72°37'04" EAST AND A CHORD DISTANCE OF 334.59 FEET TO A
FOUND ROD THENCE; ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF 25.00 FEET, A
LENGTH OF 35.49 FEET, A DELTA ANGLE OF 81 °20'30", A CHORD BEARING OF SOUTH
84°05'37" EAST AND A CHORD DISTANCE OF 32.59 FEET TO A FOUND ROD THENCE; SOUTH
43°25'22" EAST A DISTANCE OF 128.62 FEET TO A FOUND ROD THENCE; ALONG A CURVE TO
THE RIGHT HAVING A RADIUS OF 2305.00 FEET, A LENGTH OF 234.36 FEET. A DELTA
ANGLE OF 05°49'32", A CHORD BEARING OF SOUTH 40°30'36" EAST AND A CHORD DISTANCE
OF 234.26 FEET TO A FOUND ROD THENCE; SOUTH 37°35'50" EAST A DISTANCE OF 111.37
FEET TO A FOUND ROD THENCE; ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF
17,015.00 FEET, A LENGTH OF 6.52 FEET, A DELTA ANGLE OF 0° 01'19", A CHORD
BEARING OF SOUTH 37°35'10" EAST AND A CHORD DISTANCE OF 6.52 FEET TO A SET ROD
BEING THE POINT OF BEGINNING AND CONTAINING 262,933 SQUARE FEET OR 6.036 ACRES
OF LAND, MORE OR LESS.



--------------------------------------------------------------------------------



17. 9201 FOREST HILL AVENUE, RICHMOND, VA
STONY POINT II


TOGETHER with (1) easement and right of way 29 feet wide across Lot 7A for
ingress and egress from Lot 7B to Forest Hill Avenue; (2) an easement of
variable width across Lot 7A for purposes of installing, constructing,
maintaining, operating, repairing, altering, replacing, relocating, and removing
pipes and other appurtenant facilities for purposes of transmitting sewage waste
from Lot 7B through underground facilities to Forest Hill Avenue; and (3) an
easement 16 feet wide for purposes of installing, constructing, maintaining,
operating, repairing, altering, replacing, and removing drainage pipes and other
appurtenant facilities for the purpose of transmitting surface drainage water
from Lot 7B through underground facilities in and under Lot 7A, all of which
were granted by Agreement between Stony Point Office Park Associates, a Virginia
limited partnership, and W & I Associates, a Virginia general partnership, dated
June 25, 1986, recorded July 18, 1986, in the Clerk's Office, Circuit Court,
City of Richmond, Virginia, in Deed Book 86 at page 1937.
Together with a non-exclusive easement for pedestrian ingress, egress, access
and passage through, over and across the Lakes, shorelines of the Lakes and
walking trails for recreational uses only, as set forth in Article VIII, Section
8.06 of Stony Point Protective Covenants, made by Stony Point Investment
Company, dated August 9, 1984, recorded August 17, 1984, in Deed Book 14 at page
1808.



































































--------------------------------------------------------------------------------



18.    15990 N. BARKERS LANDING, HOUSTON, TX
TIMBERWAY ONE


LEGAL DESCRIPTION


Being a tract of land 3.403 acres and being all of Restricted Reserve "A" of
Barker's Landing, Section Four, as recorded in Volume 302, Page 27 of the Harris
County Map Records, all in Joel Wheaton Survey, A- 80, Harris County, Texas.
Said 3.403 acre tract being more particularly described as follows:


Beginning at a 5/8 inch iron rod set being the intersection of the north line of
North Barker's Landing Road with the east line of Addicks-Howell Drive; said
point also being the most northerly southwest corner of the herein described
tract of land;


Thence North 02 deg. 46 min. 56 sec. East, along the east line of Addicks-Howell
Drive, 342.94 feet to a found angle iron for a point for corner; said point
being the northeast corner of Barker's Landing, Section Four (4) and Restricted
Reserve "A" of Barker's Landing, Section Four (4); said point also being the
southwest corner of the tract of land conveyed to Kaufman-Meeks, Inc., recorded
under Harris County Clerk's File No. J588606 and Film Code No. 087-91-0032 and
the northwest corner of the herein described tract of land;


Thence North 87 deg. 16 min. 40 sec. East, along a common line being the north
line of Restricted Reserve "A" of Barker's Landing, Section Four (4) and the
south line of Kaufman-Meeks, Inc. Tract, 400.28 feet to a 3-inch metal fence
post on corner in the east line of Restricted Reserve "A" of Barker's Landing,
Section Four (4); said point also being the northeast corner of the herein
described tract of land;


Thence South 02 deg. 46 min. 56 sec. West, along the east line of Restricted
Reserve "A", 391.33 feet to a 5/8 inch iron rod found for corner in the south
line of Restricted Reserve "A" of Barker's Landing Road, Section Four (4) and in
the north line of North Barker's Landing Road, a 60-foot right-of-way width, as
recorded in Barker's Landing Section Three, Volume 292, Page 111 of the Harris
County Map Records; said point being the southeast corner of the herein
described tract of land;


Thence North 87 deg. 13 min. 04 sec. West, along the north line of North
Barker's Landing Road and the south line of Restricted Reserve "A", 388.43 feet
to a 5/8-inch iron rod for corner; said point being the most southerly southwest
corner of the herein described tract of land;


Thence North 42 deg. 13 min. 04 sec. West, along the north line of North
Barker's Landing Road and the south line of Restricted Reserve "A", 14.14 feet
to the POINT OF BEGINNING and containing 3.403 acres of land, more or less,
which property is shown on that certain survey prepared by Tri-Star Surveying,
dated October 18, 1996, which survey is incorporated herein by this reference
and made a part of this description.









--------------------------------------------------------------------------------



Exhibit B


Assignment and Assumption of Membership Interests


ASSIGNMENT AND
ASSUMPTION OF
MEMBERSHIP INTERESTS


This Assignment and Assumption of Membership Interests (the “Assignment”) is
entered into as of _______, 201_, between PKY SUSP, LLC, a Delaware limited
liability company (“Transferor”) and [_________________], a [__________________]
(“Transferee”).


WHEREAS, Transferor and Transferee are parties to that certain Purchase and Sale
of Membership Interests Agreement dated as of [_________], 2014 (the “Purchase
Agreement”);


WHEREAS, Transferor owns One Hundred percent (100%) of the membership interests
("Transferor's Interests") of those entities set forth on Schedule 1 attached
hereto (each individually a “Company”, and collectively, the “Companies”); and


WHEREAS, the Transferor desires to assign, transfer and deliver to Transferee,
and the Transferee desires to assume and take assignment and delivery of all of
Transferor's Interests.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:


1.    Capitalized terms used but not defined herein shall have the meanings for
such terms that are set forth in the Purchase Agreement.


2.    The Transferor hereby unconditionally and irrevocably assigns, transfers
and delivers to Transferee all of Transferor's Interests free and clear of all
liens and pledges.


3.    Transferee hereby unconditionally and irrevocably herby accepts the
Transferor's Interests and assumes all obligations with respect to the
Transferor's Interests.


4.    As of the date hereof, Transferor hereby withdraws from and is no longer a
member of any Company and has no right to or claim of interest in any Company as
a manager or a member thereof.


5.    The terms of the Purchase Agreement, including but not limited the
limitations on liability set forth in Section 12.3.3 of the Purchase Agreement,
are incorporated herein by this reference. In the event of any conflict or
inconsistency between the terms of the Purchase Agreement and the terms hereof,
the terms of the Purchase Agreement shall govern.













1

--------------------------------------------------------------------------------



6.    This Assignment shall be governed by the laws of the State of Delaware.


7.    This Assignment may be executed (including, without limitation, by
facsimile or .pdf signature) in one or more counterparts, with the same effect
as if the parties had signed the same document. Each counterpart so executed
shall be deemed to be an original, and all such counterparts shall be construed
together and shall constitute one and the same agreement.


[SIGNATURES FOLLOW BELOW]























































































2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have made this Assignment and General
Instrument of Transfer effective as of the date first written above.


TRANSFEROR:


PKY SUSP, LLC,
a Delaware limited liability company


By:                            
Name:    David R. O'Reilly
Title:    Executive Vice President and Chief     Financial Officer




By:                            
Name:    Jeremy R. Dorsett
Title:    Executive Vice President and General     Counsel








TRANSFEREE:


[___________________________],
a [_______________________]




By:                            
Name:                            
Title:                            


Each of the undersigned Companies hereby executes this Assignment to acknowledge
the contents hereof.


THE COMPANIES:


[INSERT SIGNATURE BLOCKS FOR COMPANIES ]





















3

--------------------------------------------------------------------------------



Schedule 1




Companies









--------------------------------------------------------------------------------





Exhibit C


Intentionally Omitted





